Exhibit 10.1

FINAL

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

BETWEEN

DELLA ROAD DEVELOPMENT, LLC,

A FLORIDA LIMITED LIABILITY COMPANY

“SELLER”

AND

EXCEL TRUST, L.P.,

A DELAWARE LIMITED PARTNERSHIP

“BUYER”

May 31, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 CERTAIN DEFINITIONS

     1   

ARTICLE 2 PURCHASE, PURCHASE PRICE AND PAYMENT

     11   

ARTICLE 3 ESCROW

     13   

ARTICLE 4 INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE

     13   

ARTICLE 5 PRE-CLOSING OBLIGATIONS OF SELLER and BUYER

     18   

ARTICLE 6 SELLER’S DELIVERIES

     24   

ARTICLE 7 BUYER’S DELIVERIES

     26   

ARTICLE 8 CONDITIONS TO CLOSING; CLOSING; AND TERMINATION UPON DEFAULT

     27   

ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF SELLER

     32   

ARTICLE 10 REPRESENTATIONS AND WARRANTIES OF BUYER

     38   

ARTICLE 11 COSTS, EXPENSES AND PRORATIONS

     38   

ARTICLE 12 ACTIONS TO BE TAKEN AT THE CLOSING

     42   

ARTICLE 13 BROKERS

     42   

ARTICLE 14 COMMERCIAL PAD

     43   

ARTICLE 15 EASEMENTS, CONVEYANCES AND OTHER AGREEMENTS

     46   

ARTICLE 16 INDEMNIFICATION

     47   

ARTICLE 17 MISCELLANEOUS

     48   



--------------------------------------------------------------------------------

EXHIBITS

 

A   Legal Description of Parcel B   Seller’s Deed C   Bill of Sale D  
Certificate of Non-Foreign Status E   Assignment and Assumption of Leases and
Security Deposits F   Assignment and Assumption of Contracts G   Assignment of
Permits, Entitlements and Intangible Property H   General Provisions of Escrow I
  Form of Tenant’s Estoppel Certificate J   Form of Landlord Estoppel
Certificate K   SEC Requirements L   Audit Letter M   Legal Description of
Dellagio Excess Property N   Legal Description of Commercial Pad O   Via
Dellagio Way Property P   Via Dellagio Way Deed Q   Encroachment Easement R  
Intentionally Omitted S   Assignment of Declarant Status T   Post-Closing
Agreement U   Intentionally Omitted V   Declaration Estoppel Certificate W  
Memorandum of Option Agreement

SCHEDULES

 

1.0   List of Seller’s Deliveries 2.0   List of Major Tenants 3.0   Received
Seller’s Deliveries



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into as of the 9th day of October, 2012 to be effective as of
the 31st day of May, 2012, by and between DELLA ROAD DEVELOPMENT, LLC, a Florida
limited liability company (“Seller”), and EXCEL TRUST, L.P., a Delaware limited
partnership, or its permitted assignee (“Buyer”), each of whom shall sometimes
separately be referred to herein as a “Party” and all of whom shall sometimes
collectively referred to herein as the “Parties,” and constitutes: (a) a binding
purchase and sale agreement between Seller and Buyer; and (b) joint escrow
instructions to Escrow Agent whose consent appears at the end of this Agreement.

FOR GOOD AND VALUABLE CONSIDERATION RECEIVED, the Parties mutually agree as
follows:

ARTICLE 1

CERTAIN DEFINITIONS

In addition to those terms defined elsewhere in this Agreement, the following
terms have the meanings set forth below:

“Act” shall mean the Securities Act of 1933, as the same may be amended from
time to time.

“Additional Purchase Price” shall have the meaning given to such term in
Section 14.1 hereof.

“Agreement” shall mean this Purchase and Sale Agreement and Joint Escrow
Instructions dated as of the 31st day of May, 2012, by and between Seller and
Buyer, together with all Exhibits and Schedules attached hereto.

“ALTA” shall mean American Land Title Association.

“Asserted Liability” shall have the meaning given to such term in Section 16.3
hereof.

“Assignment and Assumption of Contracts” shall mean the Assignment and
Assumption of Contracts, in the form of Exhibit “F,” attached hereto and
incorporated herein by reference.

“Assignment and Assumption of Leases and Security Deposits” shall mean the
Assignment and Assumption of Leases and Security Deposits, in the form of
Exhibit “E,” attached hereto and incorporated herein by reference.

“Assignment of Permits, Entitlements and Intangible Property” shall mean the
Assignment of Permits, Entitlements and Intangible Property, in the form of
Exhibit “G,” attached hereto and incorporated herein by reference.



--------------------------------------------------------------------------------

“Assignment of Declarant Status” shall mean the Assignment of Declarant Status,
in the form of Exhibit “S,” attached hereto and incorporated herein by
reference.

“Association” shall mean the Dellagio Commercial Property Owners Association,
Inc., a Florida not for profit corporation.

“Assumed Contracts” shall have the meaning given to such term in Section 2.1(e)
hereof.

“Bill of Sale” shall mean the Bill of Sale, in the form of Exhibit “C,” attached
hereto and incorporated herein by reference.

“Books and Records” shall have the meaning given to such term in Section 2.1(g)
hereof.

“Business Day” shall mean a Calendar Day, other than a Saturday, Sunday or a day
observed as a legal holiday by the United States federal government or the State
of California.

“Buyer” shall mean Excel Trust, L.P., a Delaware limited partnership, its
permitted successors and assigns.

“Buyer Indemnitees” shall have the meaning given to such term in Section 16.1
hereof.

“Buyer’s Election Not to Terminate” shall have the meaning given to such term in
Section 4.3 hereof.

“Buyer’s Election to Terminate” shall have the meaning given to such term in
Section 4.2 hereof.

“Buyer’s Exchange” shall have the meaning given to such term in Section 17.15
hereof.

“Calendar Day” shall mean any day of the week including a Business Day.

“Cash” shall mean legal tender of the United States of America represented by
either: (a) currency; (b) a cashier’s or certified check or checks currently
dated, payable to Escrow Agent or order, and honored upon presentation for
payment; or (c) funds wire transferred or otherwise deposited into Escrow
Agent’s account at Escrow Agent’s direction.

“Certificate of Non-Foreign Status” shall mean that certain Certificate of
Non-Foreign Status, in the form of Exhibit “D,” attached hereto and incorporated
herein by reference.

“Claims Notice” shall have the meaning given to such term in Section 16.3
hereof.

“Closing” shall have the meaning given to such term in Section 8.4 hereof.

“Closing Date” shall have the meaning given to such term in Section 8.4 hereof.

“Closing Deposit” shall have the meaning given to such term in Section 2.2(d)
hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent federal revenues laws.

 

2



--------------------------------------------------------------------------------

“Commercial Pad” shall have the meaning given to such term in Section 14.1
hereof.

“Commercial Pad Election Notice” shall have the meaning given to such term in
Section 14.1 hereof.

“Commercial Pad Purchase Period” shall have the meaning given to such term in
Section 14.1 hereof.

“Commercial Pad Property” shall have the meaning given to such term in
Section 14.4 hereof.

“Condemnation Proceeding” shall have the meaning given to such term in
Section 8.3(a) hereof.

“Contracts” shall mean all written or oral: (a) insurance, management, leasing,
security, janitorial, cleaning, pest control, waste disposal, landscaping,
advertising, service, maintenance, operating, repair, collective bargaining,
employment, employee benefit, severance, franchise, licensing, supply, purchase,
consulting, professional service, advertising, promotion, public relations and
other contracts and commitments in any way relating to the Property or any part
thereof, together with all supplements, amendments and modifications thereto;
and (b) equipment leases and all rights and options of Seller thereunder,
together with all supplements, amendments and modifications thereto. The term
“Contracts” shall specifically exclude the Leases.

“Cure Deadline” shall have the meaning given to such term in Section 4.1(e)(iii)
hereof.

“Cure Election Deadline” shall have the meaning given to such term in
Section 4.1(e)(ii) hereof.

“Cure Election Notice” shall have the meaning given to such term in
Section 4.1(e)(ii) hereof.

“Declaration” shall mean that certain Declaration of Covenants, Restrictions and
Easements for Dellagio Shopping Center recorded on November 19, 2008 as
Instrument No. 20080705969 in the Official Records of Orange County, Florida.

“Declaration Estoppel Certificate” shall mean the Estoppel Certificate, in the
form of Exhibit “V,” attached hereto and incorporated herein by reference.

“Delinquent Revenues” shall have the meaning given to such term in
Section 11.2(a)(i) hereof.

“Dellagio Excess Property” shall have the meaning given to such term in
Section 15.1 hereof.

“Effective Date” shall mean May 31, 2012.

 

3



--------------------------------------------------------------------------------

“Encroachment Easement” shall mean the Encroachment Easement Agreement, in the
form of Exhibit “Q,” attached hereto and incorporated herein by reference.

“Environmental Laws” shall mean all present and future federal, state or local
laws, ordinances, codes, statutes, regulations, administrative rules, policies
and orders, and other authorities, which relate to the environment and/or which
classify, regulate, impose liability, obligations, restrictions on ownership,
occupancy, transferability or use of the Real Property, and/or list or define
hazardous substances, materials, wastes, contaminants, pollutants and/or the
Hazardous Materials including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., as now or hereafter amended (“CERCLA”), the Resources
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., as now or
hereafter amended, the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801, et seq., as now or hereafter amended, the Clean Water Act, 33
U.S.C. Section 1251, et seq., as now or hereafter amended, the Clear Air Act, 42
U.S.C. Section 7901, et seq., as now or hereafter amended, the Toxic Substance
Control Act, 15 U.S.C. Sections 2601 through 2629, as now or hereafter amended,
the Public Health Service Act, 42 U.S.C. Sections 300f through 300j, as now or
hereafter amended, the Safe Drinking Water Act, 42 U.S.C. Sections 300f through
300j, as now or hereafter amended, the Occupational Safety and Health Act, 29
U.S.C. Section 651, et seq., as not or hereafter amended, the Oil Pollution Act,
33 U.S.C. Section 2701, et seq., as now or hereafter amended, the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. Section 4321, et seq., as
now or hereafter amended, the Federal Insecticide, Fungicide and Rodenticide
Act, 15 U.S.C. Section 136, et seq., as now or hereafter amended, the Medical
Waste Tracking Act, 42 U.S.C. Section 6992, as now or hereafter amended, the
Atomic Energy Act of 1985, 42 U.S.C. Section 3011, et seq., as now or hereafter
amended, and any similar federal, state or local laws and ordinances and the
regulations now or hereafter adopted, published and/or promulgated pursuant
thereto and other state and federal laws relating to industrial hygiene,
environmental protection or the use, analysis, generation, manufacture, storage,
disposal or transportation of any Hazardous Materials.

“Escrow” shall have the meaning given to such term in Article 3 hereof.

“Escrow Agent” shall mean First American Title Insurance Company, located at 135
Main Street, 12th Floor, San Francisco, California 94105; Attn: Heather Kucala,
Direct: (415) 837-2295; FAX: (415) 398-1750; E-mail: hkucala@firstam.com.

“Estoppel Certificate” shall mean any Landlord Estoppel Certificate or any
Tenant Estoppel Certificate.

“Estoppel Cure Notice” shall have the meaning given to such term in
Section 5.1(h)(ii) hereof.

“Estoppel Delivery Deadline” shall mean ten (10) Business Days prior to the
Closing Date.

“Estoppel Objection Matter” shall have the meaning given to such term in
Section 5.1(h)(ii) hereof.

 

4



--------------------------------------------------------------------------------

“Estoppel Objection Notice” shall have the meaning given to such term in
Section 5.1(h)(ii) hereof.

“Existing Survey” shall have the meaning given to such term in Section 4.1(b)
hereof.

“General Provisions” shall have the meaning given to such term in Article 3
hereof.

“Hazardous Materials” shall mean all hazardous wastes, toxic substances,
pollutants, contaminants, radioactive materials, flammable explosives, other
such materials, including, without limitation, substances defined as “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “toxic substances,”
“toxic pollutants,” “petroleum substances,” or “infectious waste” in any
applicable laws or regulations including, without limitation, the Environmental
Laws, and any material present on the Real Property that has been shown to have
significant adverse effects on human health including, without limitation,
radon, pesticides, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum products (including any products or by-products
therefrom), lead-based paints, and any material containing or constituting any
of the foregoing, and any such other substances, materials and wastes which are
or become regulated by reason of actual or threatened risk of toxicity causing
injury or illness, under any Environmental Laws or other applicable federal,
state or local law, statute, ordinance or regulation, or which are classified as
hazardous or toxic under current or future federal, state or local laws or
regulations.

“Improvements” shall mean all buildings, structures, fixtures, trade fixtures,
systems, facilities, machinery, equipment and conduits that provide fire
protection, security, heat, exhaust, ventilation, air conditioning, electrical
power, light, plumbing, refrigeration, gas, sewer and water thereto (including
all replacements or additions thereto) and other improvements now or hereafter
located on the Parcel, including, but not limited to the Shopping Center,
together with all water control systems, utility lines and related fixtures and
improvements, drainage facilities, landscaping improvements, fencing, roadways
and walkways, and all privileges, rights, easements, hereditaments and
appurtenances thereto belonging.

“Indemnifying Party” shall have the meaning given to such term in
Section 16.3(a) hereof.

“Indemnitees” shall mean the Buyer Indemnitees or the Seller Indemnitees, as
applicable.

“Intangible Property” shall have the meaning given to such term in
Section 2.1(c) hereof.

“Investigation Period” shall have the meaning given to such term in Section 4.1
hereof.

“Joiner” shall have the meaning given to such term in Section 17.16 hereof.

“Landlord Estoppel Certificate” shall have the meaning given to such term in
Section 5.1(h) hereof.

“Lease” or “Leases” shall have the meanings given to such terms in
Section 2.1(d) hereof.

 

5



--------------------------------------------------------------------------------

“Leasing Commissions” shall mean any and all commissions, finder’s fees or
similar payments in connection with any Lease, including any options to extend,
expand or renew.

“Lender” shall have the meaning given to such term in Section 8.2(c) hereof.

“Losses” shall have the meaning given to such term in Section 16.1 hereof.

“Major Tenant” shall mean any Tenant that rents or occupies more than ten
thousand (10,000) square feet of space in a Shopping Center pursuant to a Lease,
including, without limitation, the Tenants listed on Schedule “2.0,” attached
hereto and incorporated herein by reference.

“Material Loss” shall mean any damage, loss or destruction to any portion of the
Real Property, the loss of which is equal to or greater than Five Hundred
Thousand and No/100 Dollars ($500,000.00) (measured by the cost of repair or
replacement).

“Minimum Tenant Square Footage Requirement” shall mean, with respect to each
Shopping Center, those Tenants that have entered into Leases covering not less
than eighty percent (80%) of the net rentable square footage in the Shopping
Center.

“Monetary Obligations” shall mean any and all liens, liabilities and
encumbrances placed, or caused to be placed, of record against the Real Property
evidencing a monetary obligation which can be removed by the payment of money,
including, without limitation, delinquent real property taxes and assessments,
deeds of trust, mortgages, mechanic’s liens, attachment liens, execution liens,
tax liens and judgment liens. Notwithstanding the foregoing, the term “Monetary
Obligations” shall not include and shall specifically exclude the liens,
liabilities and encumbrances relating to the Permitted Title Exceptions and any
matters caused by any act or omission of Buyer, or its agents or
representatives.

“New Lease” or “New Leases” shall have the meanings given to such terms in
Section 5.1(c) hereof.

“New Matter” and “New Matters” shall have the meanings given to such terms in
Section 5.1(j)(i) hereof.

“New Matters Cure Notice” shall have the meaning given to such term in
Section 5.1(j)(iii) hereof.

“New Matters Notice” shall have the meaning given to such term in
Section 5.1(j)(i) hereof.

“New Matters Objection” and “New Matters Objections” shall have the meanings
given to such terms in Section 5.1(j)(ii) hereof.

“New Matters Objection Notice” shall have the meaning given to such term in
Section 5.1(j)(ii) hereof.

 

6



--------------------------------------------------------------------------------

“Non-Material Loss” shall mean damage, loss or destruction to any portion of the
Real Property, the loss of which is less than Five Hundred Thousand Dollars
($500,000.00) (measured by the cost of repair or replacement).

“Notice” shall have the meaning given to such term in Section 17.2 hereof.

“Notice of Loss” shall have the meaning given to such term in Section 16.3(c)
hereof.

“Objection Matter” or “Objection Matters” shall have the meanings given to such
terms in Section 4.1(e) hereof.

“Objection Notice” or “Objection Notices” shall have the meanings given to such
terms in Section 4.1(e) hereof.

“OFAC” shall have the meaning given to such term in Section 9.18 hereof.

“Operating Expenses” shall have the meaning given to such term in
Section 11.2(a)(ii) hereof.

“Other Agreement” and “Other Agreements” shall have the meanings given to such
terms in Section 4.1(f) hereof.

“Parcel” shall mean the parcel of real property described on the legal
description set forth on Exhibit “A” attached hereto and incorporated herein by
reference.

“Party” or “Parties” shall have the meanings given to such terms in the Preamble
of this Agreement.

“Permits and Entitlements” shall have the meaning given to such term in
Section 2.1(f) hereof.

“Permitted Title Exceptions” shall have the meaning given such term in
Section 4.1(b) hereof.

“Person” shall mean any individual, corporation, partnership, limited liability
company or other entity.

“Personal Property” shall have the meaning given to such term in Section 2.1(b)
hereof.

“Post-Closing Agreement” shall mean the Post-Closing Agreement, in the form of
Exhibit “T,” attached hereto and incorporated herein by reference.

“Property” shall have the meaning given to such term in Section 2.1 hereof.

“Property Expense Reconciliation” shall have the meaning given to such term in
Section 11.2(b)(ii) hereof.

“Property Expense Reimbursement Shortfall” shall have the meaning given to such
term in Section 11.2(b)(iii) hereof.

 

7



--------------------------------------------------------------------------------

“Property Expense Reimbursement Surplus” shall have the meaning given to such
term in Section 11.2(b)(iii) hereof.

“Property Expenses” shall have the meaning given to such term in Section 11.2(b)
hereof.

“Proposed Estoppel’ or “Proposed Estoppels” shall have the meanings given to
such terms in Section 5.1(h)(i) hereof.

“Proposed New Lease” shall have the meaning given to such term in Section 5.1(c)
hereof.

“Proration Date” shall have the meaning given to such term in Section 11.2(a)
hereof.

“Purchase Price” shall have the meaning given to such term in Section 2.2
hereof.

“Real Property” shall have the meaning given to such term in Section 2.1(a)
hereof.

“Reconciliation Period” shall have the meaning given to such term in
Section 11.2(b) hereof.

“Revenues” shall have the meaning given to such term in Section 11.2(a)(i)
hereof.

“SEC” shall have the meaning given to such term in Section 5.2 hereof.

“SEC Requirements” shall mean the requirements set forth on Exhibit “K,”
attached hereto and incorporated herein by reference.

“Security Deposits” shall mean the original amount of all refundable security
deposits, advance rentals and other deposits and collateral deposited or paid by
the Tenants pursuant to the Leases, whether in the form of cash, negotiable
instruments, letters or credit or other forms of security.

“Seller” shall mean Della Road Development, LLC, a Florida limited liability
company.

“Seller Group Indemnitee” shall have the meaning given such term in
Section 4.1(c) hereof.

“Seller Indemnitees” shall have the meaning given to such term in Section 16.2
hereof.

“Seller’s Deed” shall mean the Special Warranty Deed in the form of Exhibit “B,”
attached hereto and incorporated herein by reference.

“Seller’s Deliveries” shall have the meaning given to such term in
Section 4.1(a) hereof.

“Seller’s Exchange” shall have the meaning given to such term in Section 17.14
hereof.

“Seller’s Option” shall have the meaning given to such term in Section 14.4
hereof.

 

8



--------------------------------------------------------------------------------

“Seller’s Option Closing” shall have the meaning given to such term in
Section 14.4(c) hereof.

“Seller’s Option Closing Date” shall have the meaning given to such term in
Section 14.4(c) hereof.

“Seller’s Option Exercise Notice” shall have the meaning given to such term in
Section 14.4(b) hereof.

“Seller’s Option Term” shall have the meaning given to such term in
Section 14.4(a) hereof.

“Seller’s Termination Notice” shall have the meaning given to such term in
Section 4.1(f) hereof.

“Shopping Center” shall mean that certain shopping center commonly known as
Dellagio, together with all related facilities and improvements, located on the
Parcel.

“Subdivision” shall have the meaning given to such term in Section 14.3 hereof.

“Subdivision Completion Notice” shall have the meaning given to such term in
Section 14.3 hereof.

“Subdivision Period” shall have the meaning given to such term in Section 14.3
hereof.

“Taxes” shall have the meaning given to such term in Section 11.2(a)(iii)
hereof.

“Tenant Estoppel Certificates” shall have the meaning given to such term in
Section 5.1(h) hereof.

“Tenant Inducement Costs” shall mean: (a) all out-of-pocket payments required
under a Lease to be paid by the landlord thereunder to or for the benefit of the
Tenant thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvements, tenant improvement costs,
tenant improvement allowances, lease buyout costs, moving, design and
refurbishment allowances and reimbursements and reasonable attorney’s fees and
disbursements; and (b) any economic concessions granted to a Tenant under a
Lease, including, without limitation, rent holidays, free rent periods, reduced
rent periods, rent accrual and deferment periods and similar economic
concessions. Notwithstanding the foregoing, the term “Tenant Inducement Costs”
shall not include: (i) any “step-up rent,” i.e. rent which commences at a below
market rate and later increases; or (ii) common area maintenance charges or pass
through caps to the extent, and only to the extent, the foregoing are included,
without any other income relating to the applicable Tenants, in the calculation
of the net operating income of the Property, as reflected in the pro forma for
the 2012 calendar year provided to Buyer as part of Seller’s Deliveries.

“Tenants” shall mean those Persons renting or occupying space in the Real
Property under the Leases.

 

9



--------------------------------------------------------------------------------

“Title Commitment” shall have the meaning given to such term in Section 4.1(b)
hereof.

“Title Agent” shall mean Shutts & Bowen LLP, located at 300 South Orange Avenue,
Suite 1000, Orlando, Florida 32801; Attn: Daniel T. O’Keefe, Esquire; Direct:
(407) 835-6956; FAX (407) 849-7256; E-mail: dokeefe@shutts.com.

“Title Insurer” shall mean First American Title Insurance Company, located at
2233 Lee Road, Suite 100, Winter Park, Florida 32789Attn: Jim Dyer, Direct:
(407) 691-5202; FAX: (407) 691-5315; E-mail: jdyer@firstam.com.

“Title Policy” shall have the meaning given to such term in Section 8.1(c)
hereof.

“Transaction Documents” shall mean Seller’s Deed, the Bill of Sale, the
Certificate of Non-Foreign Status, the Assignment and Assumption of Leases and
Security Deposits, the Assignment and Assumption of Contracts, the Assignment of
Permits, Entitlements and Intangible Property, the Via Dellagio Way Deed, the
Encroachment Easement, the Assignment of Declarant Status, the Post-Closing
Agreement and all other instruments or agreements to be executed and delivered
pursuant to this Agreement or any of the foregoing.

“Unicorp” shall mean Unicorp National Developments, Inc., a Florida corporation.

“Updated Survey” shall have the meaning given to such term in Section 4.1(b)
hereof.

“Utilities” shall have the meaning ascribed to such term in Section 9.17 hereof.

“Via Dellagio Way Deed” shall have the meaning given to such term in
Section 15.2 hereof.

“Via Dellagio Way Property” shall have the meaning given to such term in
Section 15.2 hereof.

“West Broad Agreement” shall have the meaning given to such term in
Section 4.1(f) hereof.

“West Broad Parcel” shall mean the real property to be sole by WBV III, LLC, a
Florida limited liability company, and WBV V, LLC, a Florida limited liability
company, to Buyer pursuant to the Other Agreement executed concurrently herewith
by and between the foregoing parties.

 

10



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASE, PURCHASE PRICE AND PAYMENT

Section 2.1 Purchase and Sale of Property. Subject to the terms and conditions
set forth in this Agreement, on the Closing, Seller shall sell, convey, assign,
transfer and deliver to Buyer, and Buyer shall purchase from Seller, all of the
following property (collectively, the “Property”):

(a) Real Property. The Parcel and the Improvements, together with all of
Seller’s right, title and interest in, to and under: (i) all easements,
rights-of-way, development rights, entitlements, air rights and appurtenances
relating or appertaining to the Parcel and/or the Improvements; (ii) all water
wells, streams, creeks, ponds, lakes, detention basins and other bodies of water
in, on or under the Parcel, whether such rights are riparian, appropriative,
prospective or otherwise, and all other water rights applicable to the Parcel
and/or the Improvements (it being understood by the Parties that this reference
is not intended to imply that Seller believes it has any right, title and
interest in and to the property described in this Section 2.1(a)(ii) hereof);
and (iii) all sewer, septic and waste disposal rights and interests applicable
or appurtenant to or used in connection with the Parcel and/or the Improvements;
(iv) all minerals, oil, gas and other hydrocarbons located in, on or under the
Parcel, together with all rights to surface or subsurface entry; and (v) all
streets, roads, alleys or other public ways adjoining or serving the Parcel,
including any land lying in the bed of any street, road, alley or other public
way, open or proposed, and any strips, gaps, gorse, culverts and rights-of-way
adjoining or serving the Parcel, free and clear of any and all liens,
liabilities, encumbrances, exceptions and claims, other than the Permitted Title
Exceptions (collectively, the “Real Property”).

(b) Personal Property. All equipment, facilities, machinery, tools, appliances,
fixtures, furnishings, furniture, paintings, sculptures, art, inventories,
supplies, computer equipment and systems, telephone equipment and systems,
satellite dishes and related equipment and systems, security equipment and
systems, fire prevention equipment and systems, and all other items of tangible
personal property owned by Seller and located on or about the Real Property or
used in conjunction therewith, free and clear of any and all liens, liabilities,
encumbrances, exceptions and claims, other than the Assumed Contracts
(collectively, the “Personal Property”).

(c) Intangible Property. All intangible personal property not otherwise
described in this Section 2.1 and owned by Seller and relating to the Real
Property or the business of owning, operating, maintaining and/or managing the
Real Property, including, without limitation: (i) all warranties, guarantees and
bonds from third parties, including, without limitation, contractors,
subcontractors, materialmen, suppliers, manufacturers, vendors and distributors;
(ii) all deposits, reimbursement rights, refund rights, receivables and other
similar rights from any governmental or quasi-governmental agency; (iii) all
liens and security interests in favor of Seller, together with any instruments
or documents evidencing the same; (iv) all good will relating to the business of
owning, operating, maintaining and managing the Real Property; (v) all trade
names, trademarks, service marks and logos used in conjunction with the
ownership, operation and management of the Real Property, whether or not
registered, and all trademark, service mark, fictitious business name and other
intellectual property registrations or filings with regard to the foregoing,
(vi) all advertising campaigns and marketing and promotional materials relating
to the Real Property; and (vii) all artwork, photographs and other intellectual
property utilized in conjunction with the ownership, operation and/or management
of the Real Property, free and clear of any and all liens and claims
(collectively, the “Intangible Property”).

(d) Leases and Security Deposits. All leases in effect or in process on the
Closing with respect to the Real Property, including any New Leases, together
with any amendments, guarantees and other agreements relating thereto, all
rentals, deposits, receivables, reimbursements and other similar items payable
by Tenants under the leases, together with all

 

11



--------------------------------------------------------------------------------

Tenant files in Seller’s possession and/or control with respect to the leases,
and all claims, demands, causes of action and other rights against Tenants and
all guarantors of the leases, together with all of Seller’s right, title and
interest in and to all Security Deposits and other collateral relating to the
leases (individually, a “Lease” and collectively, the “Leases”).

(e) Assumed Contracts. All of the Contracts which Buyer has expressly agreed to
assume in writing upon the Closing pursuant to a written notice by Buyer
delivered to Seller prior to the expiration of the Investigation Period
(collectively, the “Assumed Contracts”). In the event Buyer fails to deliver to
Seller Buyer’s written election to assume one or more of the Contracts pursuant
to this Section 2.1(e), such failure shall be deemed to constitute Buyer’s
election not to assume any of the Contracts and upon such failure, Seller shall
terminate all Contracts Buyer has not elected to assume effective no later than
the Closing Date.

(f) Permits and Entitlements. All of Seller’s right, title and interest in, to
and under the following in Seller’s possession or control: (i) all permits,
licenses, certificates of occupancy, approvals, authorizations and orders
obtained from any governmental authority and relating to the Real Property or
the business of owning, maintaining and/or managing the Real Property,
including, without limitation, all land use entitlements, development rights,
density allocations, certificates of occupancy, sewer hook-up rights and all
other rights or approvals relating to or authorizing the ownership, operation,
management and/or development of the Real Property; (ii) all preliminary,
proposed and final drawings, renderings, blueprints, plans and specifications
(including “as-built” plans and specifications), and tenant improvement plans
and specifications for the Improvements (including “as-built” tenant improvement
plans and specifications; and (iii) all maps and surveys for any portion of the
Real Property; (iv) all items constituting the Seller’s Deliveries, and all
changes, additions, substitutions and replacements for any of the foregoing,
free and clear of any and all liens and claims (collectively the “Permits and
Entitlements”).

(g) Books and Records. During the term of this Agreement, Seller shall provide
Buyer with reasonable access to all books and records in Seller’s possession or
control and relating to the business of owning, operating, maintaining and/or
managing the Real Property, including, without limitation, all accounting,
financial, tax, employment, sales and other records related to the Shopping
Center (collectively the “Books and Records”); provided that, at Closing, Buyer
shall only be entitled to retain copies of such Books and Records and the
original Books and Records shall not be transferred to Buyer and shall remain
the property of Seller.

Section 2.2 Purchase Price. The purchase price for the Property shall be the sum
of Thirty Eight Million Two Hundred Fifty Thousand and No/100 Dollars
($38,250,000.00) (“Purchase Price”). The Purchase Price shall be payable by
Buyer to Seller in accordance with the following terms and conditions:

(a) Intentionally Deleted.

(b) Intentionally Deleted.

(c) Intentionally Deleted.

 

12



--------------------------------------------------------------------------------

(d) Closing Deposit. The Purchase Price, as adjusted pursuant to the credits and
prorations set forth in Article 11 (the “Closing Deposit”), shall be paid by
Buyer to Escrow Agent, in the form of Cash, pursuant to Section 7.1 hereof, and
shall be distributed by Escrow Agent to Seller at the Closing, subject to and in
accordance with the provisions of this Agreement.

(e) Survival. The provisions of this Article 2 shall survive the Closing.

ARTICLE 3

ESCROW

Seller and Buyer shall open an escrow (“Escrow”) with Escrow Agent by delivering
to Escrow Agent fully executed counterpart originals of this Agreement and fully
executed counterpart originals of Escrow Agent’s general provisions, which are
attached hereto as Exhibit “H” (“General Provisions”). The date of such delivery
shall constitute the opening of Escrow and upon such delivery, this Agreement
shall constitute joint escrow instructions to Escrow Agent, which joint escrow
instructions shall supersede all prior escrow instructions related to the
Escrow, if any. Additionally, Seller and Buyer hereby agree to promptly execute
and deliver to Escrow Agent any additional or supplementary escrow instructions
as may be necessary or convenient to consummate the transactions contemplated by
this Agreement provided, however, that neither the General Provisions nor any
such additional or supplemental escrow instructions shall supersede this
Agreement, and in all cases this Agreement shall control, unless the General
Provisions or such additional or supplemental escrow instructions expressly
provide otherwise.

ARTICLE 4

INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE

Section 4.1 Investigation Period. During the time period commencing upon the
Effective Date of this Agreement, and terminating at 11:59 p.m. on October 17th,
2012 (the “Investigation Period”), Buyer shall have the right to conduct and
complete an investigation of all matters pertaining to the Property and Buyer’s
purchase thereof including, without limitation, the matters described in this
Section 4.1.

(a) Seller’s Deliveries. Within five (5) Business Days after the Effective Date,
Seller shall deliver to all items listed on Schedule “1.0,” attached hereto and
incorporated herein by reference, to the extent in Seller’s possession and/or
the property manager’s possession (collectively, the “Seller’s Deliveries”).
Buyer acknowledges that, as of the Effective Date, Buyer has received the items
constituting Seller’s Deliveries as reflected on Schedule “3.0,” attached hereto
and incorporated herein by reference. Seller will promptly deliver to Buyer
supplements and/or updates of Seller’s Deliveries to the extent such items are
received by Seller prior to Closing. During the Investigation Period, Buyer
shall have the right to conduct and complete an investigation of all matters
pertaining to Seller’s Deliveries and all other matters pertaining to the
Property and Buyer’s acquisition thereof. In this regard, Buyer shall have the
right to contact the Tenants, governmental agencies and officials and other
parties and make reasonable inquiries concerning Seller’s Deliveries and any and
all other matters pertaining to the Property. Seller agrees to reasonably
cooperate with Buyer in connection with its investigation of Seller’s Deliveries
and all other matters pertaining to the Property.

 

13



--------------------------------------------------------------------------------

(b) Title Commitment; Survey. Within five (5) Calendar Days following the
Effective Date, Seller shall cause to be delivered to Buyer: (i) an ALTA Form B
title insurance commitment with Extended Coverage (ALTA Form 2006), or its state
equivalent, showing indefeasible, good and marketable fee simple title to the
Property vested in Seller in the amount of the Purchase Price for an owner’s
title insurance policy (the “Title Commitment”) written on the Title Insurer and
issued by the Title Agent; and (ii) Seller has previously provided the most
current existing survey of the Real Property in Seller’s possession and/or
control (the “Existing Survey”). Buyer may, at its option, procure an update of
the Existing Survey, at Buyer’s sole cost and expense (the “Updated Survey”).

Fee simple title to the Real Property shall be conveyed by Seller to Buyer
subject only to the following exceptions to title (collectively, the “Permitted
Title Exceptions”):

(1) Non-delinquent real and personal property taxes and assessments;

(2) The exclusions listed in the “Exclusions from Coverage” of the ALTA Extended
Coverage Policy;

(3) Any lien voluntarily imposed by Buyer;

(4) Any matters set forth in the Title Commitment and the Survey that are
approved by Buyer in accordance with the procedures and within the time periods
set forth in Section 4.1(e) hereof;

(5) All New Matters approved by Buyer pursuant to Section 5.1(j) hereof.

(c) Physical Inspection. Subject to the limitations set forth in this
Section 4.1(c) and notwithstanding any provision to the contrary in this
Agreement, commencing on the Effective Date and continuing through the Closing
or any earlier termination of this Agreement, Buyer shall have the right, at
Buyer’s expense, to make inspections (including tests, surveys and other
studies) of the Real Property and all matters relating thereto, including, but
not limited to, soils and geologic conditions, location of property lines,
utility availability and use restrictions, environmental conditions, the manner
or quality of the construction of the Improvements, the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Real Property, the effect of applicable planning, zoning and
subdivision statutes, ordinances, regulations, restrictions and permits, the
character and amount of any fees or charges that must be paid to further
develop, improve and/or occupy the Real Property and all other matters relating
to the Real Property. Prior to Closing, Buyer and its agents, contractors and
subcontractors shall have the right to enter upon the Real Property, at
reasonable times during ordinary business hours, to make inspections and tests
as Buyer deems reasonably necessary and which may be accomplished without
causing any material damage to the Real Property including, without limitation,
the right to conduct a phase I environmental audit and an investigation with
respect to the Real Property’s compliance with the requirements of Title III of
the Americans with Disabilities Act of 1990. Notwithstanding the foregoing, in
no event shall Buyer, its agents, contractors or subcontractors conduct any
invasive testing on the Real Property

 

14



--------------------------------------------------------------------------------

without Seller’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Buyer shall not materially
interfere with any Tenant, occupant or invitee of the Real Property in making
such inspections or tests, and shall return and restore the Property to
substantially its original condition prior to such inspections or tests. Buyer
shall not permit any liens or encumbrances to be placed against the Real
Property in connection with Buyer’s investigation and inspection of the Real
Property and/or in connection with Buyer’s activities on the Real Property.
Buyer hereby agrees to and shall indemnify, defend and hold harmless Seller and
Seller’s members, managers, partners, officers, directors, shareholders,
employees, agents, representatives, invitees, successors and assigns (each, a
“Seller Group Indemnitee”), from and against any and all claims, demands, and
causes of action for personal injury or property damage, and all damages,
judgments, liabilities, costs, fees and expenses (including reasonable
attorneys’ fees) resulting therefrom, arising out of any entry onto the Real
Property by Buyer, its agents, employees, contractors and/or subcontractors,
pursuant to this Section 4.1(c) hereof, provided, however, Buyer shall not be
obligated to indemnify, defend or hold harmless Seller or any Seller Group
Indemnitee for any such claims, demands and/or causes of action or any such
damages, judgments, liabilities, costs, fees or expenses caused by: (i) the
discovery of conditions that were present before Buyer or its representatives
entered onto the Real Property, or the accidental or inadvertent release of any
Hazardous Materials that were in, on or under the Real Property prior to such
entry; or (ii) the negligent or willful misconduct of Seller or any Seller Group
Indemnitee. The covenants, agreements and obligations of Buyer set forth in this
Section 4.1(c) shall survive the termination of this Agreement and the Closing,
as applicable.

(d) Investigation of Permits and Entitlements, Contracts, Leases, Intangible
Property, Personal Property and Other Property. Prior to the Closing, Buyer
shall have the right, at Buyer’s expense, to conduct and complete an
investigation of all matters pertaining to the Permits and Entitlements,
Contracts, Leases, Intangible Property, Personal Property and all other items of
Property and Buyer’s acquisition thereof. In this regard, at all times prior to
the Closing, Buyer shall have the right to contact governmental officials and
other parties and make reasonable inquiries concerning the Permits and
Entitlements, Contracts, Leases, Intangible Property, Personal Property and all
other items of Property, and Buyer shall have no liability whatsoever arising
from its investigation. Seller agrees to reasonably cooperate with Buyer in
connection with its investigation of the Permits and Entitlements, Contracts,
Leases, Intangible Property, Personal Property and all other matters pertaining
thereto. Notwithstanding anything to the contrary herein contained, prior to
Closing, Buyer shall not disclose nor permit the disclosure to any Tenants or
governmental agencies the results of any tests or studies conducted by Buyer or
at the direction of Buyer pursuant to Buyer’s inspection rights under this
Article 4.

Without limiting the provisions of Section 4.1(e) below, in the event Buyer
disapproves or finds unacceptable, in Buyer’s sole and absolute discretion, any
matters reviewed by Buyer during the Investigation Period, Buyer may elect to
terminate this Agreement and the Escrow pursuant to the provisions of
Section 4.2 hereof.

(e) Objection Matters.

(i) Objection Notice. If Buyer is not satisfied with any of Seller’s Deliveries
or its review thereof or if Buyer is not satisfied with any of its due diligence
investigation of the Property or any portion thereof, Buyer may give Seller one
or more written

 

15



--------------------------------------------------------------------------------

notices (each, an “Objection Notice” and collectively, the “Objection Notices”)
at any time prior to the expiration of the Investigation Period. Each Objection
Notice shall list each item of dissatisfaction or objection (each, an “Objection
Matter,” and, collectively, the “Objection Matters”).

(ii) Seller’s Cure Election Notice. If Buyer provides to Seller one or more
Objection Notices, Seller shall deliver to Buyer written notice (“Cure Election
Notice”) within five (5) Calendar Days after the expiration of the Investigation
Period (the “Cure Election Deadline”), of Seller’s election to cure or not cure
each of the Objection Matters. Seller shall not be obligated to elect to cure
any Objection Matters, except to the extent such Objection Matters constitute
Monetary Obligations that Seller is obligated to remove pursuant to
Section 5.1(f) of this Agreement. The failure of Seller to timely deliver
Seller’s Cure Election Notice on or before the Cure Election Deadline (having
received one or more Objection Notices from Buyer prior to the expiration of the
Investigation Period) shall be deemed to be an election by Seller not to cure
such Objection Matters. If Seller timely elects not to cure one or more of the
Objection Matters, then Seller shall not be in default under this Agreement
(except to the extent such Objection Matters constitute Monetary Obligations
that Seller is obligated to remove pursuant to Section 5.1(f) of this Agreement)
and, in such a case, Buyer may exercise either of the following options within
five (5) Calendar Days after the Cure Election Deadline: (A) continue this
Agreement in effect without modification pursuant to the provisions of
Section 4.3(b) hereof and purchase the Property in accordance with the terms and
conditions of this Agreement, subject to those Objection Matters that Seller has
elected not to cure (which will be deemed to constitute “Permitted Title
Exceptions” to the extent such Objection Matters relate to fee title to the Real
Property), except to the extent such Objection Matters constitute Monetary
Obligations which Seller is obligated to remove pursuant to Section 5.1(f) of
this Agreement; or (B) terminate this Agreement and the Escrow pursuant to the
provisions of Section 4.2(b) hereof.

(iii) Cure of Objection Matters. If Seller timely elects to cure one or more of
the Objection Matters pursuant to Section 4.1(e)(ii) hereof, provided Buyer does
not terminate this Agreement and the Escrow pursuant to Section 4.1(e)(ii)(B)
hereof, Seller shall have until the date that is seven (7) Business Days prior
to the Closing Date (such period being referred to as, the “Cure Deadline”) to
complete its cure of such Objection Matters, and Seller shall pay all costs
associated with the cure of such Objection Matters. If Seller fails to timely
cure an Objection Matter that Seller has elected to cure on or before the Cure
Deadline, then Seller shall be in default under this Agreement and, in such a
case, Buyer may exercise either of the following options as its sole and
exclusive remedy on or before the Closing Date: (1) continue this Agreement in
effect without modification pursuant to the provisions of Section 4.3(c) hereof
and purchase the Property in accordance with the terms and conditions of this
Agreement, subject to those Objection Matters that Seller failed to timely cure
without a discount in the Purchase Price for the same (which Objection Matters
will be deemed to constitute “Permitted Title Exceptions” to the extent such
Objection Matters relate to fee title to the Real Property), except to the
extent such Objection Matters constitute Monetary Obligations which Seller is
obligated to remove pursuant to Section 5.1(f) of this Agreement; or
(2) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof, unless such Objection Matters are the result of a breach
by Seller of one or more of the provisions of Section 5.1 hereof, in which case
the provisions of Section 8.6(a) shall govern.

 

16



--------------------------------------------------------------------------------

(f) Election to Terminate Sale of West Broad Parcel; Seller’s Termination
Notice. The Parties acknowledge and agree that, concurrently with the execution
of this Agreement, Buyer and certain affiliates of Seller are entering into
separate purchase agreements for the purchase and sale of certain real property
owned by such affiliates (each, an “Other Agreement” and collectively, the
“Other Agreements”). In the event that Buyer terminates the Other Agreement for
the sale of the West Broad Parcel (the “West Broad Agreement”) pursuant to
Section 4.2(a) of the West Broad Agreement, Seller shall have the right to elect
to terminate this Agreement by sending Buyer written notice of its election to
terminate this Agreement (“Seller’s Termination Notice”), within five
(5) Calendar Days of the date of Buyer’s Election to Terminate pursuant to
Section 4.2(a) of the West Broad Agreement. In the event that Seller fails to
timely deliver to Buyer Seller’s Termination Notice, then Seller shall be deemed
to have waived Seller’s right to terminate this Agreement pursuant to this
Section 4.1(f) hereof. In the event that Seller timely delivers Seller’s
Termination Notice, the termination provisions of Section 8.5(c) shall apply,
provided Seller shall also be obligated to reimburse Buyer for all costs, fees
and expenses, including attorneys’ fees and costs, incurred in connection with
the transaction contemplated by this Agreement (including Buyer’s due diligence
expenses), up to and through the date of such termination, in an amount not to
exceed the aggregate sum of Twenty-Five Thousand Dollars ($25,000.00).

Section 4.2 Election to Terminate. In the event Buyer desires to terminate this
Agreement and the Escrow for any reason or for no reason whatsoever, Buyer may
elect to terminate this Agreement and the Escrow at any time: (a) by giving
Seller written notice of Buyer’s election to terminate (“Buyer’s Election to
Terminate”), not later than 11:59 p.m. on the date of expiration of the
Investigation Period; or (b) if Buyer shall have delivered to Seller one or more
Objection Notices prior to the expiration of the Investigation Period and Seller
timely elects (pursuant to Seller’s Cure Election Notice), not to cure one or
more of such Objection Matters, then Buyer may terminate this Agreement by
giving Seller written notice of Buyer’s Election to Terminate not later than
11:59 p.m. on the date that is five (5) Calendar Days after the expiration of
the Cure Election Deadline; or (c) if Buyer shall have given one or more
Objection Notices prior to the expiration of the Investigation Period and Seller
timely elects to cure all of such Objection Matters, if Seller fails to cure to
the satisfaction of Buyer all of the Objection Matters on or before the Cure
Deadline, then Buyer may elect to terminate this Agreement by giving Seller
Buyer’s Election to Terminate not later than 11:59 p.m. on the date that is five
(5) Calendar Days after the expiration of the Cure Deadline.

Upon any election (including any deemed election) by Buyer to terminate this
Agreement and the Escrow pursuant to this Section 4.2, this Agreement shall
automatically terminate (other than those provisions which expressly provide
that they survive any termination of this Agreement). Seller and Buyer shall
execute such cancellation instructions as may be necessary to effectuate the
cancellation of the Escrow, as may be required by Escrow Agent. Any escrow
cancellation, title cancellation or other cancellation costs in connection
therewith shall be borne by Seller.

Section 4.3 Election Not to Terminate. In the event Buyer desires not to
terminate this Agreement and the Escrow, Buyer shall deliver written notice to
Seller of Buyer’s election not to terminate this Agreement (“Buyer’s Election
Not to Terminate”): (a) on or before 11:59 p.m. on the date of expiration of the
Investigation Period; or (b) if Buyer shall have delivered to Seller

 

17



--------------------------------------------------------------------------------

one or more Objection Notices prior to the expiration of the Investigation
Period and Seller timely elects (pursuant to Seller’s Cure Election Notice), not
to cure one or more of such Objection Matters, then Buyer may elect not to
terminate this Agreement by delivering to Seller Buyer’s Election Not to
Terminate on or before 11:59 p.m. on the date that is five (5) Calendar Days
after the expiration of the Cure Election Deadline; (c) if Buyer shall have
delivered to Seller one or more Objection Notices prior to the expiration of the
Investigation Period and Seller timely elects to cure all of such Objection
Matters, if Seller fails to cure to the satisfaction of Buyer such Objection
Matters on or before the Cure Deadline, then Buyer may elect not to terminate
this Agreement by giving to Seller Buyer’s Election Not to Terminate on or
before 11:59 p.m. on the date that is five (5) Calendar Days after the
expiration of the Cure Deadline. Buyer’s Election Not to Terminate pursuant to
Section 4.3(c) hereof shall be subject to Seller’s obligation to cure those
Objection Matters which Seller has elected to cure, if any, pursuant to
Section 4.1(e) hereof and shall also be subject to the timely performance and
satisfaction by Seller of all of the covenants, agreements and obligations of
Seller pursuant to this Agreement. If Seller fails to timely cure an Objection
Matter that Seller has elected to cure (or is deemed to have elected to cure) on
or before the Cure Deadline, then Seller shall be in default under this
Agreement and Buyer shall have the rights afforded to Buyer pursuant to
Section 4.1(e)(iii) hereof.

In the event Buyer fails to timely deliver to Seller Buyer’s Election Not to
Terminate in accordance with the provisions of this Section 4.3, such failure
shall be deemed to constitute Buyer’s Election to Terminate this Agreement in
accordance with the terms and conditions of Section 4.2 hereof.

Section 4.4 Return of Seller’s Deliveries. Upon any termination of this
Agreement and the Escrow, Buyer shall cause to be delivered to Seller all items
representing Seller’s Deliveries which were previously delivered by Seller to
Buyer pursuant to this Agreement.

ARTICLE 5

PRE-CLOSING OBLIGATIONS OF SELLER and BUYER

Section 5.1 Seller’s Pre-Closing Obligations. Seller hereby covenants and agrees
as follows:

(a) Operations. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall operate and manage
the Real Property substantially in accordance with its customary practices.

(b) Maintenance. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall maintain the Real
Property in substantially its present condition, subject to normal wear and
tear, and Seller shall not diminish the quality or quantity of maintenance and
upkeep services heretofore provided to the Real Property.

(c) Leases. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the

 

18



--------------------------------------------------------------------------------

provisions of Section 8.3 hereof, Seller shall administer and timely perform all
of its obligations under the Leases and shall not commit any default under the
Leases. In the event of a tenant default under a Lease, Seller shall use
commercially reasonable efforts to enforce the terms and conditions of such
Lease. Furthermore, during the time period commencing upon the Effective Date
and terminating upon the date that is three (3) Business Days prior to the
expiration of the Investigation Period, Seller shall have the right to renew,
extend, amend or modify any of the Leases, enter into any new Lease or enter
into any leasing commission arrangement in connection with such new Lease (each,
a “Proposed New Lease”), in the ordinary course of business of Seller and
without the consent of Buyer. Notwithstanding the foregoing, in the event Seller
enters into a Proposed New Lease on or before the date that is three
(3) Business Days prior to expiration of the Investigation Period, Seller shall
provide Buyer with a copy of such Proposed New Lease within three (3) Business
Days after entering into such Proposed New Lease, but in no event later than
three (3) Business Days prior to the expiration of the Investigation Period, and
Buyer shall have until the expiration of the Investigation Period to review and
approve or disapprove any such Proposed New Lease as if the same had been
provided to Buyer pursuant to Section 4.1(a) hereof. In connection with the
foregoing, in the event Buyer delivers Buyer’s Election Not to Terminate
pursuant to Section 4.3 hereof, Buyer shall be deemed to have approved such
Proposed New Lease. During the time period commencing upon the date that is
three (3) Business Days prior to the expiration of the Investigation Period and
terminating on the Closing or the earlier termination of this Agreement, as
applicable, Seller shall not renew, extend, amend or modify any of the
Commercial Leases or enter into any Proposed New Lease without the prior written
consent of Buyer in each instance, which consent shall be given or withheld in
Buyer’s sole discretion. In the event Seller desires to enter into a Proposed
New Lease after the date that is three (3) Business Days prior to the expiration
of the Investigation Period, Seller shall deliver to Buyer a copy of the
Proposed New Lease for Buyer’s review in accordance with the provisions of this
Section 5.1(c). Buyer shall have a period of five (5) Business Days following
the receipt of such Proposed New Lease for Buyer to review and approve or
disapprove of the same. Prior to the expiration of such five (5) Business Day
period, Buyer shall deliver written notice to Seller advising Seller of Buyer’s
approval or disapproval of such Proposed New Lease. In the event Buyer fails to
timely deliver to Seller such written notice of approval or disapproval within
such five (5) Business Day period, then Buyer shall be deemed to have
disapproved such Proposed New Lease. All Proposed New Leases which are approved
by Buyer pursuant to the provisions of this Section 5.1(c), and which are
subsequently entered into and executed by Seller, shall be deemed to constitute
separately a “New Lease” and collectively, the “New Leases”) for purposes of
this Agreement. All references in this Agreement to the “Leases” shall mean and
include any New Leases entered into by Seller and approved by Buyer pursuant to
this Section 5.1(c). Prior to the expiration of the Inspection Period, Seller
may lease space in the ordinary course of business and otherwise deal with
Tenants in the ordinary course of business.

(d) Notices/Violations. During the time period commencing upon the Effective
Date of this Agreement and terminating on the Closing or the earlier termination
of this Agreement, Seller shall promptly deliver to Buyer any and all notices
and/or other written communications delivered to or received from: (i) any
Tenant; (ii) any party under any of the Contracts; and/or (iii) any governmental
authority relating to the Property or operation thereof. During the time period
commencing upon the Effective Date of this Agreement and terminating on the
Closing or the earlier termination of this Agreement, Seller shall deliver to
Buyer prompt

 

19



--------------------------------------------------------------------------------

notice of: (i) the occurrence of any inspections of the Property by any
governmental authority; (ii) any default by a party to any Contract; (iii) any
default by any party to any Lease; (iv) any notices of violations of laws,
ordinances, orders, directives, regulations or requirements issued by, filed by
or served by any governmental agency against or affecting Seller or any part or
aspect of the Property.

(e) Assumed Contracts. During the time period commencing upon the Effective Date
and terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall administer and
timely perform all of its material obligations under the Contracts. Furthermore,
during the time period commencing upon the date of delivery by Buyer to Seller
of Buyer’s Election Not to Terminate pursuant to Section 4.3 hereof and
terminating on the Closing or the earlier termination of this Agreement, as
applicable, Seller shall not terminate, amend or modify any of the Assumed
Contracts or enter into any new Contract not terminable at Closing, without the
prior written consent of Buyer in each instance, which consent may be granted or
withheld in Buyer’s sole discretion. Seller agrees that, except for the Assumed
Contracts, prior to the Closing Seller shall be responsible for terminating all
Contracts and other obligations (including, but not limited to, any and all
management, listing and/or leasing agreements) relating to the maintenance,
operation, management and leasing of the Property, and Seller shall be liable
for any risks, costs and penalties related to such termination.

(f) Monetary Obligations. Seller shall pay and satisfy in full any and all
Monetary Obligations on or before the Closing Date.

(g) New Liens, Liabilities or Encumbrances. Seller shall not cause, grant or
permit any new liens, liabilities, encumbrances or exceptions to title to the
Property without the prior written consent of Buyer in each instance, which
consent may be granted or denied in the sole and absolute discretion of Buyer.

(h) Tenant Estoppel Certificates. On or before the Estoppel Delivery Deadline,
Seller shall deliver to Buyer a fully completed and executed estoppel
certificate from each of the Tenants (each, a “Tenant Estoppel Certificate”),
each of which shall be dated effective no earlier than thirty (30) Calendar Days
prior to the Closing Date. Each Tenant Estoppel Certificate shall be duly
executed by the applicable Tenant thereof and each guarantor of the applicable
Lease, if any. Each Tenant Estoppel Certificate shall contain substantially the
same terms and be in substantially the same form and substance as the form of
certificate attached hereto as Exhibit “I,” and incorporated by reference
herein; provided, however, that if (i) a form of estoppel certificate is
attached to or otherwise prescribed in an applicable Lease, (ii) if the
applicable Lease provides that a particular form of estoppel certificate be
used; or (iii) the Tenant is a national tenant that customarily issues its own
form of estoppel certificate, such form shall be deemed to be acceptable to
Buyer (so long as, in the case of clause (i) only, it is accompanied by a
Landlord Estoppel Certificate and, in the case of clause (ii) only, such form
contains, at a minimum, the amount of rental payments, the square footage
covered by the Lease, a statement as to such Tenant’s knowledge of any existing
defaults, a statement that the Tenant has unconditionally accepted the leased
premises and commenced paying rent as of a specified date, a statement
concerning the formula or methodology for calculating Tenant’s proportionate
share of CAM, insurance, taxes and other reimbursements, the expiration date of
the Lease, the

 

20



--------------------------------------------------------------------------------

existence of any renewal, expansion, or first refusal rights, the amount of any
security deposit, a definitive list of any remaining obligations to be performed
by the Landlord and commercially reasonable subordination, non-disturbance and
attornment provisions). Notwithstanding the foregoing, nothing contained herein
shall limit Buyer’s right to review and approve or disapprove of all matters
relating to the Leases (including the form of estoppels prescribed therein)
during the Due Diligence Period.

In the event Seller is able to obtain Tenant Estoppel Certificates from: (I) all
of the Major Tenants; and (II) Tenants representing the Minimum Tenant Square
Footage Requirement, on or before the Estoppel Delivery Deadline, but Seller is
not able to obtain Tenant Estoppel Certificates from all of the Tenants, then
Seller shall deliver to Buyer, prior to the Estoppel Delivery Deadline, a
landlord estoppel certificate in the form of Exhibit “J,” attached hereto and
incorporated herein by reference (each, a “Landlord Estoppel Certificate”), with
respect to each Lease for which a Tenant Estoppel Certificate has not been
obtained in lieu of the Tenant Estoppel Certificate for such Lease. If Seller
has not timely delivered a Tenant Estoppel Certificate from those Tenants
representing the Minimum Tenant Square Footage Requirement, or alternatively, if
Seller has timely delivered a Tenant Estoppel Certificate from those Tenants
representing the Minimum Tenant Square Footage Requirement, but has not provided
a Tenant Estoppel Certificate nor provided a Landlord Estoppel Certificate to
Buyer with respect to any remaining Lease before the Estoppel Delivery Deadline,
then the provisions of Section 8.5(a) shall govern.

(i) Approval or Disapproval of Proposed Estoppel Certificates. At any time
following the Effective Date and prior to the date upon which the Seller
proposes to send the Estoppel Certificates to the Tenants, Seller shall submit
to Buyer copies of the Estoppel Certificates Seller proposes to send to the
Tenants (each, a “Proposed Estoppel” and collectively, the “Proposed
Estoppels”). Within ten (10) Business Days after Buyer’s receipt of the Proposed
Estoppels, Buyer shall notify Seller in writing as to any objection(s) Buyer has
as to the form or content of the Proposed Estoppels. If Buyer fails to timely
deliver to Seller written notice of Buyer’s objection(s) to the Proposed
Estoppels, then Buyer shall be deemed to have approved the Proposed Estoppels.
If Buyer timely delivers to Seller written notice of Buyer’s objection(s) to the
Proposed Estoppels, then Seller shall modify or correct the Proposed Estoppels
in response to Buyer’s objections, provided, however, Seller shall have no duty
or obligation to modify a Proposed Estoppel that conforms to the requirements of
Section 5.1(h) above. Once the form of the Tenant Estoppel Certificates is
established pursuant to the procedures set forth in this Section 5.1(h)(i), then
Seller shall submit to the Tenants the Tenants Estoppel Certificates conforming
to the Proposed Estoppels, as modified pursuant to this Section 5.1(h)(i),
approved or deemed approved by Buyer pursuant to this Section 5.1(h)(i).

(ii) Approval or Disapproval of Estoppel Certificates. Seller shall forward to
Buyer the fully executed Estoppel Certificates promptly upon receipt, but in no
event later than the Estoppel Delivery Deadline. Buyer shall have the right to
approve or reasonably disapprove of the Estoppel Certificates. If Buyer
disapproves of one or more of the Estoppel Certificates, then Buyer may deliver
to Seller written notice of Buyer’s disapproval (“Estoppel Objection Notice”)
within five (5) Business Days following Buyer’s receipt of the last of all the
Estoppel Certificates. The Estoppel Objection Notice shall describe in
reasonable detail each item of dissatisfaction or objection in particular (each,
an “Estoppel Objection Matter” and

 

21



--------------------------------------------------------------------------------

collectively, the “Estoppel Objection Matters”). Unless Seller receives an
Estoppel Objection Notice within such five (5) Business Day period, Buyer shall
be deemed to have approved all such Estoppel Certificates. If Seller receives an
Estoppel Objection Notice within such five (5) Business Day period, then Seller
may, but shall not be obligated to, agree to cure some or all of the Estoppel
Objection Matters described in such Estoppel Objection Notice by delivering
written notice (“Estoppel Cure Notice”) to Buyer of Seller’s election to cure
some or all of the Estoppel Obligation Matters within three (3) Business Days
following Seller’s receipt of Buyer’s Estoppel Objection Notice. If Seller fails
to deliver Seller’s Estoppel Cure Notice to Buyer within such three (3) Business
Day time period, Seller shall be deemed to have elected not to cure such
Estoppel Objection Matters. If Seller timely elects to cure one or more of the
Estoppel Objection Matters, then Seller shall have until the last Business Day
immediately preceding the Closing Date to cure such Estoppel Objection Matters
that Seller has committed to cure, and shall pay all costs associated with such
cure.

(iii) Estoppel Remedies. If Seller either: (a) elects not to cure one or more of
the Estoppel Objection Matters, provided such Estoppel Objection Matters are not
Monetary Obligations that Seller is obligated to cure on or before the Closing
pursuant to Section 5.1(f) hereof; or (b) fails to cure an Estoppel Objection
Matter that Seller has elected to cure by the Closing, then Seller shall not be
in default under this Agreement and, in such a case, Buyer may exercise one of
the following options: (1) continue this Agreement in effect without
modification and purchase and acquire the Property in accordance with the terms
and conditions of this Agreement, subject to such Estoppel Objection Matters; or
(2) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof, unless such Estoppel Objection Matters are the result of
a breach by Seller of one or more of the provisions of Section 5.1 hereof, in
which case the provisions of Section 8.6(a) shall govern.

(i) Termination of Negotiations. Upon the expiration of the Investigation
Period, Seller shall terminate all negotiations with any other Person other than
Buyer for the sale or disposition of the Property.

(j) New Matters.

(i) New Matters Notice. In the event that prior to the Closing, (A) any new
title exceptions are discovered or revealed, which new title exceptions were not
otherwise set forth or referred to in the Title Commitment, the Existing Survey
or the Updated Survey, as applicable, and which are not the result of an act or
omission of Buyer, or its agents or representatives; (B) altered circumstances
relating to the Real Property and/or the Improvements (other than alterations
resulting from an act or omission of Buyer, or its agents or representatives)
cause any title exceptions that were included in the Title Commitment, the
Existing Survey or the Updated Survey, as applicable, to now have a material
adverse affect on the Real Property; (C) any item which was included as part of
Seller’s Deliveries that Seller delivered to Buyer in accordance with the terms
and conditions of this Agreement, is subsequently and materially and adversely
modified, supplemented or amended; or (D) any item which would have been
included as part of Seller’s Deliveries, but was not in existence, not issued or
otherwise not available for delivery to Buyer in accordance with the terms and
conditions of this Agreement, is subsequently issued or becomes available (each,
a “New Matter” and collectively, the “New Matters”), and has a material adverse
affect on the Real

 

22



--------------------------------------------------------------------------------

Property, then Seller shall immediately deliver written notice to Buyer
disclosing the existence of such New Matters (the “New Matters Notice”),
together with copies of all documents, agreements, items or instruments relating
thereto.

(ii) New Matters Objection Notice. If Buyer is not satisfied for any reason with
one or more of the New Matters disclosed in Seller’s New Matters Notice, Buyer
may give Seller written notice (the “New Matters Objection Notice”) within five
(5) Business Days, after the date of Buyer’s receipt of such New Matters Notice.
In the event Buyer fails to timely object to a New Matter, such New Matter shall
be deemed to constitute a “Permitted Title Exception” to the extent such New
Matter relates to fee title to the Real Property, except to the extent such New
Matters are Monetary Obligations which Seller is obligated to remove pursuant to
Section 5.1(f) of this Agreement. Each New Matters Objection Notice shall list
each item of dissatisfaction or objection with respect to such New Matters
(each, a “New Matters Objection” and collectively, the “New Matters
Objections”).

(iii) New Matters Cure Notice. Seller shall have the right, but not the
obligation, to elect to cure, at Seller’s sole cost and expense, one or more of
the New Matters Objections by delivering written notice of such election to
Buyer within two (2) Business Days of Seller’s receipt of a New Matters
Objections Notice (the “New Matters Cure Notice”). The failure of Seller to
timely make an election to cure or not cure the New Matters Objections shall not
be deemed to be an election by Seller not to cure such New Matters Objections.
In the event Seller timely elects not to cure one or more of the New Matters
Objections or Seller elects to cure and fails to do so, then Buyer may, within
five (5) Business Days after Buyer’s receipt of Seller’s New Matters Cure
Notice, elect to either: (A) continue this Agreement in effect without
modification and purchase and acquire the Property in accordance with the terms
and conditions of this Agreement, subject to the New Matters which Seller has
elected not to cure or fails to cure (which will be deemed to constitute
“Permitted Title Exceptions” to the extent such New Matters relate to fee title
to the Real Property), except to the extent such New Matters constitute Monetary
Obligations which Seller is obligated to remove pursuant to Section 5.1(f) of
this Agreement; or (B) terminate this Agreement and the Escrow pursuant to the
provisions of Section 8.5(a) hereof, unless such New Matter is the result of a
breach by Seller of one or more of the provisions of this Section 5.1, in which
case the provisions of Section 8.6(a) hereof shall govern. Notwithstanding any
provision in this Agreement to the contrary, in no event shall the term
“Permitted Title Exceptions” include any Monetary Obligation, and Seller hereby
agrees to and shall remove all Monetary Obligations on or before the Closing.

(iv) Cure of New Matters Objections. If Seller timely elects to cure one or more
of the New Matters Objections, Seller shall have until the last Business Day
immediately preceding the Closing Date to cure such New Matters Objections to
Buyer’s reasonable satisfaction, provided, however, if one or more of such New
Matters Objections cannot reasonably be cured on or before the last Business Day
immediately preceding the Closing Date, then Seller shall have the right to
extend the Closing Date for ten (10) Business Days in order to effectuate such
cure. In such a case, all references in this Agreement to the “Closing Date”
shall mean the Closing Date, as the same may be extended pursuant to this
Section 5.1(j). If Seller fails to timely cure one or more of the New Matters
Objections that Seller has elected to cure, then Buyer may, at any time on or
before the Closing Date, elect to either: (A) continue this Agreement in effect
without modification and purchase and acquire the

 

23



--------------------------------------------------------------------------------

Property in accordance with the terms and conditions of this Agreement, subject
to the New Matters Seller failed to timely cure (which will be deemed to
constitute “Permitted Title Exceptions” to the extent such New Matters relate to
fee title to the Real Property), except to the extent such New Matters
constitute Monetary Obligations which Seller is obligated to remove pursuant to
Section 5.1(f) of this Agreement; or (B) terminate this Agreement and the Escrow
pursuant to the provisions of Section 8.5(a) hereof, unless such New Matter is
the result of the breach by Seller of one or more of the provisions of this
Section 5.1, in which case the provisions of Section 8.6(a) shall govern.
Notwithstanding any provision in this Agreement to the contrary, in no event
shall the term “Permitted Title Exceptions” include any Monetary Obligation, and
Seller hereby agrees to and shall remove all Monetary Obligations on or before
the Closing.

Section 5.2 SEC Requirements. Upon Buyer’s written request, for a period of one
(1) year following the Closing, Seller shall make Seller’s Books and Records
available to Buyer for inspection during normal business hours on at least two
(2) Business Days advance notice, copying and audit by Buyer’s designated
accountants, at Buyer’s expense, to enable or assist any of the Public Reporting
Entities, or their successors and assigns, to make any necessary or appropriate
filings (as specified on Exhibit “K,” attached hereto and incorporated herein by
reference), if, as and when such filing may be required by the Securities and
Exchange Commission (“SEC”) or otherwise by applicable law. Furthermore, and
without limiting the foregoing, for a period of one (1) year following the
Closing, Seller, or, in the event Seller is dissolved, an Affiliate of Seller
acceptable to Buyer in Buyer’s sole but reasonable discretion, shall execute the
form of audit letter contained in Exhibit “L,” attached hereto and incorporated
herein by reference, as the same may be modified from time to time, as and when
requested by Buyer.

(a) Seller Entity Requirements. For a minimum of thirteen (13) months following
the Closing, Seller shall not dissolve or liquidate and Seller shall remain an
active entity in good standing in the State of its formation.

(b) Survival. The covenants and agreements set forth in this Section 5.2 hereof
shall survive the Closing for a period of one (1) year.

ARTICLE 6

SELLER’S DELIVERIES

Section 6.1 Seller’s Deliveries to Escrow Agent at Closing. On or before 5:00
p.m. on the last Business Day prior to the Closing Date, Seller shall deliver to
Escrow Agent the items described in this Article 6.

(a) Seller’s Deed. One (1) original of Seller’s Deed, duly executed and
acknowledged by Seller. Pursuant to Section 12.1(a)(i) hereof, all documentary
transfer tax information shall be affixed to Seller’s Deed upon recordation.

(b) Bill of Sale. One (1) original of the Bill of Sale, duly executed by Seller.

(c) Certificate of Non-Foreign Status. One (1) original of the Certificate of
Non-Foreign Status, duly executed and acknowledged by Seller.

 

24



--------------------------------------------------------------------------------

(d) Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases, duly
executed by Seller.

(e) Assignment and Assumption of Contracts. Two (2) counterpart originals of the
Assignment and Assumption of Contracts, duly executed by Seller.

(f) Assignment of Permits, Entitlements and Intangible Property. Two
(2) counterpart originals of Assignment of Permits, Entitlements and Intangible
Property, duly executed by Seller.

(g) Via Dellagio Way Deed. One (1) original of the Via Dellagio Way Deed, duly
executed and acknowledged by Seller.

(h) Encroachment Easement. Two (2) counterpart originals of the Encroachment
Easement, duly executed and acknowledged by the Association and Seller.

(i) Assignment of Declarant Status. Two (2) counterpart originals of the
Assignment of Declarant Status, duly executed and acknowledged by Seller.

(j) Declaration Estoppel Certificate. One (1) original of the Declaration
Estoppel Certificate, duly executed by the Association.

(k) Post-Closing Agreement. Two (2) counterpart originals of the Post-Closing
Agreement, duly executed by Seller.

(l) REA Notice. A copy of a letter from Seller to each party to any reciprocal
easement and/or other easement or restrictive agreement which effect the Real
Property stating that the Real Property has been sold and that all notices under
the such agreement relating to the Real Property should now be addressed to
Buyer, if any such agreements require such notice.

(m) Seller’s Charges. In addition to the Purchase Price and other funds
deposited by Buyer with Escrow Agent, such funds as may be required to:
(a) discharge all Monetary Obligations; and (b) pay any amounts required to be
paid by Seller in accordance with the provisions of Article 11 hereof out of the
sales proceeds.

(n) Seller’s Affidavits; Certificates and Evidence of Authority. (a) Any and all
affidavits, indemnities and any other written documentation required by the
Title Insurer or Title Agent as a condition to the issuance of the applicable
Title Policy; and (b) to the extent required by the Title Insurer, Title Agent,
Escrow Agent and/or Buyer, as applicable, evidence that Seller and those acting
for Seller have full authority to consummate the transaction contemplated by
this Agreement, as modified through the Closing including, without limitation,
certified copies of the corporate, limited liability company, partnership or
other resolutions authorizing the transaction contemplated by this Agreement.

(o) Seller’s Closing Statement. Seller’s Closing Statement, duly executed by
Seller.

 

25



--------------------------------------------------------------------------------

(p) Additional Documents. Such additional documents, instructions or other items
as may be necessary or appropriate to comply with the provisions of this
Agreement and to effect the transactions contemplated hereby, provided that such
additional documents, instructions or other items shall not cause any additional
liability, cost or obligation to Seller, except as otherwise provided for in
this Agreement.

Section 6.2 Seller’s Deliveries to Buyer at Closing. On or before the Closing,
Seller shall deliver to Buyer the items described in this Section 6.2.

(a) Leases, Assumed Contracts, Permits and Entitlements and Intangible Property.
Originals, or if the originals are not available, copies of all of the Leases,
Assumed Contracts, Permits and Entitlements and Intangible Property in Seller’s
possession or control.

(b) Tenant Notification Letters. A letter to each of the Tenants under the
Leases, in form and substance satisfactory to Buyer, advising such Tenants of
the sale of the Property to Buyer and directing the Tenants to tender all future
payments under the Leases to Buyer.

(c) Rent Roll. An updated, current rent roll relating to the Real Property,
certified by Seller as being true, correct and complete in all material respects
as of the Closing Date.

(d) Books and Records. Copies of all of the Books and Records in Seller’s
possession or control, to the extent not previously delivered by Seller to
Buyer.

(e) Keys. All keys and security cards, if any, relating to the Real Property,
and such additional documents, instructions or other items as may be necessary
to operate any security systems on the Real Property.

(f) Roof Warranty. A copy of the roof warranty relating to the Shopping Center
in Buyer’s name, if possible.

ARTICLE 7

BUYER’S DELIVERIES

On or before 12:00 p.m. on the Closing Date, Buyer shall deliver to Escrow Agent
the items described in this Article 7.

Section 7.1 Closing Deposit. The Closing Deposit for the Property pursuant to
Section 2.3(d) hereof.

Section 7.2 Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases and
Security Deposits, duly executed by Buyer.

Section 7.3 Assignment and Assumption of Contracts. Two (2) counterpart
originals of the Assignment and Assumption of Contracts, duly executed by Buyer.

 

26



--------------------------------------------------------------------------------

Section 7.4 Assignment of Permits, Entitlements and Intangible Property. Two
(2) counterpart originals of the Assignment of Permits, Entitlements and
Intangible Property, duly executed by Buyer.

Section 7.5 Assignment of Declarant Status. Two (2) counterpart originals of the
Assignment of Declarant Status, duly executed and acknowledged by Buyer.

Section 7.6 Post-Closing Agreement. Two (2) counterpart originals of the
Post-Closing Agreement, duly executed by Buyer.

Section 7.7 Buyer’s Charges. In addition to the Purchase Price and other funds
deposited by Buyer with Escrow Agent, funds sufficient to pay all amounts
required to be paid by Buyer in accordance with the provisions of Article 11
hereof, in the form of Cash.

Section 7.8 Evidence of Authority. To the extent required by the Title Insurer,
Escrow Agent, Title Agent and/or Seller, as applicable, evidence that Buyer and
those acting for Buyer have full authority to consummate the transaction
contemplated by this Agreement, as modified through the Closing including,
without limitation, certified copies of the corporate, limited liability
company, partnership or other resolutions authorizing the transactions
contemplated by this Agreement.

Section 7.9 Buyer’s Closing Statement. Buyer’s Closing Statement, duly executed
by Buyer.

Section 7.10 Additional Documents. Such additional documents, instructions or
other items as may be necessary or appropriate to comply with the provisions of
this Agreement and to effect the transactions contemplated hereby, provided that
such additional documents, instructions or other items shall not cause any
additional liability, cost or obligation to Buyer, except as otherwise provided
for in this Agreement.

ARTICLE 8

CONDITIONS TO CLOSING; CLOSING;

AND TERMINATION UPON DEFAULT

Section 8.1 Conditions to Obligations of Buyer. The Closing of the transaction
contemplated pursuant to this Agreement and Buyer’s obligation to purchase the
Property are subject to satisfaction, prior to the Closing Date, of all of the
conditions set forth below, the determination of the satisfaction of which shall
be made by Buyer, in its sole but reasonable discretion. Seller hereby
acknowledges and agrees that each of the conditions set forth in this
Section 8.1 are for the benefit of Buyer and may only be waived by Buyer in its
sole but reasonable discretion.

(a) Delivery of Items. Seller shall have timely delivered to Escrow Agent all of
the items to be delivered by Seller pursuant to Section 6.1 hereof. Seller shall
have timely delivered to Buyer all of the items to be delivered by Seller
pursuant to Section 6.2 hereof.

 

27



--------------------------------------------------------------------------------

(b) Performance of Obligations. Seller shall have timely performed and satisfied
all of the obligations under this Agreement to be performed by Seller prior to
the Closing.

(c) Title Commitment. Title Insurer is irrevocably committed to issue the Title
Commitment, together with such endorsements available in Florida and as may be
requested by Buyer, subject only to the Permitted Title Exceptions, as
applicable (the “Title Policy”).

(d) Representations and Warranties. All of Seller’s representations and
warranties set forth in this Agreement shall be true and correct in all material
respects on the Closing Date as though made at the time of Closing. Without
limiting the foregoing, on or before the Closing Date, Seller shall have
delivered to Buyer a written certificate, duly executed by Seller, certifying
that all of the representations and warranties of Seller set forth in this
Agreement are true and correct in all material respects as of the Closing.

(e) Litigation. No suit, action, claim or other proceeding shall have been
instituted or threatened against Seller which results, or reasonably might be
expected to result, in the transactions contemplated by this Agreement being
enjoined or declared unlawful, in any lien attaching to or against the Property
and/or in any liabilities or obligations being imposed upon Buyer or the
Property, other than the Permitted Title Exceptions.

(f) Damage or Destruction. There shall have been no Material Loss for which
Seller has not escrowed funds for repairs.

(g) Condemnation Proceeding. No Condemnation Proceeding shall have been
instituted or be threatened against all or any portion of the Real Property.

(h) No Material Change. There shall have been no material change in the
financial condition of any Major Tenant.

(i) No Bankruptcy. There are no attachments, executions, assignments for the
benefit of creditors, receiverships, conservatorships or voluntary or
involuntary proceedings in bankruptcy or pursuant to any other laws for relief
of debtors contemplated or filed by any Tenant or Seller or pending against any
Major Tenant or Seller.

(j) Estoppel Certificates. Seller shall have timely delivered to Buyer all of
the required Estoppel Certificates to be delivered pursuant to Section 5.1(h)
hereof.

(k) Estoppel Objection Matters. Seller timely cures to the satisfaction of Buyer
all Estoppel Objection Matters that Seller elects to cure pursuant to
Section 5.1(h) hereof.

(l) New Matters Objections. Seller timely cures to the satisfaction of Buyer all
New Matters Objections that Seller elects to cure pursuant to
Section 5.1(j)(iii) hereof.

Buyer may waive any of the conditions set forth in this Section 8.1 by delivery
of written notice to Seller on or before the Closing. Without limiting the
foregoing, Escrow Agent shall assume that each of the conditions set forth in
Section 8.1(b) shall have been satisfied as of the Closing Date, unless Buyer
shall have given written notice to the contrary to Escrow Agent on or before the
Closing Date.

 

28



--------------------------------------------------------------------------------

Section 8.2 Conditions to Obligations of Seller. The Closing of the transactions
contemplated pursuant to this Agreement and the obligation of Seller to sell,
convey, assign, transfer and deliver the Property to Buyer are subject to
satisfaction, prior to the Closing Date, of all of the conditions set forth
below, the determination of the satisfaction of which shall be made by Seller,
in its sole but reasonable discretion. Buyer hereby acknowledges and agrees that
each of the conditions set forth in this Section 8.2 are for the benefit of
Seller and may only be waived by Seller in its sole but reasonable discretion.

(a) Delivery of Items. Buyer shall have timely delivered to Escrow Agent all of
the items to be delivered by Buyer pursuant to Article 7 hereof.

(b) Performance of Obligations. Buyer shall have performed all of the
obligations of Buyer under this Agreement to be performed by Buyer prior to the
Closing.

(c) Lender Approval. Seller shall have received approval from CIBC Inc. (the
“Lender”) that Lender has approved releasing its lien on the Property for an
amount not to exceed the amount of Thirty-Seven Million Dollars ($37,000,000.00)
and has agreed to waive all applicable exit fees and accrued interest with
respect to the loan secured by the Property.

Seller may waive any of the conditions precedent set forth in this Section 8.2
by delivery of written notice thereof to Buyer. Escrow Agent shall assume that
each of the conditions set forth in Section 8.2(b) shall have been satisfied as
of the Closing Date, unless Seller shall have given written notice to the
contrary to Escrow Agent on or before the Closing Date.

Section 8.3 Casualty; Condemnation Proceeding.

(a) Material Loss. In the event that, prior to the Closing, the Real Property
shall suffer a Material Loss or Seller shall receive notice of the commencement
or the threat of commencement of any eminent domain or condemnation proceeding
which involves any portion of the Real Property (“Condemnation Proceeding”),
Seller shall immediately notify Buyer of such Material Loss or Condemnation
Proceeding and, in such a case: (i) Buyer shall have the right to terminate this
Agreement and the Escrow pursuant to the terms of Section 8.5(a) hereof; or
(ii) accept the Property in its then existing condition and purchase and acquire
the Property in accordance with the terms and conditions of this Agreement,
subject to the terms and conditions described in this Section 8.3. In the event
of a Material Loss, if Buyer exercises its right to purchase and acquire the
Property in its present condition, then Seller shall pay and assign to Buyer on
the Closing any and all casualty insurance proceeds previously paid or payable
to Seller, and Buyer shall be entitled to a credit against the Purchase Price in
an amount equal to the sum of: (A) any insurance deductible; and (B) an amount
equal to the estimated costs, fees and expenses to repair and/or replace the
uninsured portion of the Material Loss. In the event of a Condemnation
Proceeding, if Buyer exercises its right to purchase and acquire the Property in
its present condition, then Seller shall pay or assign to Buyer on the Closing
any amount of compensation, awards or other payments or relief previously paid
or payable to Seller resulting from such Condemnation Proceeding. Buyer’s
termination right or Buyer’s acceptance right shall

 

29



--------------------------------------------------------------------------------

be exercised by written notice to Seller within thirty (30) Calendar Days (but
in no event later than the Closing Date) after Buyer receives written notice
from Seller of the occurrence of the Material Loss or Condemnation Proceeding.

(b) Non-Material Loss. In the event that, prior to the Closing, the Real
Property shall suffer a Non-Material Loss, Seller shall immediately notify Buyer
of such Non-Material Loss and, in such a case, Buyer shall be obligated to
purchase the Property (in its then existing condition) in accordance with the
terms and conditions of this Agreement, subject to the terms and conditions of
this Section 8.3(b). In such a case, Seller shall pay and assign to Buyer on the
Closing any and all casualty insurance proceeds previously paid or payable to
Seller, and Buyer shall also be entitled to a credit against the Purchase Price
in an amount equal to the sum of: (A) any insurance deductible; and (B) an
amount equal to the estimated costs, fees and expenses to repair and/or replace
the uninsured portion of the Non-Material Loss. In the event such Non-Material
Loss is not covered by insurance, then Buyer shall be entitled to an offset
against the Purchase Price in an amount equivalent to the monetary value of such
Non-Material Loss.

Section 8.4 Closing. The closing of the transaction contemplated by this
Agreement (“Closing”) shall take place at the offices of Escrow Agent, or at
such other location as may be mutually agreed upon in writing by Seller and
Buyer, on October 17th, 2012, or such other date as may be mutually agreed upon
by Seller and Buyer (the “Closing Date”).

Section 8.5 Failure of Conditions to Closing; No Default by Seller or Buyer.

(a) Failure of Buyer’s Closing Conditions. In the event one or more of Buyer’s
conditions to the Closing set forth in Section 8.1 hereof are not satisfied or
otherwise waived by Buyer on or before the Closing Date, and the failure of such
conditions to be satisfied is not a result of a default by Seller or Buyer in
the performance of their respective obligations under this Agreement, then Buyer
shall have the right to terminate this Agreement and the Escrow by giving
written notice of such termination to Seller prior to Closing. Upon any election
by Buyer to terminate this Agreement and the Escrow pursuant to this
Section 8.5(a), the provisions of Section 8.5(c) hereof shall govern.

(b) Failure of Seller’s Closing Conditions. In the event one or more of Seller’s
conditions to the Closing set forth in Section 8.2 hereof are not satisfied or
otherwise waived by Seller on or before the Closing Date, and the failure of
such conditions to be satisfied is not a result of a default by Seller or Buyer
in the performance of their respective obligations under this Agreement, then
Seller shall have the right to terminate this Agreement and the Escrow by giving
written notice of termination to Buyer prior to Closing. Upon any election by
Seller to terminate this Agreement and the Escrow pursuant to this
Section 8.5(b), the provisions of Section 8.5(c) shall govern. Notwithstanding
the foregoing, in the event that Seller terminates this Agreement pursuant to
this Section 8.5(b) as a result of the failure of Seller’s condition to the
Closing set forth in Section 8.2(c) to be satisfied on or before the Closing
Date, Seller shall pay to Buyer an amount equal to all of Buyer’s costs, fees
and expenses, including attorneys’ fees and costs, incurred in connection with
the transaction contemplated by this Agreement (including Buyer’s due diligence
expenses).

 

30



--------------------------------------------------------------------------------

(c) Termination Provisions. In the event either party elects to terminate this
Agreement and the Escrow for the reasons and in accordance with the provisions
set forth in this Section 8.5, then: (i) this Agreement shall automatically
terminate (other than those provisions which expressly provide that they survive
any termination of this Agreement); and (ii) Seller and Buyer shall execute such
escrow cancellation instructions as may be necessary to effectuate the
cancellation of the Escrow as may be required by Escrow Agent. Any Escrow
cancellation, title cancellation and other cancellation charges shall be borne
equally by Seller and Buyer.

Section 8.6 Failure of Conditions to Closing; Default by Seller or Buyer. In the
event either Seller or Buyer defaults in the performance of any of their
respective obligations to be performed prior to the Closing, other than in the
case of Buyer’s termination pursuant to Sections 4.2 or 8.5(a) hereof, and other
than in the case of Seller’s termination pursuant to Section 8.5(b) hereof, then
the non-breaching party may elect the applicable remedies set forth in this
Section 8.6, which remedies shall constitute the sole and exclusive remedies of
the non-breaching party with respect to a default by the other party under this
Agreement.

(a) Remedies of Buyer. In the event Buyer is the non-breaching party, as its
sole and exclusive remedy, Buyer may elect to: (i) terminate this Agreement and
the Escrow by giving Seller written notice describing Seller’s default and
setting forth Buyer’s election to immediately terminate this Agreement and the
Escrow; or (ii) pursue the equitable remedy of specific performance of this
Agreement. In the event Buyer elects to terminate this Agreement and the Escrow
pursuant to Section 8.6(a)(i) hereof, without limiting the rights and remedies
available to Buyer pursuant to this Section 8.6, Seller shall pay to Buyer an
amount equal to Buyer’s costs, fees and expenses, including attorneys’ fees and
costs, incurred in connection with the transaction contemplated by this
Agreement (including Buyer’s due diligence expenses), up to and through the date
of such termination not to exceed Twenty Thousand Dollars ($20,000.00).

(b) Remedies of Seller. In the event Seller is the non-breaching party, as
Seller’s sole and exclusive remedy, Seller may elect to terminate this Agreement
and the Escrow by giving Buyer written notice describing Buyer’s default and
setting forth Seller’s election to immediately terminate this Agreement and the
Escrow. In the event Seller elects to terminate this Agreement and the Escrow
pursuant to this Section 8.6(b), the sole and exclusive remedy of Seller shall
be to receive the amount specified as liquidated damages pursuant to
Section 8.6(c) hereof.

(c) SELLER’S LIQUIDATED DAMAGES. IF BUYER FAILS TO COMPLETE THE PURCHASE OF THE
PROPERTY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT (OTHER
THAN AS A RESULT OF BUYER’S ELECTION TO TERMINATE PURSUANT TO SECTIONS 4.2,
8.5(a) OR 8.6(a) HEREOF, AND OTHER THAN IN THE CASE OF SELLER’S TERMINATION
PURSUANT TO SECTION 8.5(b) HEREOF), BY REASON OF THE DEFAULT OF BUYER, SELLER
SHALL BE RELEASED FROM ITS OBLIGATION TO SELL THE PROPERTY TO BUYER. IN SUCH A
CASE, SELLER AND BUYER AGREE THAT IT WOULD BE DIFFICULT OR IMPOSSIBLE TO
DETERMINE THE AMOUNT OF DAMAGES OF SELLER AS A RESULT OF ANY SUCH BREACH BY
BUYER, AND, ACCORDINGLY, AS SELLER’S SOLE AND EXCLUSIVE REMEDY AT LAW OR IN
EQUITY (OTHER THAN AN ACTION TO

 

31



--------------------------------------------------------------------------------

ENFORCE THE PROVISIONS OF THIS AGREEMENT), SELLER SHALL BE ENTITLED TO RECEIVE
AND RETAIN THE DEPOSIT AND EXTENSION DEPOSIT (OR THAT PORTION THEREOF PREVIOUSLY
PAID BY BUYER TO ESCROW AGENT), AS LIQUIDATED DAMAGES IN THE EVENT OF A DEFAULT
BY BUYER, AND THE PAYMENT OF SUCH LIQUIDATED DAMAGES TO SELLER SHALL CONSTITUTE
THE EXCLUSIVE REMEDY OF SELLER ON ACCOUNT OF THE DEFAULT BY BUYER.

 

 

 

   

 

    SELLER’S INITIALS     BUYER’S INITIALS  

(d) Termination Provisions. In the event either Party elects to terminate this
Agreement and the Escrow for the reasons and in accordance with the provisions
set forth in this Section 8.6, then: (i) this Agreement will automatically
terminate (other than those provisions which expressly provide that they survive
any termination of this Agreement) without any further acts of either Seller or
Buyer; and (ii) Seller and Buyer agree to execute such escrow cancellation
instructions as may be necessary to effectuate the cancellation of the Escrow as
may be required by Escrow Agent. The breaching party hereunder shall pay any and
all escrow and title cancellation costs incurred in connection herewith.

(e) Survival. The provisions of this Article 8 shall survive the Closing or any
termination of this Agreement.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF SELLER

In addition to the representations, warranties and covenants of Seller
specifically contained elsewhere in this Agreement, each Seller, on its own
behalf and solely with respect to that component of the Property owned by it and
not on behalf of any other Seller or with respect to any component of the
Property not owned by it, hereby makes the following representations and
warranties, each of which is material and being relied upon by Buyer and shall
be true as of the date hereof and as of the Closing:

Section 9.1 Organization, Power and Authority. Seller is a limited liability
company duly organized and validly existing under the laws of the State of
Florida. Seller has all requisite power and authority to own the Property, to
execute and deliver this Agreement and the Transaction Documents to which Seller
is a party, and to perform its obligations hereunder and thereunder and effect
the transactions contemplated hereby and thereby. All requisite limited
liability or other action has been taken to authorize and approve the execution,
delivery and performance by Seller of this Agreement and the Transaction
Documents to which Seller is a party.

Section 9.2 No Conflicts. To the best of Seller’s knowledge and belief, the
execution, delivery and performance by Seller of this Agreement and the
Transaction Documents to which Seller is a party, and the consummation of the
transactions contemplated hereby and thereby, will not: (a) violate any
provision of the organizational documents of Seller; (b) violate, conflict with
or result in a breach of or default under any term or provision of any contract
or agreement to

 

32



--------------------------------------------------------------------------------

which Seller is a party or by or to which Seller or any of its assets or
properties are or may be bound or subject; or (c) violate any order, judgment,
injunction, award or decree of any court or arbitration body, or any
governmental, administrative or regulatory authority, or any other body, by or
to which Seller or the Property are or may be bound or subject.

Section 9.3 Non-Foreign Status. Seller is not a “foreign person” as such term is
defined in Section 1445 of the Code.

Section 9.4 Litigation and Condemnation. Seller has not received written notice
of and, to the best of Seller’s knowledge and belief, there are no: (a) pending
or threatened claims, actions, suits, arbitrations, proceedings (including
Condemnation Proceedings) or investigations by or before any court or
arbitration body, any governmental, administrative or regulatory authority, or
any other body, against or affecting the Property or the transactions
contemplated by this Agreement; and (b) orders, judgments or decrees of any
court or arbitration body, any governmental, administrative or regulatory
authority, or any other body, against or affecting the Property or the
transactions contemplated by this Agreement.

Section 9.5 Liabilities. Upon the Closing, neither Buyer nor the Property will
be subject to any liabilities or obligations, whether secured, unsecured,
accrued, absolute, contingent or otherwise, that relate to Seller’s ownership of
the Property prior to the Closing, other than the Leases, the Permitted Title
Exceptions, and the Assumed Contracts.

Section 9.6 Fees. To the best of Seller’s knowledge, there are no outstanding
impact, mitigation or similar fees owing or payable in connection with the
construction, development, installation and/or operation of the Real Property.

Section 9.7 Mechanic’s Liens. There are no fees, dues or other charges which are
due, owing or unpaid in connection with the construction of or any repairs to
the Real Property. There are no pending or threatened claims which may or could
ripen with the passage of time into a mechanic’s lien upon the Real Property as
the result of any contract, agreement or work performed on the Real Property.

Section 9.8 Leases. The rent roll, which is included as part of Seller’s
Deliveries, is a true, correct and complete in all material respects and sets
forth a list of the Leases and Tenants, including, but not limited to, the
description, by agreement and document name and date, of each Lease, together
with any amendments, assignments and other documents with respect thereto. The
rent roll includes an addendum describing, with respect to each Lease, the
amount of any Leasing Commissions owing, the amount of any advance or prepaid
rentals which have not accrued, any rental holidays which have not expired and
other Tenant Inducement Costs granted to any Tenant which have not been fully
utilized, if any. All of the information on the rent roll, including the
description of the leased premises, the rent and other charges payable by
Tenants, the terms and options to renew, and the Security Deposits, also is
true, correct and complete in all material respects. The Leases provided to
Buyer pursuant to Section 4.1(a) hereof are true and correct copies thereof and
such Leases have not been amended or modified except as otherwise disclosed by
Seller to Buyer. Seller is the “Landlord” or “Lessor” under the Leases and has
full power and authority to assign the same to Buyer. Seller has not received
written notice of any uncured event of default with respect to the performance
of any of its obligations

 

33



--------------------------------------------------------------------------------

under the Leases. Each of the Leases is in full force and effect and there is no
monetary or non-monetary default under any Lease by either the landlord or the
tenant thereunder, nor, to the best of Seller’s knowledge, has an event occurred
which with the giving of notice or the passage of time or both would result in a
default thereunder by either the landlord or the tenant thereunder. No valid
claims or rights of offset exist with respect to the Leases. No Leasing
Commissions, Tenant Inducement Costs or other amounts are now payable to any
Person under any agreement or understanding in connection with any Lease or the
renewal thereof, or any other options thereunder (provided, however, if a Lease
is renewed a commission may be due), nor does there exist any commission,
compensation or other amount which may become payable to any broker or other
agent under any agreement or understanding in connection with any Lease or
renewal thereof, or any options thereunder. Seller has not received written
notice from any Tenants indicating the intention of such Tenants to terminate
its Lease or to limit, amend or alter its Lease or its use or occupancy. Seller
has not previously assigned, pledged, transferred, hypothecated or conveyed the
Leases or any interest therein. All of the work (including all tenant
improvements) to be constructed and installed by Seller, as the landlord, in the
leased premises located on the portion of the Property owned by such Seller and
pursuant to the Leases is complete and fully paid for and/or will be complete
and fully paid for on or before the Closing or if not an appropriate credit will
be given to Buyer at the time of Closing.

Section 9.9 Contracts and Assumed Contracts. All of the Contracts are terminable
without penalty upon not more than thirty (30) Calendar Days’ notice. There are
no Contracts with any person or entity relating to the Property which must be
assumed by Buyer (or which will be deemed assumed by the Buyer upon the Buyer
becoming the owner of the Property), other than the Assumed Contracts. The
Assumed Contracts, if any, are in full force and effect and constitute valid and
enforceable agreements of Seller, free and clear of all liens, charges,
encumbrances and adverse claims, and no event has occurred which with the giving
of notice or the passage of time or both would result in a default thereunder.
Seller has obtained, or on or before the Closing will have obtained, all
requisite consents of third parties to the assignment to and assumption by Buyer
of the Assumed Contracts.

Section 9.10 Taxes and Assessments. To the best of Seller’s knowledge and
belief, there are no pending or threatened improvements, liens, or special
assessments made or to be made against the Property by any governmental
authority.

Section 9.11 Construction and Condition of Improvements. To Seller’s direct
knowledge, all of the Improvements have been constructed and installed in
accordance with applicable codes, laws, ordinances, rules, regulations, permits
and approvals and have been completed in a professional and workmanlike manner
and are in good operating condition and repair; provided, however, it is
understood and acknowledged that Seller has not personally reviewed the plans
and specifications. To Seller’s direct knowledge and belief, all of the heating,
ventilation and air conditioning systems, plumbing, fire protection, security
and other mechanical and electrical systems of the Improvements have been
constructed and installed in accordance with applicable codes, laws, ordinances,
rules, regulations, permits and approvals, have been completed in a professional
and workmanlike manner and are in good operating condition and repair. To
Seller’s direct knowledge and belief, there are no latent defects in any of the
Improvements, and the structural components, foundations, roofs, walls and
fixtures are in good operating condition and repair, and the roofs, foundations
and structural components are free

 

34



--------------------------------------------------------------------------------

from leaks, and the Improvements are free from termite and other infestation. To
Seller’s direct knowledge and belief, there are no defects or inadequacies in
the Real Property that might adversely affect the insurability of the same or
that might cause an increase in the insurance premiums therefor.

Section 9.12 Financial Statements; Books and Records. Each of the financial
statements provided to Buyer pursuant to Section 4.1(a) hereof: (i) is in accord
with the Books and Records of Seller in all material respects and (ii) presents
fairly and accurately the results of operations for the respective periods
covered thereby. All of the Books and Records relating to the Property delivered
to Buyer fairly and accurately reflect the ownership, operation and occupancy of
the Property and all income received and expenses incurred by Seller in
connection therewith for the respective time periods covered thereby.

Section 9.13 Compliance with Laws. Seller has not received written notice and
has no knowledge that the Property is not in compliance with applicable federal,
state or local laws, regulations or ordinances applicable to the development,
ownership, operation, maintenance and management of the Real Property, and/or
otherwise applicable to Seller, including, without limitation, all laws,
regulations and ordinances relating to zoning, planning, land use and building
restrictions, construction, Environmental Laws, subdivision, fire, health and
safety, disability and alcoholic beverage sales. Seller has not received written
notice and has no knowledge that the Real Property is in violation of applicable
laws, ordinances, rules and regulations (including without limitation those
relating to zoning and the requirements of Title III of the Americans with
Disabilities Act of 1990 (42 U.S.C. 12181, et seq., the Provisions Governing
Public Accommodations and Services Operated by Private Entities), and all
regulations promulgated thereunder, and all currently existing amendments,
revisions or modifications thereto). Seller has no notice that any government
agency or any employee or official considers the construction of the Real
Property or its operation or use to have failed to comply with any law,
ordinance, regulation or order or that any investigation has been commenced or
is contemplated respecting any such possible failure of compliance. To the best
of Seller’s knowledge and belief, there are no unsatisfied requirements for
repairs, restorations or improvements from any person, entity or authority,
including, but not limited to, any tenant, lender, insurance carrier or
governmental authority. Seller has not received from any insurance company or
Board of Fire Underwriters any written notice, which remains uncured, of any
defect or inadequacy in connection with the Real Property or its operation.

Section 9.14 Environmental Matters. To the best of Seller’s knowledge and
belief, and except as may otherwise be disclosed in the reports listed on
Schedule 2.0” attached hereto and incorporated herein by reference: (i) the
Improvements are free from Hazardous Materials; (ii) the soil, surface water and
ground water of, under, on or around the Real Property are free from Hazardous
Materials; (iii) the Real Property has never been used for or in connection with
the manufacture, refinement, treatment, storage, generation, transport or
hauling of any Hazardous Material in excess of levels permitted by applicable
Environmental Laws, nor has the Real Property been used for or in connection
with the disposal of any Hazardous Materials; (iv) the Real Property is now and
at all times has been in compliance with all Environmental Laws; and (v) no
investigation, administrative order, administrative order by consent, consent
order, agreement, litigation or settlement is proposed or in existence or
threatened or anticipated, with respect to or arising from the presence of any
Hazardous Materials or the transport of any Hazardous Materials with respect to
the Real Property.

 

35



--------------------------------------------------------------------------------

Section 9.15 Permits and Entitlements. Seller has obtained all governmental
permits, licenses, approvals and authorizations (including, but not limited to,
the Permits and Entitlements) that, to the best of Seller’s knowledge and
belief, are required for the ownership, operation, maintenance and management of
the Property, and all such permits, licenses, approvals and authorizations
(including, but not limited to, the Permits and Entitlements) are in full force
and effect and, to the extent the same are material, are transferable to Buyer.

Section 9.16 Intentionally Deleted.

Section 9.17 Utilities. To the best of Seller’s knowledge, the Real Property has
full access rights and is connected to water, sanitary sewer, storm water, gas,
electricity, oil, telephone, cable and other utilities required for the
ownership, operation and occupancy of the Real Property (collectively, the
“Utilities”). To the best of Seller’s knowledge and belief, all such Utilities:
(i) are installed, connected and are currently in use by Seller on the Real
Property; (ii) were constructed and installed in accordance with all applicable
codes, laws, ordinances, rules, regulations, permits and approvals; (iii) have
been completed in a professional and workmanlike manner and are in good
operating condition and repair; and (iv) are sufficient in size and capacity
(and pressure, where applicable) to service and accommodate the reasonably
expected needs and operations of the Real Property. To the best of Seller’s
knowledge and belief, none of the Utilities and/or any of the lines, pipes,
conduits, valves, pumps, heads, hoses, tubes, or related equipment or
facilities, are located outside the boundaries of the Real Property and/or
encroach onto any adjoining real property, or, to the extent that such Utilities
and/or any of the lines, pipes, conduits, valves, pumps, heads, hoses, tubes, or
related equipment or facilities, are located outside the boundaries of the Real
Property and/or encroach onto any adjoining real property, the same do so in
accordance with legal, valid and enforceable permanent non-terminable easements,
which will inure to the benefit of Buyer, its successors and assigns, as the
owner of the Real Property.

Section 9.18 Prohibited Persons and Transactions. Neither Seller, nor any of its
affiliates, nor any of their respective members, and none of their respective
officers or directors is, nor prior to Closing, or the earlier termination of
this Agreement, will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under the regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those name on OFAC’s Specially Designated Blocked Persons List) or under any
U.S. statute, executive order (including the September 24, 2011, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism), or other governmental action and is not, and
prior to Closing or the earlier termination of this Agreement will not, engage
in any dealings or transactions with or be otherwise associated with such
persons or entities.

Section 9.19 Integrity of Documents. Seller has furnished to Buyer all items
constituting Seller’s Deliveries, and, to the best of Seller’s knowledge and
belief, all of the information prepared by Seller and contained in Seller’s
Deliveries is true and correct in all material respects and contains no material
misrepresentations or omissions of material facts. The

 

36



--------------------------------------------------------------------------------

information prepared by Seller and contained in the attached Exhibits and
Schedules is true and correct in all material respects. The representations and
warranties of Seller contained in this Agreement are true and correct in all
material respects. Notwithstanding anything to the contrary herein contained,
Buyer acknowledges and agrees that Seller makes no representations or warranties
whatsoever as to the truth, accuracy or completeness of any Seller’s Deliveries
that were prepared by or in reliance on reports or materials prepared by third
parties.

Section 9.20 Option to Purchase/Right of First Refusal. Seller has not
previously granted any option to purchase the Property or any right of first
refusal to purchase the Property with respect to the Property and, to the best
of Seller’s knowledge, no such options to purchase or rights of first refusal
with respect to the Property are in existence.

Section 9.21 Survival. The representations and warranties of Seller set forth in
Sections 9.1 through 9.3, inclusive, 9.18, and 9.20 hereof, as well as the right
and ability of Buyer to enforce the same and/or to seek damages for its breach,
shall survive the Closing. The representations and warranties of Seller set
forth in Sections 9.4 through 9.17, inclusive, and 9.19 hereof, as well as the
right and ability of Buyer to enforce the same and/or to seek damages for their
breach, shall survive the Closing for a period of one (1) year; provided,
however, Buyer must file suit within one (1) year of the date of Closing.
Notwithstanding anything to the contrary herein contained, in the event Buyer
actually becomes aware of a breach of a representation or warranty of Seller
during the Inspection Period and elects to proceed to Closing notwithstanding
the same, then Buyer shall be deemed to have waived any claim for such breach,
including but not limited to any claim for damages with respect to such breach.
Furthermore, in the event that Buyer becomes aware of a breach of a
representation or warranty of Seller subsequent to the Closing, the maximum
aggregate amount which may be awarded to and collected by Buyer under this
Agreement shall not exceed: (a) the Purchase Price, with respect to any breach
relating to the legal conveyance of the Property; or (b) Three Million Seven
Hundred Thousand Dollars ($3,700,000.00) with respect to any other breach of a
representation and warranty. In the event of any breach of the representations
and warranties of Seller set forth in Sections 9.1 through 9.3, inclusive, 9.18,
and 9.20 hereof resulting in an award to Buyer hereunder, Unicorp shall
indemnify and hold harmless Marcent Florida, Inc. from any such award including
any costs and reasonable attorneys fees.

Section 9.22 Seller’s Representations and Warranties. The continued accuracy in
all material respects of the aforesaid representations and warranties is a
condition precedent to Buyer’s obligation to close. If any of said
representations and warranties are not correct in all material respects at the
time the same is made or as of Closing and Seller had no knowledge of such
inaccuracy when the representation or warranty was made (or when deemed remade
at Closing) or if such warranty or representation becomes inaccurate on or prior
to Closing other than by reason of Seller’s default hereunder, Buyer may, upon
being notified in writing by Seller of such occurrence on or prior to Closing,
either: (a) terminate this Agreement and Escrow pursuant to the provisions of
Section 8.5(a) hereof; or (b) waive such matter and proceed to Closing. If any
of said representations and warranties are not correct in all material respects
at the time the same is made or as of Closing, and Seller had knowledge of such
inaccuracy when the representation or warranty was made, or, by its default
hereunder caused the representation or warranty to be inaccurate when deemed
remade at Closing, Buyer may pursue any of its remedies pursuant to the
provisions of Section 8.6(a) hereof.

 

37



--------------------------------------------------------------------------------

ARTICLE 10

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby makes the following representations and warranties, each of which
representation and warranty is: (a) material and being relied upon by Seller;
and (b) true, complete and not misleading in all material respects as of the
date hereof and as of the Closing.

Section 10.1 Organization, Power and Authority. Buyer is a limited partnership
duly organized and validly existing under the laws of the State of Delaware.
Buyer has all requisite power and authority to execute and deliver this
Agreement and the Transaction Documents to which Buyer is a party, and to
perform its obligations hereunder and thereunder and to effect the transactions
contemplated hereby and thereby. All requisite limited partnership or other
action has been taken to authorize and approve the execution, delivery and
performance by Buyer of this Agreement and the Transaction Documents to which
Buyer is a party.

Section 10.2 No Conflicts. The execution, delivery and performance by Buyer of
this Agreement and the Transaction Documents to which Buyer is a party, and the
consummation of the transactions contemplated hereby and thereby, will not:
(a) violate any provision of Buyer’s organization documents; (b) violate,
conflict with or result in a breach of or default under any term or provision of
any contract or agreement to which Buyer is a party or by or to which Buyer or
any of its assets or properties are or may be bound or subject; or (c) violate
any order, judgment, injunction, award or decree of any court or arbitration
body, or any governmental, administrative or regulatory authority, or any other
body, by or to which Buyer is or may be bound or subject.

Section 10.3 Survival. The representations and warranties of Buyer set forth in
this Agreement, as well as the right and the ability of Seller to enforce them
and/or seek damages for their breach, shall survive the Closing.

ARTICLE 11

COSTS, EXPENSES AND PRORATIONS

Section 11.1 Costs and Expenses.

(a) Seller. Seller shall pay: (i) all recording costs, documentary transfer
taxes, deed stamps and similar costs, fees and expenses payable in connection
with the recordation of Seller’s Deed; (ii) the premium for the Title Policy and
the cost of any binders or endorsements to the Title Policy requested by Buyer;
(iii) one-half (1/2) of Escrow Agent’s fees and costs for the Escrow;
(iv) Seller’s share of prorations; and (v) Seller’s attorneys’ fees.

(b) Buyer. Buyer shall pay: (i) one-half (1/2) of Escrow Agent’s fees and costs
for the Escrow; (ii) Buyer’s share of prorations; and (iii) Buyer’s attorneys’
fees.

Section 11.2 Prorations, Costs and Expenses.

(a) Prorations and Adjustments. The following adjustments and prorations shall
be made as of 12:01 a.m. on the Closing Date (“Proration Date”), as though Buyer
held title to the Property throughout the entire day in which the Closing
occurs. Such adjustments and

 

38



--------------------------------------------------------------------------------

prorations shall be made on the basis of: (i) a 365-day year with respect to
Taxes as provided in Section 11.2(a)(iii) hereof; and/or (ii) the number of days
in the calendar month in which the Closing Date occurs with respect to Revenues
and Operating Expenses as provided in Sections 11.2(a)(i) and (ii),
respectively, hereof, subject to the following provisions:

(i) Revenues. All rentals, receipts and other revenues (including, but not
limited to, reimbursements for Property Expenses, common area maintenance, real
and personal property taxes, insurance and other operating expense
reimbursements, if applicable, but excluding percentage rent, if applicable)
(collectively, the “Revenues”), received by Seller as of the Closing, but which
are properly allocable to the period after the Proration Date, shall be credited
to Buyer at the Closing. To the extent there are any Revenues owing to Seller as
of the Closing which relate to periods of time prior to the Proration Date, but
which have not actually been collected by Seller as of the Closing (“Delinquent
Revenues”), Buyer shall not be obligated to pay to Seller (or give Seller a
credit for), the amount of such Delinquent Revenues on the Closing. All Revenues
which are received by Seller or Buyer subsequent to the Closing Date shall be
applied: first, to amounts due to Buyer; and second, to Delinquent Revenues due
to Seller. Seller and Buyer hereby agree to promptly remit to the other the
amount of any Revenues received and owing to each other pursuant to the
provisions of this Section 11.2(a)(i). Notwithstanding any provision in this
Section 11.2 to the contrary, Seller retains its rights to recover Delinquent
Revenues, including, without limitation, the right to collect (without eviction)
the same from the Tenants and/or third parties responsible for payment of such
Delinquent Revenues.

(ii) Operating Expenses. All costs, fees and expenses (other than Taxes)
relating to the operation, management and repair of the Property, excluding
Leasing Commissions and Tenant Inducement Costs (collectively, the “Operating
Expenses”), shall be prorated between Seller and Buyer at the Closing as of the
Proration Date.

(iii) Real and Personal Property Taxes. (A) All general and special real and
personal property taxes and assessments (collectively, the “Taxes”), based on
the regular tax bill for the current fiscal year (or, if such tax bill has not
been issued as of the date of the Closing, the regular tax bill for the fiscal
year preceding the current fiscal year) shall be prorated between Seller and
Buyer at the Closing as of the Proration Date. Without limiting the foregoing,
any and all accrued and unpaid supplemental or special real property taxes or
assessments that relate to any time period prior to the Proration Date shall be
the responsibility of Seller and, if not paid prior to or at Closing, shall be
credited to the Buyer at Closing, and any and all supplemental or special real
property taxes or assessments that relate to any time period on or after the
Proration Date shall be the responsibility of Buyer and if paid by Seller prior
to or at Closing, shall be credited to Seller at Closing. Without limiting the
foregoing, in the event any supplemental or special real property taxes or
assessments are levied prior to Closing, but are due and payable in one or more
installments subsequent to the Closing, such supplemental or special real
property taxes or assessments shall be allocated on a pro rata basis over the
applicable payment period in question and prorated between Seller and Buyer as
of the Proration Date. Notwithstanding any of the terms and conditions to the
contrary contained in this Section 11.2(a)(iii), in the event any such Taxes are
paid for directly by the Tenants to the applicable taxing authorities, such
Taxes shall be not prorated between Seller or Buyer

 

39



--------------------------------------------------------------------------------

(iv) Percentage Rent. Any percentage rent payable under each Lease for the year
in which the Closing occurs shall be prorated between Seller and Buyer as of the
Proration Date. Seller and Buyer acknowledge that sufficient information to
enable Seller and Buyer to prorate percentage rent will not be available as of
the Closing. Accordingly, the proration contemplated in this Section 11.2(a)(iv)
shall be conducted subsequent to the Closing pursuant to Section 11.2(d) hereof.

(v) Assumed Contracts. All Operating Expenses accruing under, arising out of or
relating to any of the Assumed Contracts shall be prorated between Seller and
Buyer at the Closing as of the Proration Date.

(b) Property Expense Pass-Throughs. If the Leases require the Tenants to
reimburse Seller for Operating Expenses and/or Taxes (collectively, the
“Property Expenses”), in the event such Property Expenses are reconciled under
the terms of the Leases at the end of the calendar year in which the Closing
takes place, to reflect the actual Property Expenses incurred for the calendar
year, such calendar year shall be deemed to constitute the “Reconciliation
Period” for purposes of this Agreement and the following provisions shall apply:

(i) On or before the Closing, Seller shall be responsible for computing and
comparing on a Tenant-by-Tenant basis and delivering to Buyer a written
statement setting forth: (A) the amount of Property Expenses incurred and
actually paid by Seller with respect to the Reconciliation Period; and (B) the
amount of Property Expenses actually received by Seller from the Tenants and/or
third parties under the Leases with respect to the Reconciliation Period.

(ii) Within sixty (60) Calendar Days following the expiration of the first
Reconciliation Period, Buyer shall compute the actual Property Expenses incurred
and paid by Seller and Buyer and the actual Property Expenses reimbursed (or not
reimbursed) by the Tenants and/or third parties to Seller and/or Buyer with
respect to the Reconciliation Period (“Property Expense Reconciliation”).
Following the completion of the Property Expense Reconciliation, Buyer shall
submit the same to Seller for Seller’s review and approval, which approval shall
not be unreasonably withheld or delayed. In the event Seller fails to approve or
disapprove of the Property Expense Reconciliation within ten (10) Business Days
following the receipt of the same, such Property Expense Reconciliation shall be
deemed approved by Seller. Following the approval (or deemed approval) by Seller
of the Property Expense Reconciliation, Buyer shall forward the Property Expense
Reconciliation to the applicable Tenants. Seller retains its rights to recover
any reimbursements of Property Expenses owed to Seller with respect to the
Reconciliation Period, including, without limitation, the right to collect
(without eviction) the same from the Tenants and/or third parties responsible
for payment of such Property Expenses. To the extent Buyer or Seller receives
any such Property Expense reimbursement payments with respect to the
Reconciliation Period, the same shall constitute Revenues and shall be paid to
Seller or Buyer in the manner contemplated in Section 11.2(a)(i) hereof.

(iii) Following the completion of the Property Expense Reconciliation, if the
Property Expenses incurred and paid by Seller for that portion of the
Reconciliation Period in question preceding the Closing exceed the reimbursed
Property Expenses actually received by Seller from the Tenants and/or third
parties under the Leases with respect to the Reconciliation Period (“Property
Expense Reimbursement Shortfall”), Buyer shall pay to Seller an amount

 

40



--------------------------------------------------------------------------------

equal to such Property Expense Reimbursement Shortfall to the extent that Buyer
shall have collected and received such identifiable amounts from the Tenants
and/or third parties under the Leases. If the reimbursed Property Expenses
received by Seller from the Tenants under the Leases with respect to the
Reconciliation Period preceding the Closing exceed the Property Expenses
incurred and paid by Seller with respect to the Reconciliation Period (“Property
Expense Reimbursement Surplus”), then Seller shall pay an amount equal to such
Property Expense Reimbursement Surplus to Buyer within ten (10) Business Days
after Seller’s receipt of the Property Expense Reconciliation. Upon Seller’s
payment to Buyer of any such Property Expense Reimbursement Surplus, Buyer shall
be obligated to reimburse or credit the Tenants for such Property Expense
Reimbursement Surplus as required under their respective Leases.

(iv) Seller and Buyer hereby agree to reasonably cooperate in good faith with
each other in connection with any disputes or claims by Tenants concerning the
calculation of Property Expenses during the Reconciliation Period.

(c) Security Deposits; Leasing Commissions and Tenant Inducement Costs. All
unpaid Leasing Commissions, unpaid Tenant Inducements Costs and Security
Deposits under the Leases (to the extent not applied to delinquencies, provided
the landlord has no future obligation to pay back such amounts to any such
applicable Tenants) shall be credited to Buyer and/or its assign at the Closing.

(d) Final Accounting. Seller and Buyer acknowledge and agree that, on the
Closing Date, Seller and Buyer may not have sufficient information to conduct
and complete a final proration of all items subject to proration pursuant to
this Section 11.2. Accordingly, Seller and Buyer agree that, as soon as is
reasonably practicable after the Closing Date, Seller and Buyer shall make a
final accounting of all items relating to the Property to be prorated between
Seller and Buyer pursuant to this Section 11.2. In conjunction with the
performance of such final accounting, following a request from Seller, Buyer
shall provide Seller with copies of all monthly and other statements sent to the
Tenants itemizing amounts owing under the Leases by the Tenants (together with
copies of invoices, statements and other supporting documentation evidencing
such expenditures and tenant ledgers and related documentation evidencing how
Revenues were applied, all as reasonably requested by Seller). In the event it
is determined, pursuant to such final accounting, that any amounts are due and
owing by Seller to Buyer, then Seller shall cause such amounts to be paid to
Buyer within ten (10) Business Days after such final accounting is completed. In
the event it is determined, pursuant to such final accounting, that any amounts
are due and owing by Buyer to Seller, then Buyer shall cause such amounts to be
paid to Seller within ten (10) Business Days after such final accounting is
completed. All unpaid amounts shall accrue interest at the rate of nine percent
(9%) per annum from the day such amounts are due until the day such amounts are
paid in full.

 

41



--------------------------------------------------------------------------------

ARTICLE 12

ACTIONS TO BE TAKEN AT THE CLOSING

Section 12.1 Actions by Escrow Agent. In connection with the Closing, Escrow
Agent shall take the following actions:

(a) Recording. Escrow Agent shall cause the following documents to be recorded
in the Official Records of the County and State where the Real Property is
located, in the order set forth below, and obtain a conformed copy thereof for
distribution to Seller and Buyer:

(i) Seller’s Deed (with documentary transfer tax information to be affixed after
recording).

(b) Title Policy. Escrow Agent shall direct Title Agent to issue the Title
Policies to Buyer.

(c) Distribution of Funds. Escrow Agent shall disburse all funds deposited with
Escrow Agent by Buyer in payment of the Purchase Price as follows:

(i) Deduct, pay and satisfy all items chargeable to the account of Seller
pursuant to Section 11.1 hereof.

(ii) Deduct, pay and satisfy all Monetary Obligations against the Real Property.

(iii) If, as a result of the prorations and credits pursuant to Article 11
hereof, amounts are to be charged to the account of Seller, deduct the net
amount of such charges.

(iv) Disburse the remaining balance of the Purchase Price to Seller promptly
upon the Closing.

All disbursements by Escrow Agent shall be by wire transfer to the designated
account of the receiving party or shall be by certified or cashier’s check of
Escrow Agent, as may be directed by the receiving party.

(d) Distribution of Documents to Seller. Disburse to Seller: (i) counterpart
originals of each of the non-recordable Transaction Documents; (ii) a conformed
copy of each of the recordable Transaction Documents, including, without
limitation, Seller’s Deed; and (iii) any other documents deposited into Escrow
by Seller.

(e) Distribution of Documents to Buyer. Disburse to Buyer: (i) counterpart
originals of each of the non-recordable Transaction Documents; (ii) a conformed
copy of each of the recordable Transaction Documents, including, without
limitation, Seller’s Deed; and (iii) any other documents deposited into Escrow
by Buyer.

ARTICLE 13

BROKERS

Seller and Buyer hereby represent and warrant to each other that the warranting
party has not entered into nor will such warranting party enter into any
agreement, arrangement or understanding with any other person or entity which
will result in the obligation of the other party to pay any finder’s fee,
commission or similar payment in connection with the transactions

 

42



--------------------------------------------------------------------------------

contemplated by this Agreement. Seller and Buyer hereby agree to and shall
indemnify, defend and hold harmless the other from and against any and all
claims, costs, damages and/or liabilities arising from the breach of the
foregoing representation by either Seller or Buyer, as the case may be.

ARTICLE 14

COMMERCIAL PAD

Section 14.1 Additional Purchase Price. During the time period commencing on the
Closing Date and terminating on the date that is ninety (90) Calendar Days
thereafter (the “Commercial Pad Purchase Period”), Buyer shall have the right to
elect, in its sole discretion, by written notice delivered by Buyer to Seller on
or before the expiration of the Commercial Pad Purchase Price (the “Commercial
Pad Election Notice”), whether to retain or to not retain that certain real
property more particularly described on Exhibit “N” attached hereto and
incorporated herein by reference (the “Commercial Pad”), for an additional
purchase price in the amount of Six Hundred Seventy-Five Thousand Dollars
($675,000.00) (the “Additional Purchase Price”). In the event that Buyer fails
to timely deliver the Election Notice to Seller, then Buyer shall be deemed to
have elected not to retain the Commercial Pad pursuant to this Section 14.1
hereof. In the event that Buyer timely delivers the Election Notice to Seller
indicating Buyer’s election to retain the Commercial Pad, then Buyer shall be
obligated to deliver the Additional Purchase Price to Seller within ten
(10) Business Days of Buyer’s receipt of the Parking Approvals Notice. In the
event that Seller fails to deliver the Parking Approvals Notice pursuant to
Section 14.2 hereof, Excel shall not be obligated to pay the Additional Purchase
Price and shall have the right to retain the Commercial Pad for no additional
consideration, and Seller shall have no further rights with respect to the
Commercial Pad or any further requirements to obtain the Parking Approvals.

Section 14.2 Parking Requirements Variance. Seller shall use commercially
reasonable efforts to obtain all such approvals, authorizations and variances as
may be necessary for the Property to be in full compliance with all applicable
ordinances, regulations and laws (including zoning requirements) relating to
parking assuming the construction of a 4,200 square foot building on the
Commercial Pad (collectively, the “Parking Approvals”). Upon Seller’s receipt of
the Parking Approvals, Seller shall send Buyer written notice of Seller’s
receipt of the Parking Approvals, together with such documentation as may be
reasonably requested by Buyer to evidence the Parking Approvals (the “Parking
Approvals Notice”). In the event that Seller fails to obtain the Parking
Approvals and deliver the Parking Approvals Notice to Buyer on or before the
date that is Two Hundred Seventy (270) Calendar Days after the Closing Date (the
“Parking Approvals Period”), Excel shall have the right to retain the Commercial
Pad for no additional consideration and Seller shall have no further rights with
respect to the Commercial Pad or any further requirements to obtain the Parking
Approvals.

Section 14.3 Completion of Subdivision. Subject to the terms and conditions of
this Article 14, in the event, and only in the event, that: (a) Buyer elects (or
is deemed to have elected) not to retain the Commercial Pad pursuant to
Section 14.1 hereof; and (b) Seller obtains the Parking Approvals and delivers
the Parking Approvals Notice to Buyer, Seller shall have the right, at Seller’s
sole cost and expense, to cause the Commercial Pad to be a separate legal parcel
under Florida law in accordance with all applicable laws and regulations (the
“Subdivision”).

 

43



--------------------------------------------------------------------------------

Buyer shall have the right to review and approve all documents, agreements, maps
and other instruments relating to the Subdivision, which approval shall not be
unreasonably withheld or delayed. Buyer agrees, at Seller’s expense, to
reasonably cooperate with any efforts by Seller to subdivide the portion of the
Property comprising the Commercial Pad in accordance with all applicable laws
and regulations, and upon Seller’s request, shall execute and deliver any and
all documents reasonably necessary in the pursuit of such efforts. As part of
the Subdivision process, and to the extent such easements and rights do not
currently exist pursuant to the Declaration, Buyer shall grant to Seller, for
the benefit of the Commercial Pad, and reserve unto itself, for the benefit of
the remaining Property, easements running with the land, in form and substance
acceptable to Buyer and Seller: (i) for pedestrian and vehicular access,
including construction access and vehicles, over, on, upon, through and across
the access-ways and walkways now or hereafter existing on the Property; (ii) to
utilize parking facilities on the Property sufficient to satisfy all
governmental authorities with respect to the use of the Property; and (iii) to
bring utilities over, under, on, upon, through and across the Property to
service the Commercial Pad. Notwithstanding the foregoing, Buyer shall not be
required to grant any easements that: (1) will interfere with the use and
operation of the Property; (2) will cause there to be any encroachments of
Improvements now or hereafter located on the Property; or (3) will unreasonably
require any existing Improvements or utilities to be relocated. Upon Seller’s
completion of the Subdivision, Seller shall send written notice to Buyer,
together with such documentation as may be reasonably requested by Buyer to
evidence the Subdivision (the “Subdivision Completion Notice”). In the event
that Seller fails to complete the Subdivision and deliver the Subdivision
Completion Notice to Buyer on or before the date that is eighteen (18) months
after the Closing Date (the “Subdivision Period”), Excel shall have the right to
retain the Commercial Pad for no additional consideration and Seller shall have
no further rights with respect to the Commercial Pad.

Section 14.4 Seller’s Option to Purchase. In the event that: (a) Buyer elects
(or is deemed to have elected) not to retain the Commercial Pad pursuant to
Section 14.1 hereof; (b) Seller obtains the Parking Approvals and delivers the
Parking Approvals Notice to Buyer pursuant to Section 14.2 hereof; and
(c) Seller completes the Subdivision and delivers the Subdivision Completion
Notice to Buyer pursuant to Section 14.3 hereof, then in consideration of
Seller’s covenants and obligations pursuant to this Agreement and for other good
and valuable consideration, the receipt of which is hereby acknowledged by
Buyer, Seller shall have the right and option (the “Seller’s Option”) to
purchase from Buyer, for the sum of One Hundred and No/100 U.S. Dollars
($100.00), all of Buyer’s right, title and interest in and to the Commercial
Pad, together with all improvements, easements, rights of way, permits and
approvals, entitlements, hereditaments and appurtenances and riparian and
littoral rights or any other rights exclusively related or appurtenant thereto,
including personal property located thereon, to the extent such exist and are
assignable or transferable to Seller, including, without limitation, any
entitlements, development rights, impact fees and/or ERU credits with respect to
the construction of a 4,200 square foot building on the Commercial Pad that were
conveyed by Seller to Buyer at closing pursuant to the terms of Section 15.4 of
this Agreement (collectively, the “Commercial Pad Property”), subject to and in
accordance with the terms and conditions set forth in this Article 14 hereof.

(a) Seller’s Option Term. The term of Seller’s Option (the “Seller’s Option
Term”) shall commence on the date of delivery of the Subdivision Completion
Notice by Seller to Buyer and shall continue until the expiration of the
Subdivision Period, unless extended or earlier terminated as provided for in
this Agreement.

 

44



--------------------------------------------------------------------------------

(b) Exercise of Seller’s Option. Seller’s Option may be exercised by Seller at
any time during Seller’s Option Term by Seller’s delivery of written notice to
Buyer of the exercise of Seller’s Option (the “Seller’s Option Exercise Notice”)
with respect to the Commercial Pad.

(c) Seller’s Option Closing. The consummation of the transaction contemplated by
the grant of Seller’s Option (the “Seller’s Option Closing”) shall take place on
or before thirty (30) days after Buyer’s receipt of Seller’s Option Exercise
Notice (the “Seller’s Option Closing Date”). Seller may request an earlier
Seller’s Option Closing Date by providing ten (10) business days written notice
to Buyer. The Seller’s Option Closing shall take place at the law office of
Shutts & Bowen LLP, 300 S. Orange Avenue, Suite 1000, Orlando, Florida 32801,
unless otherwise agreed upon by Seller and Buyer. Seller shall be responsible
for preparing all documents reasonably necessary to consummate the Seller’s
Option Closing, and shall be responsible for any costs related to the Seller’s
Option Closing including, without limitation, any recording fees, transfer or
similar taxes, title costs and other customary closing costs, but specifically
excluding any legal or related costs incurred by Buyer in connection with the
Seller’s Option Closing.

(d) Restricted Use of Commercial Pad. From and after the Seller’s Option
Closing, neither Seller nor any successor or assign of Seller shall be permitted
to: (i) construct a building with a square footage exceeding 4,200 square feet
on the Commercial Pad (or otherwise construct any building that would cause the
Property not to be in compliance with all applicable ordinances, regulations and
laws, including zoning requirements, relating to parking); or (ii) lease the
Commercial Pad to any tenant, other than a tenant that will utilize the
Commercial Pad for retail, office, bank or any type of financial institution
that operates typically during the day-time or early evening hours (i.e. until
7:00 p.m. local time) and not for a restaurant or any other use that will result
in a violation of the use restrictions under any Lease or pursuant to any
matters of record. Upon Buyer’s request, Seller shall execute and record an
agreement, in form and substance acceptable to Buyer and Seller, reflecting the
foregoing restrictions on the use of the Commercial Pad, which restrictions
shall run with the land.

(e) Failure to Exercise Seller’s Option. In the event Seller fails to deliver
Seller’s Option Exercise Notice to Buyer prior to the expiration of Seller’s
Option Term, Seller’s Option shall lapse and be for all purposes null, void and
of no force or effect.

Section 14.5 Memorandum of Seller’s Option. At Closing, Seller and Buyer agree
to execute and record the Memorandum of Option attached hereto as Exhibit “W”
for the purpose of providing constructive notice of Seller’s Option.

Section 14.6 Costs and Expenses. From and after the Closing, Seller shall be
obligated to pay all taxes and other costs and expenses applicable to the
Commercial Pad until the earlier to occur of the following: (a) Buyer elects to
retain the Commercial Pad pursuant to Section 14.1 above; or (b) the expiration
of the Subdivision Period; provided, however, that if Seller exercises Seller’s
Option pursuant to Section 14.4 above prior to the expiration of the Subdivision
Period

 

45



--------------------------------------------------------------------------------

and the Seller Option Closing Date occurs after the expiration of the
Subdivision Period, then Seller shall be obligated to pay all such costs up to
and through the Seller Option Closing. Without limiting the foregoing, Seller
shall be responsible for paying all taxes and other costs and expenses
applicable to the Commercial Pad from and after the Seller Option Closing.

Section 14.7 Survival. The provisions of this Article 14 shall survive the
Closing.

ARTICLE 15

EASEMENTS, CONVEYANCES AND OTHER AGREEMENTS

Section 15.1 Sign Usage. At Closing, Buyer shall grant to Seller and/or Unicorp,
and their respective successors and assigns, by amendment to the Declaration or
in a separate recordable instrument (in either case, in form and substance
acceptable to Buyer), the right to use twenty percent (20%) of each hour of
display on the existing digital sign currently located on the Property for
purposes relating to Unicorp’s office space (provided no off-site advertising
shall be permitted), use of the Commercial Pad, and/or the real property more
particularly described on Exhibit “M” attached hereto and incorporated herein by
reference (the “Dellagio Excess Property”). Neither Seller, Unicorp, nor their
respective successors or assigns, shall have any right to sell, assign or
transfer all or any portion of the rights to such sign usage or advertising
rights, except in connection with the sale of the Dellagio Excess Property, the
Commercial Pad or Unicorp’s office space, as applicable; provided, however, such
purchaser assumes the obligations relating to such sign usage under this
Section 15.1 hereof. Seller, Unicorp and/or their respective successors and
assigns, as applicable, shall be required to pay for 20% of the maintenance,
replacement, repair and electricity for such digital sign, and Buyer shall each
be required to pay for 80% of the cost of the maintenance, replacement, repair
and electricity for such digital sign. The provisions of this Section 15.1 shall
survive the Closing.

Section 15.2 Conveyance of Via Dellagio Way. At Closing, Seller shall convey,
assign, transfer and deliver to the Association that certain real property more
particularly described on Exhibit “O” attached hereto and incorporated herein by
reference (the “Via Dellagio Way Property”), by delivering the quitclaim deed in
the form of Exhibit “P,” attached hereto and incorporated herein by reference
(the “Via Dellagio Way Deed”).

Section 15.3 Additional Easements. In the event Buyer or Seller determine, in
their reasonable discretion, that additional easements shall be required from
the other Party for the reasonable use and enjoyment of the Property or the
Commercial Pad, as applicable, Buyer and Seller shall reasonably cooperate with
one another to grant such easements, which easements shall be in form and
substance reasonably acceptable to both Buyer and Seller. The provisions of this
Section 15.3 shall survive the Closing. Notwithstanding the foregoing, neither
Buyer nor Seller shall be required to grant any easements that: (1) will
interfere with the use and operation of the Property; (2) will cause there to be
any encroachments of Improvements now or hereafter located on the Property; or
(3) will unreasonably require any existing Improvements or utilities to be
relocated.

Section 15.4 Entitlements. Notwithstanding any term or provision of this
Agreement to the contrary, including, without limitation, the provisions of the
Assignment of Permits, Entitlements and Intangible Property, Seller shall only
convey and transfer to Buyer at Closing

 

46



--------------------------------------------------------------------------------

(i) the entitlements, development rights, impact fees and/or ERU credits that
have already been used by existing development on the Property; and (ii) those
rights owned by Seller, if any, necessary to develop the Commercial Pad with up
to a 4,200 square foot building thereon. All other entitlements, development
rights, impact fees, and/or ERU credits currently owned by Seller, if any,
including without limitation any rights under the Granada PD Developer Agreement
and that are not, by law, required to run with the land, shall be retained by
Seller and/or its successors and assigns. Buyer, on behalf of itself and its
successors and assigns, hereby agrees to reasonably cooperate with Seller and to
execute and deliver to Seller and/or Seller’s and/or assigns any and all
documents, agreements and instruments that may be reasonably necessary to
further the intent of this Section 15.4; provided, in no event shall Buyer or
its successors and/or assigns be obligated to incur any cost, expense or
liability in connection with the foregoing. The provisions of this Section 15.4
shall survive the Closing.

ARTICLE 16

INDEMNIFICATION

Section 16.1 Indemnification by Seller. Seller hereby agrees to and shall
indemnify, defend and hold harmless Buyer, its officers, directors,
shareholders, partners, members, managers, agents, employees, affiliates,
successors and assigns, together with all officers, directors, shareholders,
partners, members, managers, agents, employees, affiliates, successors and
assigns of the foregoing (collectively, the “Buyer Indemnitees”), from and
against any and all third party claims, demands, causes of action and other
legal proceedings and from all liabilities, judgments, damages, losses, costs,
fees and expenses (including reasonable attorneys’ fees, costs and expenses)
(“Losses”) arising therefrom, arising out of, or relating to any claims,
liabilities or obligations of Seller, whether accrued, absolute, contingent or
otherwise, arising out of or relating to, Seller’s previous ownership,
management and/or operation of the Property or any portion thereof; provided,
however, the foregoing indemnity shall not apply to any Losses relating to
construction defects or non-compliance with applicable laws and regulations,
except in connection with the breach of a representation or warranty of Seller,
in which event the restrictions set forth in Section 9.21 hereof shall apply.
Unicorp shall indemnify Marcent Florida Inc. from any awards, cost or reasonable
attorneys fees related to this provision.

Section 16.2 Indemnification By Buyer. Buyer hereby agrees to and shall
indemnify, defend and hold harmless Seller, its officers, directors,
shareholders, partners, members, managers, agents, employees, affiliates,
successors and assigns, together with all officers, directors, shareholders,
partners, members, managers, agents, employees, affiliates, successors and
assigns of the foregoing (collectively, the “Seller Indemnitees”), from and
against any and all Losses arising therefrom, arising out of, or relating to any
claims, liabilities or obligations of Buyer, whether accrued, absolute,
contingent or otherwise, arising out of or relating to, Buyer’s ownership,
management and/or operation of the Property following the Closing Date.

Section 16.3 Notice and Opportunity to Defend.

(a) Notice of Asserted Liability. Following the receipt by one or more of the
Indemnitees of written notice of any claims, liabilities, causes of action or
any other circumstances that would give rise to a claim for indemnification
pursuant to Section 16.1 or Section 16.2 of this Agreement (“Asserted
Liability”), Indemnitees shall give written notice thereof (“Claims Notice”) to
Seller or Buyer as the applicable indemnifying Party (the “Indemnifying Party”).

 

47



--------------------------------------------------------------------------------

Following the receipt of a Claims Notice, and without in any way limiting or
reducing the respective obligations of Seller and Buyer pursuant to Sections
16.1 and 16.2, respectively, the Indemnifying Party shall defend and satisfy
such Asserted Liability. All costs, fees and expenses incurred in connection
with the defense and satisfaction of such Asserted Liability shall be borne by
and be the sole responsibility of the Indemnifying Party.

(b) Opportunity to Defend. Without in any way limiting or reducing the
obligations of the Indemnifying Party, Indemnitees may elect to defend (by their
own counsel), compromise and/or satisfy any Asserted Liability. Without in any
way limiting or reducing the obligations of the Indemnifying Party, if one or
more Indemnitees elect to defend (by their own counsel), compromise and/or
satisfy such Asserted Liability, such Indemnitees shall notify the Indemnifying
Party of their intent to do so, and the Indemnifying Party shall cooperate in
the defense, compromise and satisfaction of such Asserted Liability. All
reasonable costs, fees and expenses incurred in connection with the defense,
compromise and satisfaction of any such Asserted Liability shall be borne by and
shall be the responsibility of the Indemnifying Party. Furthermore, and without
limiting the obligations of the Indemnifying Party pursuant to this Article 14,
the Indemnifying Party shall reimburse Indemnitees for all Losses incurred by
Indemnitees in connection with any such Asserted Liability.

(c) Timing for Payment. In the event Indemnitees incur any Losses which were not
otherwise paid or satisfied by the Indemnifying Party pursuant to this
Agreement, Indemnitees shall deliver written notice to the Indemnifying Party
advising the Indemnifying Party that Indemnitees have incurred such Losses
(“Notice of Loss”). The Notice of Loss shall include an itemization of all of
the Losses which the Indemnifying Party is required to pay pursuant to and in
accordance with the terms and provisions of this Agreement. Within thirty
(30) calendar days after the date of receipt by the Indemnifying Party of the
Notice of Loss, the Indemnifying Party shall pay to Indemnitees the aggregate
amount of the Losses described in such Notice of Loss. In the event the
Indemnifying Party fails to timely pay to Indemnitees the aggregate amount of
such Losses, any and all unpaid amounts shall bear interest at the lesser of:
(a) eighteen percent (18%) per annum; or (b) the maximum rate of interest
allowable under applicable law, which interest, in either case, shall be deemed
to accrue effective as of the date such payment was originally due.

ARTICLE 17

MISCELLANEOUS

Section 17.1 Assignment. No assignment of this Agreement or Buyer’s rights or
obligations hereunder shall be made by Buyer without first having obtained
Seller’s written approval of any such assignment, which approval may be granted
or withheld in the sole and absolute discretion of Seller. Notwithstanding the
foregoing, Buyer may assign this Agreement to either: (a) an affiliate of Buyer;
or (b) to a limited partnership, limited liability company or corporation in
which Buyer or one or more of its affiliates holds an equity interest, in either
case without the prior written consent of Seller. Upon any such assignment,
Buyer shall be fully released and discharged from any and all liabilities and
obligations under this Agreement. Further Marcent Florida, Inc. is a third party
beneficiary of the Indemnification provisions in 9.21 and 16.1.

 

48



--------------------------------------------------------------------------------

Section 17.2 Development of Dellagio Excess Property. Buyer agrees to reasonably
cooperate with Seller with regard to any documentation that may be necessary in
order for Seller to develop the land; provided, in no event shall Buyer be
required to incur any cost, expense or liability in connection with the
foregoing. Buyer further agrees not to unreasonably object to any type of
residential development that may be built on the property. Seller represents and
warrants that Seller or Seller’s affiliate, as applicable, will develop the
Dellagio Excess Property in a first class manner.

Section 17.3 Notices. Any tender, delivery, notice, demand or other
communication (“Notice”) required or permitted under this Agreement shall be in
writing, and shall be personally delivered or sent by registered or certified
mail, postage prepaid, return receipt requested, overnight mailed, delivered or
sent by telefacsimile machine capable of confirming transmission and receipt,
and shall be deemed delivered, given and received upon the earlier of: (a) if
personally served, the date of delivery to the person to receive such notice;
(b) if given by telefacsimile, when sent, provided the telefacsimile machine
confirms transmission and receipt; (c) if sent by registered or certified mail,
four (4) Business Days after the date of posting by the United States Postal
Service; (d) if sent via electronic mail, when sent, provided the message is
confirmed as sent; or (e) if sent by Federal Express or other comparable
overnight delivery service, when sent, as documented by the service’s delivery
records, all in accordance with the following:

(i) Seller’s Address. If to Seller, at the following address:

c/o Unicorp National Developments, Inc.

7945 Via Dellagio Way, Suite 200

Orlando, Florida 32819

Attention: Chuck Whittall

Telephone: (407) 999-9985

Facsimile: (407) 536-2089

E-mail: chuck@unicorpusa.com

With a copy to:

Shutts & Bowen LLP

300 South Orange Avenue, Suite 1000

Orlando, Florida 32801

Attn: Daniel T. O’Keefe, Esquire

Telephone: (407) 835-6956

Facsimile: (407) 849-7256

E-mail: dokeefe@shutts.com

 

49



--------------------------------------------------------------------------------

(ii) Buyer’s Address. If to Buyer, at the following address:

Excel Trust, L.P.

801 North 500 West, Suite 201

West Bountiful, Utah 84010

Attention: Mark T. Burton

Telephone (801) 294-2400

Facsimile (801) 294-7479

E-mail: mb@exceltrust.com

With a copy to:

Excel Trust, L.P.

17140 Bernardo Center Drive, Suite 300

San Diego, California 92128

Attention: Eric Ottesen Telephone: (858) 613-1800

Facsimile: (858) 487-9890

E-mail: eo@exceltrust.com

With a copy to:

Van A. Tengberg, Esq.

Kelly C. Spicher, Esq.

Foley & Lardner LLP

402 West Broadway, Suite 2100

San Diego, California 92101-3542

Telephone: (619) 685-6408

Facsimile: (619) 234-3510

E-mail: vtengberg@foley.com

kspicher@foley.com

Section 17.4 Entire Agreement. This Agreement, including the Exhibits and
Schedules referred to herein, constitutes the entire contract between the
Parties with respect to the subject matter covered by this Agreement. This
Agreement supersedes all previous representations, arrangements, agreements and
understandings by and among the Parties with respect to the subject matter
covered by this Agreement including, without limitation, all prior letters of
intent executed between Buyer and Seller, and any such representations,
arrangements, agreements and understandings are hereby canceled and terminated
in all respects. This Agreement may not be amended, changed or modified except
by a writing duly executed by both of the Parties hereto.

Section 17.5 Severability. If any provision of this Agreement, or any portion of
any such provision, is held to be unenforceable or invalid, the remaining
provisions and portions shall nevertheless be carried into effect.

Section 17.6 Waiver. No delay or omission on the part of either party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy. A waiver on any one occasion shall not be
construed as a bar or waiver of any right or remedy on any future occasion.

 

50



--------------------------------------------------------------------------------

Section 17.7 Headings. The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.

Section 17.8 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same agreement.

Section 17.9 Attorneys’ Fees. In the event any litigation is instituted between
the Parties arising out of or relating to this Agreement, the Party in whose
favor judgment shall be entered shall be entitled to have and recover from the
non-prevailing Party its reasonable attorneys’ fees and court costs incurred in
such action and any appeal therefrom.

Section 17.10 Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws (other than that body of
law relating to conflicts of law) of the State of California. The proper venue
for any claims, causes of action or other proceedings concerning this Agreement
shall be in the state and federal courts located in the County of Orange, State
of Florida.

Section 17.11 No Third Party Beneficiary. This Agreement creates rights and
duties only between the Parties, and no third party is or shall be deemed to be
or shall have any rights as a third party beneficiary, except for Marcent
Florida, Inc. which is a third party beneficiary as provided in Section 17.1
hereof.

Section 17.12 Binding Effect. Subject to Section 17.1 hereof, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors, assigns and legal and personal representatives.

Section 17.13 Time. Time is of the essence for the performance of each and every
obligation hereunder. Any reference to any time in this Agreement shall be a
reference to the current local time in Salt Lake City, Utah.

Section 17.14 Survivability. Except as otherwise provided in this Agreement
and/or in the applicable Transaction Documents to the contrary, all of the
covenants and obligations of the Parties to this Agreement and the applicable
Transaction Documents shall survive the Closing indefinitely.

Section 17.15 Buyer’s 1031 Exchange. Seller acknowledges that Buyer may be
purchasing the Property as an upleg transaction as part of a tax deferred
exchange (“Buyer’s Exchange”) pursuant to Section 1031 of the Code. Without
limiting the provisions of Section 17.1 hereof, in order to effect Buyer’s
Exchange, Buyer may assign its rights in, and delegate its duties under, this
Agreement, as well as transfer the Property, to any exchange accommodator which
Buyer shall determine. As an accommodation to Buyer, Seller agrees to cooperate
with Buyer in connection with Buyer’s Exchange, including the execution of
documents therefor, provided the following terms and conditions are satisfied:

(a) Seller shall have no obligation to take title to any property in connection
with Buyer’s Exchange;

 

51



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Agreement, Seller shall not be
obligated to pay any escrow costs, brokerage commissions, title charges, survey
costs, recording costs or other charges incurred with respect to any exchange
property;

(c) The Closing shall not be contingent or otherwise subject to the consummation
of Buyer’s Exchange, and the Escrow shall timely close in accordance with the
terms of this Agreement notwithstanding any failure, for any reason, of the
parties to Buyer’s Exchange to effect the same;

(d) All representations, warranties, covenants and indemnification obligations
of Seller set forth in this Agreement shall not be affected or limited by
Buyer’s use of an exchange accommodator and shall survive Buyer’s Exchange and
shall continue to inure directly from Seller for the benefit of Buyer;

(e) All representations, warranties, covenants and indemnification obligations
of Buyer set forth in this Agreement shall not be affected or limited by Buyer’s
use of an exchange accommodator and shall survive Buyer’s Exchange and shall
continue to inure directly from Buyer for the benefit of Seller; and

(f) Buyer agrees to indemnify, protect, defend (with counsel reasonably
acceptable to Seller) and hold Seller harmless from and against any and all
causes of action, claims, demands, liabilities, costs and expenses, including
actual attorneys’ fees and costs, incurred by Seller in connection with Buyer’s
Exchange.

Seller makes absolutely no representations or warranties of any kind or nature
(express or implied) that tax deferred exchange treatment is available to Buyer
with respect to Buyer’s Exchange, or that such a transaction will qualify in any
respect for such treatment. Buyer hereby acknowledges and represents to Seller
that Buyer is relying solely and entirely upon the advice of Buyer’s own
consultants with respect to any and all aspects of Buyer’s Exchange. In no event
shall the obligation of Buyer under this Agreement be contingent upon this
transaction being included as part of Buyer’s Exchange.

Section 17.16 Joint Liability. All of the covenants, agreements, obligations,
liabilities, indemnification undertakings, certifications, representations and
warranties of Seller in this Agreement and in the Transaction Documents shall be
deemed to be joint and several covenants, agreements, obligations, liabilities,
indemnification undertakings, certifications, representations and warranties of
Seller and Unicorp (the “Joiner”), and may be enforced against any one of more
of them concurrently, and successively, in such order as Buyer may determine.

Section 17.17 Business Days. If the Closing Date or any other date described in
this Agreement by which one Party hereto must give notice to the other Party
hereto or perform or fulfill an obligation hereunder is a Calendar Day that is
not a Business Day, then the Closing Date or such other date shall be
automatically extended to the next succeeding Business Day.

Section 17.18 Construction. This Agreement shall not be construed more strictly
against one Party than against the other Party merely by virtue of the fact that
it may have been prepared primarily by counsel for one of the Parties, it being
recognized that both Seller and Buyer have contributed substantially and
materially to the preparation of this Agreement.

 

52



--------------------------------------------------------------------------------

Section 17.19 AS-IS WHERE-IS. Except for the representations and warranties set
forth in this Agreement and the Transaction Documents, Seller makes and shall
make to Buyer no warranty regarding the title to the Real Property, and except
to the extent specifically set forth in this Agreement or in the Transaction
Documents, Seller makes and shall make no representation or warranty either
express or implied regarding the condition, operability, safety, fitness for
intended purpose or use of the Real Property. The Buyer specifically
acknowledges and agrees that except as otherwise specifically set forth in this
Agreement and in the Transaction Documents to the contrary, Seller shall sell
and Buyer shall purchase the Real Property on an “AS IS, WHERE-IS, AND WITH ALL
FAULTS” basis and that Buyer is not relying on any representations or warranties
of any kind whatsoever, express or implied, from Seller, its agents, officers,
or employees, as to any matters concerning the Real Property except as
specifically set forth in this Agreement and in the Transaction Documents,
including, without limitation, any warranty or representation as to (i) the
quality, nature, adequacy, and physical condition of the Real Property,
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities, and electrical,
mechanical, HVAC, plumbing, sewage, and utility systems, facilities and
appliances, (ii) the quality, nature, adequacy, and physical condition of soils,
geology, and any groundwater, (iii) the existence, quality, nature, adequacy,
and physical condition of utilities serving the Real Property, (iv) the
development potential, income potential, or income or operating expenses of the
Real Property, (v) the Real Property’s value, use, habitability, or
merchantability, (vi) the fitness, suitability, or adequacy of the Real Property
for any particular use or purpose, (vii) the zoning or other legal status of the
Real Property or any other public or private restrictions on the use of the Real
Property, (viii) the compliance of the Real Property or its operation with all
applicable codes, laws, rules, regulations, statutes, ordinances, covenants,
judgments, orders, directives, decisions, guidelines, conditions, and
restrictions of any governmental or quasi-governmental entity or of any other
person or entity including, without limitation, environmental person or entity,
including, without limitation, environmental laws, and environmental matters of
any kind or nature whatsoever relating to the Real Property (ix) the presence of
hazardous or toxic materials on, under, or about the Real Property or the
adjoining or neighboring property (including without limitation the presence or
suspected presence of any form of mildew or mold, including those producing
mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys (collectively, “Mold”), (x) the quality of any
labor and materials used in any improvements included in the Real Property,
(xi) any Leases, Service Contracts, guarantees or warranties or other agreements
affecting the Real Property, (xii) the economics of the operation of the Real
Property, (xiii) the freedom of the Real Property from latent or apparent vices
or defects, (xiv) peaceable possession of the Real Property, (xv) compliance
with ADA, and (xvi) any other matter or matters of any nature or kind whatsoever
relating to the Real Property.

(1) Buyer shall have no rights or claims whatsoever against Seller for damages,
rescission of the sale, or reduction or return of the Purchase Price because of
any matter not represented or warranted to Buyer by Seller in this Agreement or
in the Transaction Documents, and all such rights and claims are hereby
expressly waived by Buyer.

(2) Except for the representations and warranties set forth in this Agreement,
Buyer acknowledges and agrees that any due diligence information prepared by or
in reliance upon a third party and which was provided, or is hereafter provided,
to Buyer by Seller, or its agents pursuant to Section 4 of this Agreement or
otherwise, is provided as an accommodation to

 

53



--------------------------------------------------------------------------------

Buyer and delivered without representation or warranty and may contain errors or
omissions. Buyer understands that, except to the extent provided in this
Agreement, Buyer has no right to rely upon any such information and recognizes
that Buyer must make its own determinations with regard to the suitability of
the Real Property. Buyer hereby releases Seller and its agents from any claims
Buyer might otherwise have based upon any errors or omissions in such materials,
except as otherwise specifically set forth in this Agreement and the Transaction
Documents.

Section 17.20 Seller’s Knowledge and belief. As used in this Agreement, the
words “to the best of Seller’s knowledge”, “to the best of Seller’s knowledge
and belief” or words of similar import shall be deemed to mean, and shall be
limited to, the present actual (as distinguished from implied, imputed or
constructive) knowledge of Chuck Whittall and Property Services USA, LLC, a
Florida limited liability company, without any obligation to make an independent
inquiry or any other investigation whatsoever, and none of the foregoing shall
have any personal liability to Buyer whatsoever under the terms of, or with
respect to this Agreement.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SELLER: DELLA ROAD DEVELOPMENT, LLC, a Florida limited liability company By:  
Della Road Development, Inc., a Florida corporation, its Managing Member  

By:

 

/s/ Charles Whittall

    Charles Whittall, its President

 

55



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

56



--------------------------------------------------------------------------------

CONSENT OF ESCROW AGENT

The undersigned Escrow Agent hereby agrees to: (i) accept the foregoing
Agreement; (ii) be Escrow Agent under said Agreement; (iii) to make all filings
required under Section 6045 of the Internal Revenue Code of 1986, as amended;
and (iv) be bound by said Agreement in the performance of its duties as Escrow
Agent; provided, however, the undersigned shall have no obligations, liability
or responsibility under (a) this Consent or otherwise, unless and until said
Agreement, fully signed by the parties, has been delivered to the undersigned,
or (b) any amendment to said Agreement unless and until the same is accepted by
the undersigned in writing.

Dated:             , 2012

 

FIRST AMERICAN TITLE INSURANCE COMPANY

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

JOINER’S SEPARATE UNDERTAKING

Pursuant to Section 17.15 of the foregoing Agreement, for value received, the
undersigned, Unicorp National Developments, Inc., a Florida corporation, hereby
acknowledges, and agrees that the covenants, agreements, obligations,
liabilities, indemnification undertakings, certifications, representations and
warranties of Seller in the foregoing Agreement and in the Transaction Documents
(as defined in the foregoing Agreement ) shall be joint and several covenants,
agreements, obligations, liabilities, indemnification undertakings,
certifications, representations and warranties of Seller and of the undersigned,
and may be enforced against Seller and/or the undersigned, concurrently or
successively, in such order as Buyer may determine. Unicorp National
Developments, Inc. also acknowledges and agrees to the indemnification
undertakings in favor of Marcent Florida, Inc. as set forth in Section 9.1 and
section 16.1 of the foregoing Agreement.

 

UNICORP NATIONAL DEVELOPMENTS, INC., a Florida corporation

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF PARCEL

PARCEL 1:

LOT 1, GRANADA / DELLAGIO OF DR. PHILLIPS, FLORIDA, ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 73, PAGE 50, PUBLIC RECORDS OF ORANGE COUNTY,
FLORIDA.

TOGETHER WITH EASEMENT RIGHTS ESTABLISHED IN DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS FOR DELLAGIO SHOPPING CENTER BY DELLA ROAD
DEVELOPMENT, LLC RECORDED NOVEMBER 19, 2008 IN BOOK 9792, PAGE 7761.

PARCEL 2:

LOT 2, GRANADA / DELLAGIO OF DR. PHILLIPS, FLORIDA, ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 73, PAGE 50, PUBLIC RECORDS OF ORANGE COUNTY,
FLORIDA.

TOGETHER WITH EASEMENT RIGHTS ESTABLISHED IN DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS FOR DELLAGIO SHOPPING CENTER BY DELLA ROAD
DEVELOPMENT, LLC RECORDED NOVEMBER 19, 2008 IN BOOK 9792, PAGE 7761.



--------------------------------------------------------------------------------

EXHIBIT “B”

SELLER’S DEED

THIS INSTRUMENT PREPARED BY

AND RETURN TO:

Kelly C. Spicher, Esquire

Foley & Lardner, LLP

402 W Broadway, Suite 2100

San Diego, California 92101

Tax Parcel Folio #:

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made this      day of October, 2012, between DELLA
ROAD DEVELOPMENT, LLC, a Florida limited liability (hereinafter called the
“Grantor”), whose address is c/o Unicorp National Developments, Inc., 7940 Via
Dellagio Way, Suite 200, Orlando, Florida 32819 and EXCEL TRUST L.P., a Delaware
limited partnership (hereinafter called the “Grantee”), whose address is 17140
Bernardo Center Drive, Suite 300, San Diego, California 92128.

W I T N E S S E T H :

That the Grantor, for and in consideration of the sum of Ten Dollars ($10.00)
and other good and valuable consideration, to it in hand paid, the receipt
whereof is hereby acknowledged, by these presents does grant, bargain, sell,
alien, remise, release, convey and confirm unto the Grantee, its successors and
assigns forever, all that certain parcel of land lying and being in the County
of Orange, State of Florida, as more particularly described in the Exhibit “A”
annexed hereto and by this reference made a part hereof.

TOGETHER WITH all the tenements, hereditaments, and appurtenances thereto
belonging or in anywise appertaining.

TO HAVE AND TO HOLD the above described premises, with the appurtenances, unto
the said Grantee, its successors and assigns, in fee simple forever, subject
only to real estate taxes and assessments for 2012 and all subsequent years, and
the covenants, conditions, easements and restrictions listed on Exhibit “B”
annexed hereto and by this reference made a part hereof.

And the Grantor does specially warrant the title to said land subject to the
matters referred to above and will defend the same against the lawful claims of
all persons claiming by, through or under the Grantor, but not otherwise.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused these presents to be duly authorized
in its name and by those thereunto duly authorized, the day and year first above
written.

 

Witnesses:       DELLA ROAD DEVELOPMENT, LLC, a Florida limited liability
company Name:  

 

    By:   Della Road Development, Inc., a Florida corporation, its Managing
Member Print Name:  

 

        Name:  

 

      By:  

 

Print Name:  

 

        Charles Whittall, President



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF                     

The foregoing instrument was acknowledged before me this      day of
            , 2012, by Charles Whittall as President of Della Road Development,
Inc., a Florida corporation, the Managing Member of Della Road Development, LLC,
a Florida limited liability company, on behalf of the corporation and the
limited liability company. He is personally known to me or produced
                     as identification.

 

 

NOTARY PUBLIC

Name:

 

 

My Commission Expires:



--------------------------------------------------------------------------------

EXHIBIT “A”

TO SELLER’S DEED

LEGAL DESCRIPTION

PARCEL 1:

LOT 1, GRANADA / DELLAGIO OF DR. PHILLIPS, FLORIDA, ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 73, PAGE 50, PUBLIC RECORDS OF ORANGE COUNTY,
FLORIDA.

TOGETHER WITH EASEMENT RIGHTS ESTABLISHED IN DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS FOR DELLAGIO SHOPPING CENTER BY DELLA ROAD
DEVELOPMENT, LLC RECORDED NOVEMBER 19, 2008 IN BOOK 9792, PAGE 7761.

PARCEL 2:

LOT 2, GRANADA / DELLAGIO OF DR. PHILLIPS, FLORIDA, ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 73, PAGE 50, PUBLIC RECORDS OF ORANGE COUNTY,
FLORIDA.

TOGETHER WITH EASEMENT RIGHTS ESTABLISHED IN DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS FOR DELLAGIO SHOPPING CENTER BY DELLA ROAD
DEVELOPMENT, LLC RECORDED NOVEMBER 19, 2008 IN BOOK 9792, PAGE 7761.



--------------------------------------------------------------------------------

EXHIBIT “B”

TO SELLER’S DEED

PERMITTED TITLE EXCEPTIONS

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT “C”

BILL OF SALE

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged,                                         , a
                     (“Grantor”), hereby sells, conveys, transfers and releases
to                     , a                      (“Grantee”), the personal
property more particularly described in Exhibit “A” attached hereto and
incorporated herein by this reference and all other tangible and intangible
personal property located on or used in connection with the ownership and/or
operation of the real property more particularly described in Exhibit “B”
attached hereto and incorporated herein by this reference.

This Bill of Sale is being entered into pursuant to and in accordance with that
certain Purchase and Sale Agreement and Joint Escrow Instructions, dated
effective             , 201    , as amended and assigned, by and between
Grantor, as “Seller,” and Grantee, as “Buyer” (“Purchase Agreement”).

EXCEPT AS EXPRESSLY PROVIDED IN THE PURCHASE AGREEMENT, THE TRANSFER AND
CONVEYANCE OF THE PERSONAL PROPERTY IS MADE ON AN “AS-IS WHERE-IS” BASIS AND
GRANTOR MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW, WITH RESPECT THERETO.

EXECUTED and to be made effective as of the date of the Closing, as said term is
defined in the Purchase Agreement.

 

GRANTOR:

 

By:

 

EXHIBIT – DO NOT SIGN

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT “A”

TO BILL OF SALE

PERSONAL PROPERTY

All fixtures, trade fixtures, vehicles, machinery, appliances, tools, signs,
equipment, systems, telephone equipment and systems, computer equipment and
systems, satellite dishes and related equipment and systems, security equipment
and systems, inventories, supplies and all other items of tangible and
intangible personal property located on or used in connection with the ownership
and/or operation of the real property described in Exhibit “B” to this Bill of
Sale.



--------------------------------------------------------------------------------

EXHIBIT “B”

TO BILL OF SALE

LEGAL DESCRIPTION OF REAL PROPERTY

(see attached)



--------------------------------------------------------------------------------

EXHIBIT “D”

CERTIFICATE OF NON-FOREIGN STATUS

The undersigned, being duly sworn, hereby deposes, certifies and states on oath
as follows:

1. That the undersigned,                                         
(“Transferor”), is duly authorized to execute this Certificate and Affidavit;

2. That Transferor’s principal place of business is
                                        ;

3. That the Transferor is not a “foreign corporation,” “foreign partnership,”
“foreign trust,” or “foreign estate,” as such terms are defined in the United
States Internal Revenue Code of 1986, as amended (the “Code”), and Regulations
promulgated thereunder, and is not otherwise a “foreign person,” as defined in
Section 1445 of the Code;

4. That the Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Treasury Regulations.

5. That the Transferor’s United States taxpayer identification number is
                    :

6. That the undersigned is making this Certificate and Affidavit pursuant to the
provisions of Section 1445 of the Code in connection with the sale of the real
property described on Exhibit “A,” attached hereto and incorporated herein by
reference, by the Transferor to                      (“Transferee”), which sale
constitutes the disposition by the Transferor of a United States real property
interest, for the purposes of establishing that the Transferee is not required
to withhold tax pursuant to Section 1445 of the Code in connection with such
disposition; and

7. That the undersigned acknowledges that this Certificate and Affidavit may be
disclosed to the Internal Revenue Service and other applicable governmental
agencies by the Transferee, that this Certificate and Affidavit is made under
penalty of perjury, and that any false statement made herein could be punished
by fine, imprisonment, or both.

Under penalty of perjury, I declare that I have examined the foregoing
Certificate and Affidavit and I hereby certify that it is true, correct and
complete.

 

TRANSFEROR:

 

By:  

EXHIBIT – DO NOT SIGN

Title:  

 



--------------------------------------------------------------------------------

STATE OF   )      )    COUNTY OF   )   

On                     , before me,                                         ,
Notary Public, personally appeared                                         , who
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify UNDER PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

Notary Public



--------------------------------------------------------------------------------

EXHIBIT “A”

TO CERTIFICATE OF NON-FOREIGN STATUS

LEGAL DESCRIPTION OF REAL PROPERTY



--------------------------------------------------------------------------------

EXHIBIT “E”

ASSIGNMENT AND ASSUMPTION OF LEASES

AND SECURITY DEPOSITS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (“Assignment”),
is made and dated for reference purposes as of the      day of             ,
201    , by and between                                          (“Assignor”),
and                                          (“Assignee”), both of whom may be
referred to herein as the “Parties” and each of whom may be referred to herein
as a “Party.”

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated             , 201    , as amended and
assigned (“Purchase Agreement”). Unless otherwise expressly defined herein,
capitalized terms used herein without definition shall have the same meaning
given to such terms in the Purchase Agreement.

B. This Assignment is being made pursuant to the Purchase Agreement for the
purpose of memorializing the assignment by Assignor to Assignee of: (a) those
Leases set forth on Exhibit “A” attached hereto; and (b) the Security Deposits
set forth on Exhibit “B” attached hereto and incorporated by reference.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

1. Assignment of Leases. Subject to the provisions of the Purchase Agreement,
effective as of the Closing, Assignor hereby grants, assigns, transfers, conveys
and delivers to Assignee, and Assignee hereby accepts the assignment of, the
Leases and the Security Deposits and all of the right, title, estate, interest,
benefits and privileges of the lessor or landlord thereunder.

2. Assumption of Obligations. Subject to the provisions of the Purchase
Agreement, by acceptance of this Assignment, effective as of the Closing,
Assignee hereby assumes and agrees to perform and to be bound by all of the
terms, covenants, conditions and obligations imposed upon the lessor or landlord
under the Leases accruing on or after the Closing. Without limiting the
foregoing, in the event that the Property Expense Reconciliation results in a
Property Expense Reimbursement Surplus and Assignor pays to Assignee an amount
equal to the Property Expense Reimbursement Surplus pursuant to the Purchase
Agreement, Assignee shall be obligated to reimburse or credit the Tenants for
such Property Expense Reimbursement Surplus as required by their respective
Leases.

3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend and
hold harmless Assignee, and its officers, directors, shareholders, partners,
members, managers, agents, employees, affiliates, successors and assigns,
together with all officers, directors,



--------------------------------------------------------------------------------

shareholders, partners, members, managers, agents, employees, affiliates,
successors and assigns of the foregoing, of, for, from and against any and all
claims, demands, causes of action and other legal proceedings and from all
liabilities, judgments, damages, losses, costs, fees and expenses (including,
without limitation, reasonable attorneys’ fees, costs and expenses) arising out
of or relating to the breach by Assignor of any of the obligations, terms and/or
covenants of the lessor or landlord under or pursuant to the Leases, which
obligations, terms and/or covenants accrue prior to the Closing.

4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend and
hold harmless Assignor, and its officers, directors, shareholders, partners,
members, managers, agents, employees, affiliates, successors and assigns,
together with all officers, directors, shareholders, partners, members,
managers, agents, employees, affiliates, successors and assigns of the
foregoing, of, for, from and against any and all claims, demands, causes of
action and other legal proceedings and from all liabilities, judgments, damages,
losses, costs, fees and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) arising therefrom, arising out of or
relating to the breach by Assignee of any of the obligations, terms and/or
covenants of the lessor or landlord under or pursuant to the Leases, which
obligations, terms and/or covenants accrue on or after the Closing.

5. Proration. Nothing contained in this Assignment shall constitute a waiver of
or a limitation on any of the rights and obligations of the Parties pursuant to
Article 11 of the Purchase Agreement concerning prorations.

6. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the successors, assigns, personal representatives, heirs and
legatees of the respective Parties hereto.

7. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

8. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by
the laws of the State of Florida. The proper venue for any claims, causes of
action or other proceedings concerning this Assignment shall be in the state and
federal courts located in the County of Orange, State of Florida.

9. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together constitute one
and the same instrument.

10. Cooperation. Assignor hereby agrees to and shall execute and deliver to
Assignee any and all documents, agreements and instruments necessary to
consummate the transactions contemplated by this Assignment.

[Signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Assignment as of the
date first above written.

 

ASSIGNOR:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

ASSIGNEE:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT “A”

TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

LEASES



--------------------------------------------------------------------------------

EXHIBIT “B”

TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

SECURITY DEPOSITS



--------------------------------------------------------------------------------

EXHIBIT “F”

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made and dated for
reference purposes as of             , 201    , by and between
                                         (“Assignor”) and
                                        , a                      (“Assignee”),
both of whom may be referred to herein as the “Parties.”

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated as of             , 201    , as amended and
assigned (the “Purchase Agreement”). Capitalized terms used in this Assignment
without definition shall have the meaning given to such terms in the Purchase
Agreement.

B. This Assignment is made pursuant to, as required by, and subject to the terms
and conditions of the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Assignment of Contracts. Effective as of the Closing, Assignor hereby
assigns, transfers and sets over to Assignee all of Assignor’s right, title and
interest, in, to and under the contracts and agreements listed or described on
Exhibit “A,” attached hereto and incorporated herein by reference (the “Assumed
Contracts”).

2. Assumption of Obligations. Effective as of the Closing, Assignee hereby
assumes and agrees to perform all of the obligations, terms and covenants of
Assignor under each of the Assumed Contracts, which obligations, terms and
covenants accrue on or after the Closing.

3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend and
hold harmless Assignee, and its officers, directors, shareholders, partners,
members, managers, agents, employees, affiliates, successors and assigns,
together with all officers, directors, shareholders, partners, members,
managers, agents, employees, affiliates, successors and assigns of the
foregoing, for, from, of and against any and all claims, demands, causes of
action and other legal proceedings and from all liabilities, judgments, damages,
losses, costs, fees and expenses (including without limitation reasonable
attorneys’ fees, costs and expenses) arising out of or relating to the breach by
Assignor of any of the obligations, terms and/or covenants of Assignor under or
pursuant to the Assumed Contracts, which obligations, terms and/or covenants
accrue prior to the Closing.

4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend and
hold harmless Assignor, and its officers, directors, shareholders, partners,
members, managers, agents, employees, affiliates, successors and assigns,
together with all officers, directors, shareholders, partners, members,
managers, agents, employees, affiliates, successors and assigns



--------------------------------------------------------------------------------

of the foregoing, for, from, of and against any and all claims, demands, causes
of action and other legal proceedings and from all liabilities, judgments,
damages, losses, costs, fees and expenses (including without limitation
reasonable attorneys’ fees, costs and expenses) arising out of or relating to
the breach by Assignee of any of the obligations, terms and/or covenants of
Assignor under or pursuant to the Assumed Contracts, which obligations, terms
and/or covenants accrue on or after the Closing.

5. Governing Law. This Assignment shall be governed by the laws of the State of
Florida. The proper venue for any claims, causes of action or other proceedings
concerning this Assignment shall be in the state and federal courts located in
the County of Orange, State of Florida.

6. Binding Effect. This Assignment and the provisions contained herein shall be
binding upon and inure to the benefit of Assignor and Assignee and their
respective successors and assigns.

7. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

8. Cooperation. Assignor hereby agrees to and shall execute and deliver to
Assignee any and all documents, agreements and instruments necessary to
consummate the transactions contemplated by this Assignment.

9. Counterparts. This Assignment may be executed in counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

 

ASSIGNOR:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

ASSIGNEE:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT “A”

TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS

ASSUMED CONTRACTS



--------------------------------------------------------------------------------

EXHIBIT “G”

ASSIGNMENT OF PERMITS, ENTITLEMENTS

AND INTANGIBLE PROPERTY

THIS ASSIGNMENT OF PERMITS, ENTITLEMENTS AND INTANGIBLE PROPERTY (the
“Assignment”) is dated for reference purposes as of             , 201     and is
entered into by                                          (“Assignor”) in favor
of                                         , a
                                         (“Assignee”).

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated             , 201    , as amended and
assigned (“Purchase Agreement”). Unless otherwise expressly defined herein,
capitalized terms used herein without definition shall have the same meaning
given to such terms in the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

1. Assignment by Assignor. Effective as of the Closing, Assignor hereby
transfers and assigns to Assignee the Intangible Property, the Permits and
Entitlements.

2. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the successors, assigns, personal representatives, heirs and
legatees of the respective Parties hereto.

3. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

4. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by,
interpreted under, and construed and enforceable with, the laws of the State of
Florida. The proper venue for any claims, causes of action or other proceedings
concerning this Assignment shall be in the state and federal courts located in
the County of Orange, State of Florida.

5. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together constitute one
and the same instrument.

6. Cooperation. Assignor hereby agrees to and shall execute and deliver to
Assignee any and all documents, agreements and instruments necessary to
consummate the transactions contemplated by this Assignment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.

 

ASSIGNOR:

            EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

ASSIGNEE:

            EXHIBIT – DO NOT SIGN

By:  

 

Title  

 



--------------------------------------------------------------------------------

EXHIBIT “B”

LIST OF ASSIGNED PROPERTY



--------------------------------------------------------------------------------

EXHIBIT “H”

GENERAL PROVISIONS OF ESCROW

THESE GENERAL PROVISIONS OF ESCROW (“General Provisions”), are being entered
into pursuant to that certain Purchase and Sale Agreement and Joint Escrow
Instructions, dated             , 201    , by and between
                                        , as the “Seller,” and
                                        , as the “Buyer,” as the same may be
amended from time to time (“Purchase Agreement”). Capitalized terms used herein
without definition shall have the meanings given to such terms in the Purchase
Agreement.

THE PARTIES UNDERSTAND AND ACKNOWLEDGE:

1. Deposit of Funds and Disbursements. Unless directed in writing by Seller or
Buyer, as applicable, to establish a separate, interest-bearing account together
with all necessary taxpayer reporting information, all funds received by Escrow
Agent shall be deposited in general escrow accounts in a federally insured
financial institution (“Depositories”). All disbursements shall be made by
Escrow Agent’s check or by wire transfer unless otherwise instructed in writing
by the party to receive such disbursement. The Good Funds Law requires that
Escrow Agent have confirmation of receipt of funds prior to disbursement.

2. Disclosure of Possible Benefits to Escrow Agent. As a result of Escrow Agent
maintaining its general escrow accounts with the Depositories, Escrow Agent may
receive certain financial benefits such as an array of bank services,
accommodations, loans or other business transactions from the Depositories
(“Collateral Benefits”). All Collateral Benefits shall accrue to the sole
benefit of Escrow Agent and Escrow Agent shall have no obligation to account to
the parties to this Escrow for the value of any such Collateral Benefits.

3. Miscellaneous Fees. Escrow Agent may incur certain additional costs on behalf
of the parties for services performed by third party providers. The fees charged
by Escrow Agent for such services shall not include a mark up or premium over
the direct cost of such services.

4. Prorations and Adjustments. All prorations and/or adjustments shall be made
in accordance with the Purchase Agreement.

5. Contingency Periods. Escrow Agent shall not be responsible for monitoring
contingency time periods between the Parties.

6. Reports. As an accommodation, Escrow Agent may agree to transmit orders for
inspection, termite, disclosure and other reports if requested, in writing or
orally, by the parties or their agents. Escrow Agent shall deliver copies of any
such reports as directed. Escrow Agent is not responsible for reviewing such
reports or advising the parties of the content of same.

7. Recordation of Documents. Escrow Agent is authorized to prepare, obtain,
record and deliver the necessary instruments to carry out the terms and
conditions of this Escrow and, to the extent that Escrow Agent is also the Title
Company, to issue the Title Policy at Closing, subject to and in accordance with
the Purchase Agreement or pursuant to separate written instructions to Escrow
Agent executed by Seller.



--------------------------------------------------------------------------------

8. Conflicting Instructions and Disputes. No notice, demand or change of
instructions shall be of any effect in this Escrow unless given in writing by
Seller and Buyer. In the event a demand for any amounts in this Escrow is made
which is not concurred with by Seller and Buyer, Escrow Agent, regardless of who
made demand therefor, may elect to file a suit in interpleader and obtain an
order from the court allowing Escrow Agent to deposit all funds and documents in
court and have no further liability with respect thereto. If an action is
brought involving this Escrow and/or Escrow Agent, Seller and Buyer agree to
indemnify and hold Escrow Agent harmless against liabilities, damages and costs
incurred by Escrow Agent (including reasonable attorney’s fees and costs) except
to the extent that such liabilities, damages and costs were caused by the
negligence, gross negligence or willful misconduct of Escrow Agent.

9. Amendments to General Provisions. Any amendment to these General Provisions
must be mutually agreed to by Seller and Buyer and accepted by Escrow Agent. The
Purchase Agreement and these General Provisions shall constitute the entire
escrow agreement between the Escrow Agent and the parties hereto with respect to
the subject matter of the Escrow.

10. Copies of Documents; Authorization to Release. Escrow Agent is authorized to
rely upon copies of documents, which include facsimile, electronic, NCR, or
photocopies as if they were an originally executed document. If requested by
Escrow Agent, the originals of such documents shall be delivered to Escrow
Agent. Documents to be recorded MUST contain original signatures. Escrow Agent
may furnish copies of any and all documents to the lender(s), real estate
broker(s), attorney(s) and/or accountant(s) involved in this transaction upon
their request.

11. Execution in Counterpart. These General Provisions and any amendments may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which taken together shall constitute the same instruction.

12. Tax Reporting, Withholding and Disclosure. The Parties are advised to seek
independent advice concerning the tax consequences of this transaction,
including but not limited to, their withholding, reporting and disclosure
obligations. Escrow Agent does not provide tax or legal advice and the parties
agree to hold Escrow Agent harmless from any loss or damage that the parties may
incur as a result of their failure to comply with federal and/or state tax laws.
EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW, WITHHOLDING OBLIGATIONS ARE
THE EXCLUSIVE OBLIGATIONS OF THE PARTIES AND ESCROW AGENT IS NOT RESPONSIBLE TO
PERFORM THESE OBLIGATIONS UNLESS ESCROW AGENT AGREES IN WRITING.

13. Taxpayer Identification Number Reporting. Federal law requires Escrow Agent
to report Seller’s social security number and/or tax identification number,
forwarding address, and the gross sales price to the Internal Revenue Service
(“IRS”). Escrow cannot be closed nor any documents recorded until the
information is provided and Seller certifies its accuracy to Escrow Agent.



--------------------------------------------------------------------------------

14. Purchase Agreement. In the event of any conflict between the terms and
conditions of the Purchase Agreement and the terms and conditions of these
General Provisions, the terms and conditions of the Purchase Agreement shall
govern.

15. Notices. All notices relating to these General Provisions shall be given in
compliance with the Notice provisions set forth in the Purchase Agreement.

 

SELLER:

            EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

Date:             , 201     BUYER:

            EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

Date:             , 201     ESCROW AGENT:

            EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT “I”

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

To: Excel Trust, L.P., a Delaware limited partnership

801 North 500 West, Suite 201

West Bountiful, Utah 84010

 

To: [Lender]

 

  

 

  

 

  

 

RE: That certain lease agreement dated             , 201    , as amended by that
certain                      dated             , 201     (as amended or
modified, the “Lease”), whereby                     , as tenant therein
(“Tenant”), leased from                     , as landlord therein (“Landlord”),
approximately          net rentable square feet of space located in
                                         (the “Premises”), which is located in
the City of                     , State of                      (the
“Property”).

Gentlemen:

Tenant acknowledges that Excel Trust, L.P., a Delaware limited partnership, or
its nominee (“Buyer”) is reviewing the possible purchase of the Property from
Landlord. Tenant further acknowledges that, in the event Buyer elects to
purchase the Property,                      (“Lender”), is reviewing the
possibility of providing financing to Buyer in connection with Buyer’s purchase
of the Property. In connection therewith, Tenant hereby certifies, represents
and warrants to Buyer and Lender, and their respective successors and assigns,
as follows:

1. A true and correct copy of the Lease is attached hereto as Exhibit “A” and
incorporated herein by reference. The Lease constitutes the entire agreement
between Landlord and Tenant with respect to the Premises and the Property, is in
good standing full force and effect, and has not been amended, modified or
assigned either orally or in writing, except as provided in the Preamble of this
Tenant Estoppel Certificate.

2. Tenant’s net rentable square footage of Tenant’s Premises is equal to
             square feet.

3. The term of the Lease commenced on             , 201    , and will terminate
on             , 201    . Tenant has          renewal options of          years
each.

4. The current monthly amount of base rent payable by the Tenant is equal to
$        . Base rent has been paid through             , 201    . No rent has
been prepaid by more than thirty (30) days.



--------------------------------------------------------------------------------

5. Percentage Rent is due upon the dates as described in paragraph          of
the Lease in the amount of $        , which is equal to     % of Gross Sales in
excess of $        .

6. Tenant is responsible for paying its proportionate share of operating
expenses, insurance and real estate taxes owed regarding the Property. Tenant’s
proportionate share of said operating expenses, insurance and real estate taxes
is equal to     % calculated by taking Tenant’s net rentable square footage of
the Premises divided by         , the total net rentable square footage of the
Property. Current charges for operating expenses, insurance and real estate
taxes are          per month. Additional rent for operating expenses, insurance
premiums and real estate taxes has been paid through             , 201    .

7. Tenant has not deposited any monies or instruments to secure any of its
agreements and obligations under the Lease and has not paid any advance rentals
or other amounts, excepts as specified below (write “NONE” if there is none).

8. There are no defaults of Landlord or Tenant under the Lease, and there are no
existing circumstances which with the passage of time, or giving of notice, or
both, would give rise to a default by Landlord or Tenant under the Lease.
Landlord and Tenant are in full compliance with their obligations under the
Lease.

9. No breach or violation exists of any of the provisions of the Lease granting
exclusive uses to Tenant, co-tenancies or prohibiting or restricting uses of
other tenants.

10. Construction of all improvements required under the Lease and any other
conditions to Tenant’s obligations under the Lease, if any, have been
satisfactorily completed by Landlord, and Tenant has accepted the Premises and
is occupying and operating in the Premises.

11. Tenant has no charge, lien, claim of set-off, abatement or defense against
rents or other charges due or to become due under the Lease or otherwise under
any of the terms, conditions, and covenants contained therein, and Tenant is not
entitled to any concessions, rebates, allowances (including, without limitation,
tenant improvement allowances, construction allowances or any other allowances),
or other considerations for free or reduced rent.

12. There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other laws for relief of debtors
contemplated or filed by Tenant or pending against Tenant.

13. Tenant has not subleased all or any portion of the Premises or assigned any
of its rights under the Lease, nor pledged any interest therein.

14. Tenant does not have any options, rights of first refusal, rights of first
offer, expansion rights or similar rights with respect to the Premises or the
Property or any portion thereof.



--------------------------------------------------------------------------------

15. Tenant has never permitted or suffered the generation, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous substance,
waste or materials in, on or about the Leased Premises or any adjacent property.

16. Upon being notified of the closing of the above-referenced proposed
purchase, sale and assignment, Tenant agrees to recognize Buyer as Landlord
under the Lease and to send all rental payments and communications permitted or
required under the Lease to such address as Landlord may, in writing, direct
from time to time.

17. If the Lease is guaranteed, the Guaranty is unmodified and in full force and
effect. There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other laws for relief of debtors
contemplated or filed by any Guarantor or pending against any Guarantor.

18. The person(s) whose signature(s) appear(s) below is duly and fully
authorized to execute this Tenant Estoppel Certificate and has knowledge of the
facts and statements recited herein.

The certifications, representations and warranties herein made shall be binding
upon Tenant, its heirs, legal representatives, successors and assigns, and shall
inure to Buyer’s and Lender’s benefit and to the benefit of Buyer’s and Lender’s
respective successors and assigns. Tenant acknowledges that Buyer may rely on
this Tenant Estoppel Certificate in conjunction with its purchase and thereafter
its ownership and operation of the Property. Tenant further acknowledges that
Lender may rely on this Tenant Estoppel Certificate in conjunction with its
financing of the purchase of the Property by Buyer.

IN WITNESS WHEREOF, the Tenant has executed and delivered this Tenant Estoppel
Certificate this      day of             , 201    .

 

TENANT:

 

By  

 

Title  

 

GUARANTOR: (If Applicable)

 

By  

 

Title  

 



--------------------------------------------------------------------------------

EXHIBIT “A”

TO FORM OF TENANT ESTOPPEL CERTIFICATE

LEASE



--------------------------------------------------------------------------------

EXHIBIT “J”

FORM OF LANDLORD ESTOPPEL CERTIFICATE

 

To: Excel Trust, L.P., a Delaware limited partnership

801 North 500 West, Suite 201

West Bountiful, Utah 84010

 

To: [Lender]

 

  

 

  

 

  

 

RE: That certain lease agreement dated             , 201    , as amended by that
certain                      dated             , 201     (as amended or
modified, the “Lease”), whereby                     , as tenant therein
(“Tenant”), leased from                     , as landlord therein (“Landlord”),
         square feet of space located in
                                         (the “Premises”), which shopping center
is located in the City of                     , State of                     
(the “Property”).

Gentlemen:

Landlord hereby certifies, represents and warrants to Buyer, its respective
successors and assigns, as follows:

1. A true and correct copy of the Lease is attached hereto as Exhibit “A,” and
incorporated herein by reference. The Lease constitutes the entire agreement
between Landlord and Tenant with respect to the Premises and the Property, is in
good standing and full force and effect, and has not been amended, modified or
assigned either orally or in writing, except as provided in the Preamble of this
Landlord Estoppel Certificate.

2. Tenant’s net rentable square footage of Tenant’s Premises is equal to
         square feet.

3. The term of the Lease commenced on             , 19    , and will terminate
on             , 201    . Tenant has          renewal options of          years
each.

4. The current monthly amount of base rent payable by the Tenant is equal to
$        . Base rent has been paid through             , 201    . No rent has
been prepaid.

5. Percentage Rent is due upon the dates as described in paragraph          of
the Lease in the amount equal to     % of Gross Sales in excess of $        .

6. Tenant is responsible for paying its proportionate share of operating
expenses, insurance and real estate taxes owed regarding the Property. Tenant’s
proportionate share of said operating expenses, insurance and real estate taxes
is equal to     % calculated by taking Tenant’s net rentable square footage of
the Premises divided by         , the total net rentable



--------------------------------------------------------------------------------

square footage of the Property. Current charges for operating expenses,
insurance and real estate taxes are          per month. Additional rent for
operating expenses, insurance premiums and real estate taxes has been paid
through             , 201    .

7. Tenant has not deposited any monies or instruments to secure any of its
agreements and obligations under the Lease and has not paid any advance rentals
or other amounts, excepts as specified below (write “NONE” if there is none).

8. There are currently no defaults of Landlord or Tenant under the Lease, and,
to the best of Landlord’s knowledge, there are no existing circumstances which
with the passage of time, or giving of notice, or both, would give rise to a
default by Landlord or Tenant under the Lease. Landlord and Tenant are in full
compliance with their obligations under the Lease, and the Lease is in good
standing and in full force and effect.

9. No breach or violation exists of any of the provisions of the Lease granting
exclusive uses to Tenant, co-tenancies or prohibiting or restricting uses of
other tenants.

10. Construction of all improvements required under the Lease to date and any
other conditions to Tenant’s obligations under the Lease, if any, have been
satisfactorily completed, and Tenant has accepted the Premises and is occupying
and operating in the Premises.

11. Tenant has no charge, lien, claim of set-off, abatement or defense against
rents or other charges due or to become due under the Lease or otherwise under
any of the terms, conditions, and covenants contained therein, and Tenant is not
entitled to any concessions, rebates, allowances (including, without limitation,
tenant improvement allowances, construction allowances or any other allowances),
or other considerations for free or reduced rent.

12. To the best of Landlord’s knowledge, there are no attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships, or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other laws
for relief of debtors contemplated or filed by Tenant or pending against Tenant.

13. Neither Landlord nor Tenant, to the best of Landlord’s knowledge, has
subleased all or any portion of the Premises or assigned any of its rights under
the Lease, nor pledged any interest therein.

14. Tenant does not have any options, rights of first refusal, rights of first
offer, expansion rights or similar rights with respect to the Premises or the
Property or any portion thereof.

15. If the Lease is guaranteed, the Guaranty is unmodified and in full force and
effect. To the best of Landlord’s knowledge, there are no attachments,
executions, assignments for the benefit of creditors, receiverships,
conservatorships, or voluntary or involuntary proceedings in bankruptcy or
pursuant to any other laws for relief of debtors contemplated or filed by any
Guarantor or pending against any Guarantor.



--------------------------------------------------------------------------------

16. The person(s) whose signature(s) appear(s) below is duly and fully
authorized to execute this Landlord Estoppel Certificate and has knowledge of
the facts and statements recited herein.

The certifications, representations and warranties herein made shall be binding
upon Landlord, its heirs, legal representatives, successors and assigns, and
shall inure to Buyer’s and Lender’s benefit and to the benefit of Buyer’s and
Lender’s respective successors and assigns. Landlord acknowledges that Buyer may
rely on this Landlord Estoppel Certificate in conjunction with its purchase and
thereafter its ownership and operation of the Property. Landlord further
acknowledges that Lender may rely on this Landlord Estoppel Certificate in
conjunction with its financing of the purchase of the Property by Buyer.

IN WITNESS WHEREOF, Landlord has executed and delivered this Landlord Estoppel
Certificate this      day of             , 201    .

 

LANDLORD:  

 

  , a  

 

  By  

 

Its  

 

By  

 

Title  

 



--------------------------------------------------------------------------------

EXHIBIT “K”

SEC REQUIREMENTS

For the period of time commencing on the Effective Date and continuing through
the second (2nd) anniversary of the Closing Date, Seller shall, from time to
time, upon reasonable advance notice from Buyer, provide Buyer and its
representatives, agents and employees with access to all financial and other
information pertaining to the period of Seller’s ownership and operation of the
Property, which information is relevant and reasonably necessary, in the opinion
of the outside, third party accountants (the “Accountants”) of Excel Trust, L.P.
(“Excel”), to enable Excel and its Accountants to prepare financial statements
in compliance with any or all of (a) Rule 3-14 of Regulation S-X of the
Securities and Exchange Commission (the “Commission”); (b) any other rule issued
by the Commission and applicable to Excel; and (c) any registration statement,
report or disclosure statement filed with the Commission by, or on behalf of,
Excel. Seller acknowledges and agrees that the following is a representative
description of the information and documentation that Excel and the Accountants
may require in order to comply with (a), (b) and (c) above.

 

  1. Rent rolls for the calendar month in which the Closing occurs and the
eleven (11) calendar months immediately preceding the calendar month in which
the Closing occurs;

 

  2. Seller’s written analysis of both (a) scheduled increases in base rent
required under the Leases in effect on the Closing Date; and (b) rent
concessions imposed pursuant to those Leases, and the straight line effect of
(a) and (b);

 

  3. Seller’s internally-prepared Operating Statements;

 

  4. Access to Leases;

 

  5. Most currently available real estate Tax Bills;

 

  6. Access to Seller’s cash receipt journal(s) and bank statements for the
Property;

 

  7. Seller’s general ledger with respect to the Property;

 

  8. Seller’s schedule of expense reimbursements required under Leases in effect
on the Closing Date;

 

  9. Schedule of those items of repairs and maintenance performed by, or at the
direction of Seller, during Seller’s final fiscal year in which Seller owns and
operates the Property (the “Final Fiscal Year”);

 

  10. Schedule of those capital improvements and fixed asset additions made by,
or at the direction of, Seller during the Final Fiscal Year;



--------------------------------------------------------------------------------

  11. Access to Seller’s invoices with respect to expenditures made during the
Final Fiscal Year;

 

  12. Access (during normal and customary business hours) to responsible
personnel to answer accounting questions; and

 

  13. A representation letter in such form as is reasonably required by
Purchaser, signed by the individual(s) responsible for Seller’s financial
reporting, as prescribed by generally accepted auditing standards promulgated by
the Auditing Standards Division of the American Institute of Certified Public
Accountants, which representation letter may be required to assist the
Accountants in rendering an opinion on such financial statements.



--------------------------------------------------------------------------------

EXHIBIT “L”

FORM AUDIT LETTER

(Letterhead of Seller)

 

 

  

 

  

 

  

Ladies and Gentlemen:

We are providing this letter in connection with your audit of the statement of
revenue and certain expenses of                     , which is comprised of the
building located at                      (the “Property”) for the period
commencing             , 201     and ending             , 201    , for the
purpose of expressing an opinion as to whether the financial statement presents
fairly, in all material respects, the results of operations of the Property in
conformity with accounting principles generally accepted in the United States of
America and Rule 3.14 of Regulation S-X. Certain representations in this letter
are described as being limited to matters that are material. Items are
considered material, regardless of size, if they involve an omission or
misstatement of accounting information that, in the light of surrounding
circumstances, makes it probable that the judgment of a reasonable person
relying on the information would be changed or influenced by the omission or
misstatement. Materiality limitations do not apply to representations not
directly related to amounts included in the financial statement.

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:

1. The financial statement referred to above is fairly presented in conformity
with accounting principles generally accepted in the United States of America.

2. We have made available to you:

(a) All financial records and related data.

(b) All minutes of the meetings of stockholders, directors, and committees of
directors, or summaries of actions of recent meetings for which minutes have not
yet been prepared.

(c) All agreements or amendments to agreements, which would have a material
impact on the financial statement.



--------------------------------------------------------------------------------

3. There have been no:

(a) Circumstances that have resulted in communications from the Property
external legal counsel reporting evidence of a material violation of securities
law or breach of fiduciary duty, or similar violation by the Property or any
agent thereof.

(b) Communications from regulatory agencies concerning noncompliance with, or
deficiencies in, financial reporting practices.

4. There are no:

(a) Violations or possible violations of laws or regulations, whose effects
should be considered for disclosure in the financial statement or as a basis for
recording a loss contingency.

(b) Unasserted claims or assessments that our lawyers have advised us are
probable of assertion and must be disclosed in accordance with Statement of
Financial Accounting Standards (SFAS) No. 5, Accounting for Contingencies.

(c) Other liabilities or gain or loss contingencies that are required to be
accrued or disclosed by SFAS No. 5.

(d) Material transactions that have not been properly recorded in the accounting
records underlying the financial statement.

(e) Events that have occurred subsequent to the balance sheet date and through
the date of this letter that would require adjustment to or disclosure in the
financial statement.

5. We acknowledge our responsibility for the design and implementation of
programs and controls to prevent, deter and detect fraud. We understand that the
tern “fraud” includes misstatements arising from fraudulent financial reporting
and misstatements arising from misappropriation of assets.

Misstatements arising from fraudulent financial reporting are intentional
misstatements, or omissions of amounts or disclosures in financial statements to
deceive financial statement users. Misstatements arising from misappropriation
of assets involve the theft of an entity’s assets where the effect of the theft
causes the financial statement not to be presented in conformity with accounting
principles generally accepted in the United States of America.

6. We have no knowledge of any fraud or suspected fraud affecting the entity
involving:

(a) Management,

(b) Employees who have significant roles in internal control over financial
reporting, or

(c) Others where the fraud could have a material effect on the financial
statement.



--------------------------------------------------------------------------------

7. We have no knowledge of any allegations of fraud or suspected fraud affecting
the entity received in communications from employees, former employees,
analysts, regulators, short sellers, or others.

8. The Property has no plans or intentions that may materially affect the
carrying value or classification of assets and liabilities.

9. We have no knowledge of any officer or director of the Property, or any other
person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit.

10. The following have been properly recorded or disclosed in the financial
statement.

(a) Related party transactions including sales, purchases, loans, transfers,
leasing arrangements, guarantees, ongoing contractual commitments and amounts
receivable from or payable to related parties.

We understand that the term “related party” refers to affiliates of the
enterprise; entities for which investments are accounted for by the equity
method by the enterprise; trusts for the benefit of employees, such as pension
and profit sharing trusts that are managed by or under the trusteeship of
management; principal owners of the enterprise; its management; members of the
immediate families of principal owners of the enterprise and its management; and
other parties with which the enterprise may deal if one party controls or can
significantly influence the management or operating policies of the other to an
extent that one of the transacting parties might be prevented from fully
pursuing its own separate interests. Another party also is a related party if it
can significantly influence the management or operating policies of the
transacting parties or if it has an ownership interest in one of the transacting
parties and can significantly influence the other to an extent that one or more
of the transacting parties might be prevented from fully pursuing its own
separate interests.

(b) Guarantees, whether written or oral, under which the Property is
contingently liable, including guarantee contracts and indemnification
agreements pursuant to FASB Interpretation No. 45, Guarantor’s Accounting and
Disclosure Requirements/or Guarantees, Including Indirect Guarantees
0/Indebtedness Of Others.

(c) Significant estimates and material concentrations known to management that
are required to be disclosed in accordance with the AICPA’s Statement of
Position (SOP) 94-6, Disclosure o/Certain Significant Risks and Uncertainties.
Significant estimates are estimates at the balance sheet date, which could
change materially within the next year. Concentrations refer to volumes of
business, revenues, available sources of supply, or markets or geographic areas
for which it is reasonably possible that events could occur which would
significantly disrupt normal finances within the next year. Concentrations
include material sources of financing, including off· balance sheet arrangements
and transactions with unconsolidated, limited purpose entities, and
contingencies inherent in the arrangements, that are reasonably likely to affect
the continued availability of liquidity and financing.



--------------------------------------------------------------------------------

11. The owner has satisfactory title to all owned assets, and there are no liens
or encumbrances on such assets, nor has any asset been pledged as collateral,
except as disclosed in the financial statement.

12. The Property has complied with all aspects of contractual agreements that
would have a material effect on the financial statement in the event of
noncompliance.

13. The unaudited financial information for the period from January 1, 201    
through                      (“Stub Period”) has been prepared and presented in
conformity with accounting principles generally accepted in the United States of
America and Rule 3.14 of Regulation S-X.

Further, we confirm that we are responsible for the fair presentation in the
financial statement of financial results of operations in conformity with
accounting principles generally accepted in the United States of America and
Rule 3.14 of Regulation S-X.

Very truly yours,

 

Name    Name   Name Chief Executive Officer    Chief Financial Officer   Chief
Accounting Officer



--------------------------------------------------------------------------------

EXHIBIT “M”

LEGAL DESCRIPTION OF DELLAGIO EXCESS PROPERTY

That part of Section 27, Township 23 South, Range 28 East, Orange County,
Florida, being described as follows:

Commence at the southeast corner of said Section 27; thence run N00°09’35”E
along the centerline of Della Drive, 510.64 feet; thence run S89°27’20”W, 50.00
feet to the west right of way of said Della Drive and the Point of Beginning at
the southeast corner of Sandpointe Townhouses, Section One as recorded in Plat
Book 13, Page 75 of the Public records of Orange County, Florida; thence run
S89°27’20”W along the southerly line of said Sandpointe Townhouses Section One
for a distance of 55.44 feet; thence run N10°49’40”W along said southerly line
for a distance of 139.00 feet; thence run N62°02’40”W for a distance of 347.00
feet to the southeast corner of Sandpointe Townhouses, Section Two as recorded
in Plat Book 14, Page 55 of the Public Records of Orange County, Florida; thence
run S89°10’20”W along the southerly line of said Sandpointe Townhouses Section
Two for a distance of 504.00 feet; thence run N01°02’40”W along said southerly
line for a distance of 173.00 feet; thence run N68°46’40”W along said southerly
line for a distance of 210.00 feet to the southerly corner thereof; thence run
S89°22’20”W along the northerly boundary of lands described in Official Records
Book 3027, Page 326 of the Public Records of Orange County, Florida for a
distance of 385.00 feet; thence run S01°02’51”E along said northerly boundary
line for a distance of 333.87 feet to the easterly boundary line of Sandpointe
Townhouses, Section Three, recorded in Plat Book 17, Page 148 of the Public
Records of Orange County, Florida; thence run S01°38’ 40”E along said easterly
line of Sandpointe Townhouses Section Three for a distance of 284.87 feet;
thence run S34°28’40”E along said easterly line for a distance of 34.27 feet to
a point of curvature of a curve concave southwesterly having a radius of 459.26
feet; thence run southeasterly along the arc of said curve and said easterly
line through central angle of 13°22’21” for a distance of 107.19 feet to the
point of cusp; thence run N68°53’41”E for a distance of 133.51 feet; thence run
N26°52’24”E for a distance of 50.00 feet to a point on the arc of a curve
concave to the north; thence run east along the arc of said curve, having a
radius of 50.00 feet through a central angle of 27° 39’09” an arc distance of
24.13 feet to a point of tangency; thence run N89°13’15”E for a distance of
70.99 feet to a point of curvature of a curve concave to the south; thence run
easterly along the arc of said curve having a radius of 195.00 feet through a
central angle of 40°13’27” an arc distance of 136.90 feet to a point of cusp;
thence run N55°11’14”E for a distance of 153.87 feet to a point of curvature of
a curve concave to the south; thence un easterly along the arc of said curve
having a radius of 425.00 feet through a central angle of 46°16’31” an arc
distance of 343.25 feet to a point of tangency; thence run S78°32’15”E for a
distance of 196.77 feet to a point of curvature of a curve concave to the north;
thence run east along the arc of said curve having a radius of 475.00 feet
through a central angle of 16°11’07” an arc distance of 134.18 feet to a point
of cusp; thence run N11°07’36”W for a distance of 47.89 feet; thence run
N82°35’52”E for a distance of 36.62 feet; thence run S11°07’36”E for a distance
of 50.86 feet to a point on the arc of a curve concave to the north; thence run
easterly along the arc of said curve having a radius of 224.89 feet through a
central angle of 04°50’14” an arc distance of 18.99 feet to a point of tangency;
thence run N78°52’24”E for a distance of 139.43 feet to a point of curvature of
a curve concave to the south; thence run



--------------------------------------------------------------------------------

ease along the arc of said curve having a radius of 232.50 feet through a
central angle of 11°17’11” an arc distance of 45.80 feet to a point of tangency;
thence run S89°50’25”E for a distance of 9.65 feet to the west right of way line
of Della Drive; thence run N00°09’35”E along the west right of way line of Della
Drive (a 100’ R/W) as recorded in Official Records Book 3139, Page 2059 of the
Public Records of Orange County, Florida for a distance of 14.38 feet to the
Point of Beginning.

Said lands lying in Orange County, Florida containing 14.28 Acres more or less.



--------------------------------------------------------------------------------

EXHIBIT N

LEGAL DESCRIPTION OF COMMERCIAL PAD

A PORTION OF LAND LYING IN THE SOUTHEAST ONE – QUARTER OF SECTION 27, TOWNSHIP
23 SOUTH, RANGE 28 EAST, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCE AT THE SOUTHEAST CORNER OF SECTION 27, TOWNSHIP 23 SOUTH, RANGE 28 EAST
AND RUN NORTH 00°09’35” EAST ALONG THE CENTERLINE INTERSECTION OF DELLA DRIVE
AND SAND LAKE ROAD FOR A DISTANCE OF 60.00 FEET TO THE EASTERLY EXTENSION OF THE
NORTH RIGHT OF WAY OF SAID SAND LAKE ROAD; THENCE RUN NORTH 89° 25’ 23” WEST
ALONG SAID EXTENSION FOR 50.00 FEET TO THE INTERSECTION OF THE WEST RIGHT OF WAY
OF SAID DELLA DRIVE AND SAID NORTH RIGHT OF WAY OF SAND LAKE ROAD; THENCE RUN
NORTH 00°09’35” EAST ALONG SAID WEST RIGHT OF WAY FOR A DISTANCE OF 231.96 FEET;
THENCE RUN NORTH 89°27’04” WEST FOR 76.88 FEET TO THE POINT OF BEGINNING; THENCE
RUN CONTINUE NORTH 89° 27’04” WEST FOR 76.15 FEET; THENCE RUN NORTH 00°32’56”
EAST FOR 40.48 FEET; THENCE RUN NORTH 89°28’52” WEST FOR 9.48 FEET; THENCE RUN
NORTH 00°33’17” EAST FOR 33.36 FEET; THENCE RUN SOUTH 89°37’11” EAST FOR 17.64
FEET; THENCE RUN NORTH 00°33’02” EAST FOR 42.27 FEET; THENCE RUN SOUTH 89°27’04”
EAST FOR 62.50 FEET; THENCE RUN SOUTH 00°33’02” WEST FOR 49.35 FEET; THENCE RUN
SOUTH 89°27’04” EAST FOR 5.49 FEET; THENCE RUN SOUTH 00°32’56” WEST FOR 66.81
FEET TO THE POINT OF BEGINNING.

SAID LANDS LYING IN ORANGE COUNTY, FLORIDA, CONTAINING 0.196 ACRES MORE OR LESS.



--------------------------------------------------------------------------------

EXHIBIT O

LEGAL DESCRIPTION OF VIA DELLAGIO WAY PROPERTY

Tract A, GRANADA/DELLAGIO OF DR. PHILLIPS, FLORIDA, according to the Plat
thereof as recorded in Plat Book 73, Page 50, Public Records of Orange County,
Florida.



--------------------------------------------------------------------------------

EXHIBIT P

VIA DELLAGIO WAY DEED

THIS INSTRUMENT PREPARED BY

AND TO BE RETURNED TO:

Daniel T. O’Keefe, Esquire

SHUTTS & BOWEN LLP

300 S. Orange Avenue, Suite 1000

Orlando, Florida 32801

Parcel ID#: 27-23-28-3128-00-001

QUIT CLAIM DEED

THIS QUIT CLAIM DEED made as of this      day of September, 2012 by DELLA ROAD
DEVELOPMENT, LLC, a Florida limited liability company, (the “Grantor”), having
an address of 7940 Via Dellagio Way, Suite 200, Orlando, Florida 32819, to
DELLAGIO COMMERCIAL PROPERTY OWNERS ASSOCIATION, INC., a Florida non profit
corporation (the “Grantee”) having an address at 7940 Via Dellagio Way, Suite
200, Orlando, Florida 32819.

(Whenever used herein the terms “grantor” and “grantee” include all the parties
to this instrument and the heirs, legal representatives and assigns of
individuals, and the successors and assigns of corporations)

That the Grantor, for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) and other valuable considerations, receipt whereof is hereby
acknowledged, hereby grants, bargains, sells, aliens, remises, releases, conveys
and confirms unto the Grantee, all that certain land situate in Orange County,
Florida, more particularly described as follows (the “Property”).

Tract A, GRANADA/DELLAGIO OF DR. PHILLIPS, FLORIDA, according to the Plat
thereof as recorded in Plat Book 73, Page 50, Public Records of Orange County,
Florida.

TOGETHER, with all of the Grantor’s interest in and to all licenses, approvals,
tenements, hereditaments and appurtenances belonging or in anywise appertaining
to the Property.

TO HAVE AND TO HOLD, the same in fee simple forever.

IN WITNESS WHEREOF, the said Grantor has caused these presents to be executed in
its name, the day and year first above written.



--------------------------------------------------------------------------------

      GRANTOR: Signed, sealed and delivered     DELLA ROAD DEVELOPMENT, LLC, In
the presence of:     a Florida limited liability company

 

    By:   DELLA ROAD DEVELOPMENT, Print Name:  

 

      INC., a Florida corporation, its         Managing Member

 

      By:  

 

Print Name:  

 

        Charles Whittall, President

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this      day of September,
2012 by Charles Whittall, as President of Della Road Development, Inc., a
Florida corporation, the Managing Member of Della Road Development, LLC, a
Florida limited liability company, on behalf of the company. He is (    )
personally known to me or (    ) has produced
                                         as identification.

(NOTARY SEAL)

 

Notary Public, State of Florida

Print Name:  

 

Commission No.  

 

My Commission Expires  

 



--------------------------------------------------------------------------------

EXHIBIT Q

ENCROACHMENT EASEMENT

Prepared by and to be

Returned to:

Daniel T. O’Keefe, Esq.

SHUTTS & BOWEN LLP

300 South Orange Avenue, Suite 1000

Orlando, Florida 32801

ENCROACHMENT EASEMENT AGREEMENT

THIS ENCROACHMENT EASEMENT AGREEMENT (“Agreement”) is made and entered into this
     day of             , 2012, by and between Dellagio Commercial Property
Owners Association, Inc., a Florida not for profit corporation, whose address is
7940 Via Dellagio Way, Suite 200, Orlando, Florida 32819 (the “Grantor”), and
Della Road Development, LLC, a Florida limited liability company, whose address
is 7940 Via Dellagio Way, Suite 200, Orlando, Florida 32819 (the “Grantee”).
Grantor and Grantee are collectively referred to herein as the “Parties”.

W I T N E S S E T H:

WHEREAS, Grantor is the owner of certain land and improvements located in Orange
County, Florida, as more particularly described on Exhibit “A” attached hereto
and by this reference incorporated herein (the “Via Dellagio Way Tract”);

WHEREAS, Grantee is the owner of certain land and improvements located adjacent
to the Via Dellagio Way Tract as more particularly described on Exhibit “B”
attached hereto and by this reference incorporated herein (the “Commercial
Property”);

WHEREAS, certain improvements located on the Commercial Property as more
particularly described on Exhibit “C” attached hereto and by this reference
incorporated herein (the “Improvements”) encroach into the southern boundary of
the Via Dellagio Way Tract;

WHEREAS, Grantor desires to grant and convey to Grantee an encroachment easement
to authorize the continued use, placement and maintenance of the Improvements in
their current condition and at their current location.

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Grantor and Grantee, Grantor and Grantee hereby agree as
follows:

1. Recitals. The foregoing recitals are true and correct and are hereby
incorporated herein by this reference.



--------------------------------------------------------------------------------

2. Easement; Maintenance. Grantor does hereby grant and convey to Grantee a
perpetual, exclusive encroachment easement over, under, on, upon, through, and
across those certain portions of the Via Dellagio Way Tract upon which the
Improvements are located as of the Effective Date of this Agreement (the
“Easement Area”). Such Easement Area shall only be used for (a) the use and
placement of the Improvements, (b) reasonable maintenance, repair
and/reconstruction of the Improvements, and (c) reasonable ingress and egress to
the Improvements within the Easement Area. All maintenance, repair and/or
reconstruction of the Improvements and the Easement Area shall be the sole
responsibility of Grantee.

3. Term. The easement hereby granted shall continue until such time as the
Improvements are demolished or otherwise removed (and not timely reconstructed),
at which time the easement granted herein shall automatically terminate and be
of no further force or effect.

4. No Public Dedication. Nothing contained in this Agreement shall create or
shall be deemed to create any easements or use rights in the general public or
constitute a public dedication for any public use whatsoever.

5. Indemnification. The owner of the Commercial Property (the “Indemnifying
Owner”) shall indemnify, defend and hold the owner of the Via Dellagio Way Tract
and the holder of any mortgage(s) with respect to Via Dellagio Way Tract
harmless from and against any and all liabilities, claims, demands, damages,
causes of action, fines, fees, penalties, suits and/or proceedings of any kind
or nature, including attorneys’ fees pre-trial, at trial and at all appellate
levels, for any damages, personal injury, property damage and/or death arising
from, related to, alleged to have risen out of, associated with and/or connected
with Indemnifying Owner’s use of and/or access to the Easement Area on the Via
Dellagio Way Tract.

6. Insurance. For so long as this Agreement remains in effect, the owner of the
Commercial Property shall keep and maintain in full force and effect a
commercially reasonable policy of comprehensive general public liability
insurance covering all activities of the owner of the Commercial Property, its
employees, agents, and independent contractors on or about the Easement Area and
otherwise in connection with owner of the Commercial Property’s exercise of any
rights or obligations under this Agreement, naming the owner of the Via Dellagio
Way Tract as an additional insured hereunder.

7. Attorneys’ Fees. In the event of any dispute under this Agreement or of any
action to interpret or enforce this Agreement, any provision hereof or any
matter arising herefrom, the predominantly prevailing party shall be entitled to
recover its reasonable costs, fees and expenses, including, but not limited to,
witness fees, expert fees, consultant fees, attorney, paralegal and legal
assistant fees, costs and expenses and other professional fees, costs and
expenses whether suit be brought or not, and whether in settlement, in any
declaratory action, in mediation, arbitration, bankruptcy or administrative
proceeding, or at trial or on appeal.

8. Successors and Assigns. This Agreement shall run with the land and shall bind
and inure to the benefit of the Parties and their respective successors,
successors-in-interest and assigns.



--------------------------------------------------------------------------------

9. Effective Date of Agreement. The Effective Date of this Agreement shall be
the date this Agreement is recorded in the Public Records of Orange County,
Florida.

10. Severability. This Agreement is intended to be performed in accordance with
and only to the extent permitted by all applicable laws, ordinances, rules and
regulations. If any of the provisions of this Agreement or the application
thereof to any person or circumstances shall for any reason and to any extent be
declared invalid and/or unenforceable, then the remainder of this Agreement and
the application of such provisions to any other persons and/or circumstances
shall not be affected thereby but shall continue to be enforced to the greatest
extent permitted by law.

11. Counterpart Execution. This Agreement may be executed in as many
counterparts as may be required and it shall not be necessary that the signature
of, or on behalf of, each party, or that the signatures of all persons required
to bind any party, appear on each counterpart. It shall be sufficient that the
signature of, or on behalf of each party, or that the signatures of the persons
required to bind any party, appear on one or more of such counterparts. All
counterparts shall collectively constitute a single agreement.

12. Captions. Headings and captions used in this Agreement are for convenience
and/or reference only, shall not affect the construction of any terms,
conditions and/or provisions contained in this Agreement and shall not be used,
considered and/or referred to in resolving questions, for interpretation and/or
to define any of terms, conditions and/or provisions contained in this
Agreement. Whenever used, the singular shall include the plural, the plural
shall include the singular and gender shall include all genders.

13. Construction of Agreement. This Agreement shall not be construed and/or
interpreted more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared by counsel for one of the
parties. All the Parties to this Agreement acknowledge and agree that all the
Parties have contributed substantially and materially to the preparation of this
Agreement and have had the opportunity to review and contribute to this
Agreement and consult their respective legal counsel as to the content herein.

14. Authority. Each of the individuals executing this Agreement warrants and
represents to the other Parties that the individual has the full power and
authority to execute this Agreement and to bind the entity for which they are
executing this Agreement and to the terms and conditions set forth herein.
Further, each party to this Agreement represents and warrants that it has the
ability and authority to enter into this Agreement, and each party agrees and
acknowledges that such representation and warranty are material inducements to
enter into this Agreement.

15. Governing Law. This Agreement shall be construed, interpreted and controlled
in accordance with the laws of the State of Florida. Venue for any state action
related to, arising from and/or connected with this Agreement shall be in Orange
County, Florida. Venue for any federal action related to, arising from and/or
connected with this Agreement shall be the United States District Court for the
Middle District of Florida, Orlando Division.



--------------------------------------------------------------------------------

16. No Merger. There shall be no merger of the easement estate created by this
instrument with the fee estate in any parcel by reason of the fact that the
easement estate created by this instrument may be held, directly or indirectly,
by or for the account of any person or persons who shall own the fee estate in
any other parcel or any interest therein.

17. Entire Agreement. This Agreement and all exhibits hereto constitute the
entire agreement and understanding of the Parties with regard to the subject
matter contained herein, and no statement, prior agreement of any kind, prior
understanding, inducement, guarantee, warranty, promise and/or representation
not included herein of any party, their respective agents, officers, directors,
members, shareholders, partners, attorneys and/or employees shall form any part
hereof and/or be binding upon any other party.

[The remainder of this page has been left intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first written above.

 

      GRANTOR: Signed, sealed and delivered
in the presence of:     DELLAGIO COMMERCIAL PROPERTY
OWNERS ASSOCIATION, INC., a not for
profit Florida corporation

 

    Print Name:  

 

    By:  

 

        Charles Whittall

 

      President Print Name:  

 

     

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this      day of
            , 2012 by Charles Whittall, the President of Dellagio Commercial
Property Owners Association, Inc., a Florida not for profit corporation, on
behalf of said corporation. He is (    ) personally known to me or (    ) has
produced                                          as identification.

(NOTARY SEAL)

 

Notary Public, State of Florida

Print Name:  

 

Commission No.  

 

My Commission Expires  

 



--------------------------------------------------------------------------------

      GRANTEE:

Signed, sealed and delivered

in the presence of:

    DELLA ROAD DEVELOPMENT, LLC, a Florida limited liability company       By:  

Della Road Development, Inc., a Florida

corporation, its Managing Member

 

        Print Name:  

 

      By:  

 

          Charles Whittall

 

        President Print Name:  

 

       

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this      day of
            , 2012 by Charles Whittall, President of Della Road Development,
Inc., a Florida corporation, the Managing Member of Della Road Development, LLC,
a Florida limited liability company, on behalf of said company. He is (    )
personally known to me or (    ) has produced
                                         as identification.

(NOTARY SEAL)

 

Notary Public, State of Florida

Print Name:  

 

Commission No.  

 

My Commission Expires  

 



--------------------------------------------------------------------------------

EXHIBIT “A”

VIA DELLAGIO WAY TRACT

Tract A, GRANADA/DELLAGIO OF DR. PHILLIPS, FLORIDA, according to the Plat
thereof as recorded in Plat Book 73, Page 50, Public Records of Orange County,
Florida.



--------------------------------------------------------------------------------

EXHIBIT “B”

COMMERCIAL TRACT

PARCEL 1:

LOT 1, GRANADA / DELLAGIO OF DR. PHILLIPS, FLORIDA, ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 73, PAGE 50, PUBLIC RECORDS OF ORANGE COUNTY,
FLORIDA.

TOGETHER WITH EASEMENT RIGHTS ESTABLISHED IN DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS FOR DELLAGIO SHOPPING CENTER BY DELLA ROAD
DEVELOPMENT, LLC RECORDED NOVEMBER 19, 2008 IN BOOK 9792, PAGE 7761.

PARCEL 2:

LOT 2, GRANADA / DELLAGIO OF DR. PHILLIPS, FLORIDA, ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 73, PAGE 50, PUBLIC RECORDS OF ORANGE COUNTY,
FLORIDA.

TOGETHER WITH EASEMENT RIGHTS ESTABLISHED IN DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS FOR DELLAGIO SHOPPING CENTER BY DELLA ROAD
DEVELOPMENT, LLC RECORDED NOVEMBER 19, 2008 IN BOOK 9792, PAGE 7761.



--------------------------------------------------------------------------------

EXHIBIT “C”

IMPROVEMENTS

The Improvements consist of:

 

(i) an approximately 2.6’ encroachment into the Via Dellagio Way Tract of a
corner of the building constructed on Pad G;

 

(ii) an approximately 21.5’ encroachment into the Via Dellagio Way Tract of an
overhang connected to the north side of the building constructed on Pad H and a
paved semi-circular driveway, curbing, landscape island, other improvements and
elements related to such overhang; and

 

(iii) an approximately 2.5’ encroachment into the Via Dellagio Way Tract of a
structure built to the north of the building constructed on Pad I.

All references in this exhibit to a “Pad” are made with reference to the Site
Plan attached as Exhibit “E” to that certain Declaration of Covenants,
Restrictions and Easements dated November 7, 2008 and recorded on November 19,
2008 in Official Records Book 9792, Page 7761, of the Public Records of Orange
County, Florida.



--------------------------------------------------------------------------------

EXHIBIT R

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT S

This document has been prepared by

and after recording should be returned to:

Daniel T. O’Keefe, Esq.

SHUTTS & BOWEN LLP

300 South Orange Avenue

Suite 1000

Orlando, Florida 32801

(407) 423-3200

 

 

ASSIGNMENT OF DECLARANT RIGHTS

(Dellagio Town Center)

THIS ASSIGNMENT OF DECLARANT RIGHTS (this “Assignment”) is made this      day of
            , 2012, by DELLA ROAD DEVELOPMENT, LLC, a Florida limited liability
company (“Assignor”), to and in favor of EXCEL DELLAGIO LLC, a Delaware limited
liability company, its successors and assigns (“Assignee”).

RECITALS:

WHEREAS, Assignor is the “Declarant” under and as defined in that certain
Declaration of Covenants, Restrictions and Easements for Dellagio Shopping
Center dated November 7, 2008 and recorded on November 19, 2008 in Official
Records Book 9792, Page 7761, of the Public Records of Orange County, Florida
(the “Declaration”) for that certain commercial development in Orange County,
Florida more commonly referred to as Dellagio Town Center;

WHEREAS, Assignor desires to exclusively assign to Assignee all rights,
privileges, powers, interests, easements, obligations, responsibilities,
exemptions, and options provided to, granted to and/or reserved by Assignor as
“Declarant” in and/or with respect to the Declaration, the Articles of
Incorporation of Dellagio Commercial Property Owners Association, Inc. (the
“Association”), and the Bylaws of the Association (collectively, the
“Association Documents”); and

WHEREAS, Section 28 of the Declaration provides that Assignor “shall have the
unrestricted right and authority to assign the rights, title and interests of
the “Declarant” pursuant to an assignment instrument recorded in the Orange
County Public Records”.

NOW THEREFORE, pursuant to Section 28 of the Declaration and for the sum of Ten
and No/100 Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Assignment hereby covenant and agree as follows:

1. Recitals. The recitals set forth above are true and correct, form a material
part of this Assignment, and are hereby incorporated into this Assignment by
this reference.



--------------------------------------------------------------------------------

2. Definitions. Unless otherwise expressly set forth in this Assignment,
capitalized terms appearing in this Assignment shall have the meanings ascribed
to those terms by the Declaration.

3. Assignment of Declarant Rights. Assignor hereby permanently and irrevocably
grants, bargains, sells, transfers, conveys, delivers, and assigns exclusively
to Assignee any and all rights, powers, interests, title, reservations,
easements, exemptions, responsibilities, obligations, special rights, benefits,
privileges, options and protections, legal and equitable, granted, provided,
and/or reserved to the “Declarant” under, in and/or pursuant to any of the
Association Documents, including without limitation the Declaration.

Pursuant to this Assignment, from and after the Effective Date, Assignee shall
exclusively be deemed the “Declarant” under, pursuant to, and with respect to
each of the Association Documents, as they each may be amended, modified, and/or
supplemented from time to time. Any and all rights or benefits granted and/or
assigned to Assignee pursuant to or under this Assignment may be subsequently
assigned by Assignee, and all such rights and benefits shall inure to the
benefit of Assignee’s successors, successors-in-title, and assigns.

As required by Section 28 of the Declaration, Assignee’s address for purposes of
receiving notices under the Declaration is as follows:

Excel Dellagio LLC

c/o Excel Trust, L.P.

P.O. Box 27324

San Diego, CA 92198-1324

Attention: Eric Ottesen

Facsimile: (858) 487-9890

With a copy to:

Excel Dellagio LLC

c/o Excel Trust, L.P.

P.O. Box 27324

San Diego, CA 92198-1324

Attention: William Stone

Facsimile: (858) 487-9890

The street address for overnight mail is:

17140 Bernardo Center Drive, Suite 300

San Diego, CA 92128

4. Limited Assumption of Obligations under Declaration. All duties, obligations,
responsibilities, and liabilities of Assignor as “Declarant” under the
Association Documents accruing, arising, and/or occurring before the Effective
Date shall remain solely those of Assignor and Assignee shall have no
responsibility, obligation, and/or liability therefor. Assignee



--------------------------------------------------------------------------------

hereby assumes any and all duties, obligations, responsibilities, and
liabilities of “Declarant” under the Association Documents accruing from,
arising from, and/or occurring after the Effective Date, and Assignor shall have
no responsibility, obligation, and/or liability therefor. Each party to this
Assignment hereby agrees to fully indemnify, defend, and hold harmless the other
for and from all costs, damages, claims, suits, demands, obligations, and
liabilities of any kind arising from, related to, associated with and/or
connected with any of the duties, obligations, responsibilities, and/or
liabilities allocated to the applicable party pursuant to this paragraph.

5. Attorneys’ Fees. Assignor and Assignee shall have the right to enforce this
Assignment through any and all remedies that are available at law or in equity.
With respect to any dispute arising out of, related to, and/or associated with
this Assignment, the predominantly prevailing party shall be entitled to recover
from the predominantly non-prevailing party all costs and expenses incurred,
including without limitation, reasonable attorneys’ fees and costs, which shall
include such fees and/or costs incurred prior to the institution of litigation,
pre-trial, during trial, post-trial, in post-judgment proceedings, at all
appellate levels, at collection proceedings, at arbitration, at mediation, at
bankruptcy proceedings, and/or at any other administrative or judicial
proceeding.

6. Governing Law/Venue. This Assignment shall be governed by, interpreted by,
and construed in accordance with the laws of the State of Florida. The exclusive
venue for any action arising from, related to, associated with, connected with
and/or pursuant to this Assignment shall be the Ninth Judicial Circuit in and
for Orange County, Florida.

7. Full Force and Effect of Association Documents. Except as modified, altered,
and/or amended herein, the Association Documents shall remain in full force and
effect in strict accordance with their terms and shall apply to and run with the
property subject to the Declaration.

8. Headings. The paragraph headings have been inserted herein for convenience
and reference only, and shall not be considered or referred to in resolving
questions, interpretation and/or construction. Unless the context requires a
contrary construction, the singular shall include the plural and the plural the
singular, and the masculine, feminine and neuter genders shall each include the
others.

9. Severability. Invalidation of any covenant, term, condition, and/or
restriction or any part, clause, or word hereof, or the application thereof in
specific circumstances, by judgment or court order, shall not affect any other
provisions and/or applications in other circumstances, all of which shall remain
in full force and effect.

10. Effective Date. This Assignment shall become effective upon being recorded
in the Public Records of Orange County, Florida (the “Effective Date”).

11. Amendment. The terms, conditions, provisions, and covenants of this
Assignment may be amended, modified, and/or terminated only by a written
instrument that has been signed by Assignee and Assignor, or their respective
successors, successors-in-interest and/or assigns.



--------------------------------------------------------------------------------

12. Construction. This Assignment shall not be construed and/or interpreted more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared by counsel for one of the parties. All the
parties to this Assignment acknowledge and agree that all parties have
contributed substantially and materially to the preparation of this Assignment
and have had the opportunity to review and contribute to this Assignment and
consult their respective legal counsel as to the content herein.

13. Authority. Each of the individuals executing this Assignment warrants and
represents to the other parties that they have the full power and authority to
execute this Assignment and to bind the entity for which they are executing this
Assignment and to the terms, provisions, and conditions set forth herein.

[SIGNATURES BEGIN ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
day and year first written above.

 

WITNESSES:     ASSIGNOR:      

DELLA ROAD DEVELOPMENT, LLC,

a Florida limited liability company

 

    By:   DELLA ROAD DEVELOPMENT,         INC., a Florida corporation, its
Print Name:  

 

      Managing Member

 

      By:  

 

          Charles Whittall, President Print Name:  

 

       

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this      day of September,
2012 by Charles Whittall, as President of Della Road Development, Inc., a
Florida corporation, the Managing Member of Della Road Development, LLC, a
Florida limited liability company, on behalf of the company. He is (    )
personally known to me or (    ) has produced
                                         as identification.

NOTARY SEAL:

 

NOTARY PUBLIC, State of Florida

Print Name:  

 

Commission No.:  

 

My Commission Expires:  

 



--------------------------------------------------------------------------------

WITNESSES:     ASSIGNEE:      

EXCEL DELLAGIO LLC,

a Delaware limited liability company

 

    By:   EXCEL TRUST, LP, Print Name:  

 

   

a Maryland limited partnership,

its Manager

 

    By:   EXCEL TRUST, INC., Print Name:  

 

   

a Maryland corporation,

its general partner

      By:  

 

      Mark T. Burton,       Chief Investment Officer

 

 

STATE OF                     

COUNTY OF                     

The foregoing instrument was acknowledged before me this      day of
            , 2012, by                      as                      (title) of
EXCEL DELLAGIO, LLC, a Delaware limited liability company, on behalf of the
company. He/she ¨ is personally known to me or ¨ has produced
                                         (type of identification) as
identification.

NOTARY SEAL:

 

 

NOTARY PUBLIC

Print Name:  

 

Commission No.:  

 

My Commission Expires:  

 



--------------------------------------------------------------------------------

EXHIBIT T

POST-CLOSING AGREEMENT

[To be agreed to by the Parties during the Investigation Period.]



--------------------------------------------------------------------------------

EXHIBIT U

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT V

DECLARATION ESTOPPEL CERTIFICATE

ESTOPPEL CERTIFICATE

(Dellagio Commercial Property Owners Association, Inc.)

THIS ESTOPPEL CERTIFICATE (the “Certificate”) is made effective this 28th day of
September, 2012, by DELLAGIO COMMERCIAL PROPERTY OWNERS ASSOCIATION, INC., a
Florida not-for-profit corporation (the “Association”).

A. The Declaration of Covenants, Restrictions and Easements for Dellagio
Shopping Center recorded on November 19, 2008 in Official Records Book 9792,
Page 7761, of the Public Records of Orange County, Florida, (the “Declaration”)
grants certain rights and duties to the Association with respect to the property
described in the Declaration (the “Center”).

B. Excel Dellagio LLC, a Delaware limited liability company (“Buyer”), is of
even date herewith, acquiring from Della Road Development, LLC, a Florida
limited liability company (“Seller”), that portion of the Center more
particularly described on Exhibit A attached hereto and made a part hereof (the
“Property”).

C. To induce Buyer to acquire the Property, the Association hereby certifies to
Buyer the following:

1. Declaration. Except as set forth above, the Declaration has not been modified
or amended and the Declaration is in full force and effect according to its
terms.

2. Assessments. As of the date hereof, no annual assessments, special
assessments, emergency assessments or other sums have been assessed against the
Center or any portion thereof, including, without limitation, the Property, at
any time pursuant to the Declaration. There are no outstanding, delinquent or
unpaid assessments of any kind or nature against the Property as of the date
hereof.

3. Fines, Claims and Liens. No fines have been imposed against the Property
under the Declaration at any time. As of the date hereof, there are no
outstanding liens against the Property, nor does the Association have any
existing claims, defenses or off-sets against the Property with respect to, or
arising under, the Declaration or otherwise.

4. Violations and Compliance. Seller is not in default under the Declaration or
any rules or regulations promulgated by the Association, nor does any state of
facts exist which, with the passage of time or the giving of notice, or both,
could constitute a default under the Declaration or any such rules or
regulations. As of the date hereof, the Property complies in all respects with
the Declaration and any rules or regulations promulgated by the Association,
there being no current violations of the Declaration or any such rules or
regulations. Past violations, if any, have been cured by Seller or irrevocably
waived by the Association.

5. Voting Rights. The total number of votes allocated to members of the
Association within the Center is         . Within that number, the total number
of votes allocated to the Property is         .



--------------------------------------------------------------------------------

6. Successors and Assigns. This Certificate shall inure to the benefit of Buyer,
its successors and assigns, and shall be binding upon the Association.

IN WITNESS WHEREOF, the Association has executed this Certificate effective as
of the date first shown above.

 

DELLAGIO COMMERCIAL PROPERTY OWNERS ASSOCIATION, INC., a Florida not-for-profit
corporation

By:  

 

Name:  

 

Title:  

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Property

[see attached]



--------------------------------------------------------------------------------

EXHIBIT W

MEMORANDUM OF OPTION AGREEMENT

[To be agreed to by the Parties during the Investigation Period.]

 

2



--------------------------------------------------------------------------------

SCHEDULE “1.0”

LIST OF SELLER’S DELIVERIES

 

1. A copy of all Tenant Leases;

 

2. Copies of any draft leases relating to any pending lease negotiations;

 

3. Certificate of occupancy for all Tenants

 

4. Financial statements on all Tenants and any applicable guarantors relating
thereto

 

5. Copies of insurance certificates on all Tenants

 

6. Tenant contacts and phone numbers for both the onsite managers and the
corporate headquarters

 

7. Billing address for all Tenants

 

8. Notice addresses for all Tenants defaults

 

9. Copies of gross sales reports for all applicable Tenants for as long as said
Tenants were required to report, but not less than the past three (3) years

 

10. Copies of all warranty agreements

GENERAL PROPERTY INFORMATION

 

11. Copies of all common area utility bills with account numbers for the past
six (6) months

 

12. Copies of any loan documents on the property, including but not limited to,
any notes, deeds of trust, financing statements and security agreements

 

13. Architectural plans and specs

 

14. Zoning certificate from the applicable governmental authority

 

15. Copies of all surveys in Seller’s possession

 

16. Copies of all Phase I, Phase II and other environmental reports in Seller’s
possession

 

17. Copies of all structural/engineering reports in Seller’s possession

 

18. Copies of all ADA related reports in Seller’s possession

 

19. Deferred maintenance schedule



--------------------------------------------------------------------------------

20. Copies of any soils reports in Seller’s possession

 

21. Tenants site map that ties the rent roll and suite numbers to the map

 

22. MAI appraisals (most recent in Seller’s possession)

 

23. Copies of service/vendor contracts with the contact names, phone numbers and
account numbers including any alarm or sprinkler contracts

 

24. Copies of building, roof, HVAC and equipment warranties

 

25. Copies of current insurance policies on the property

 

26. Physical addresses for any vacant space

 

27. Copies of any current broker leasing contracts and contacts

 

28. Personal Property inventory list to be transferred at closing

 

29. Any current aerial and ground level photographs

 

30. Current demographics for the immediate area and city/town where the property
is located

 

31. Copies of any legal proceedings currently affecting the project

PROJECT FINANCIAL INFORMATION

 

32. A UCC Search for the Seller

 

33. Operating statements for the past three (3) years

 

34. Copies of expense ledgers, CAM reconciliation and Tenants billing statements
for the immediately preceding calendar year

 

35. Copy of tax reconciliation and Tenants billing statements for the
immediately preceding calendar year

 

36. Last month’s Tenants billing statements itemizing rent, CAM, tax, insurance
and other charges

 

37. Itemized property operating budget for the current calendar year

 

38. Year-to-date operating statement

 

39. Year-to-date expense ledgers

 

2



--------------------------------------------------------------------------------

40. Year-to-date accounting trial balance

 

41. Rent Receivables Ledger

 

42. List of all rent abatements, allowances and concessions

 

43. Current rent roll

 

44. Rent roll for the previous full calendar year

 

45. Details on any special assessments or improvement districts

 

46. List of all security deposits and prepaid rents

 

47. Property tax billing for the current year and for the past three (3) years

 

48. A copy of the utility bills, insurance bills and management fee bills for
the previous calendar year

 

49. Year-end trial balance for the previous calendar year

 

50. MRI data disks, if available

 

51. All other documents, agreements, instruments and communications materially
affecting the Property in Seller’s possession or control.

 

3



--------------------------------------------------------------------------------

SCHEDULE “2.0”

LIST OF MAJOR TENANTS

 

1. Unicorp National Developments, Inc.



--------------------------------------------------------------------------------

SCHEDULE “3.0”

RECEIVED SELLER’S DELIVERIES

Please see attached



--------------------------------------------------------------------------------

Run Date: 05-15-12

Due Diligence Inventory Status

Unicorp Portfolio

 

     Bay Hill
Fountains    Dellagio    Lake
Burden    Maquire
Shoppes    Maquire
Shoppes II    West Broad
Village     

1. One copy of each tenant lease

   R    R    R    R    R    R   

2. Copies of any draft leases or LOI’s

      R    R    R    R    R   

3. Certificate of Occupancy for each tenant

   M    R    R    R    R    M   

4. Financial statements on each tenant and guarantor

   M    M    M    M    M    M   

5. Copies of tenant insurance certificates

   M    R    R    R    R    R    Not all certificates

6. Tenant contact info for onsite & corporate

   R    R    R    R    R    M   

7. Billing address for each tenant

   R    R    R    R    R    M    In monthly billing notices

8. Notice addresses for tenant defaults

                     In Leases

9. Gross sales reports for as long as tenants were required to report, but not
less than the past 3 years.

   R    R    R    R    R    M   

10. common area utility bills with account numbers

   R    R    R    R    R    M   

11. Copies of any loan documents, if being assumed

   M    N/A             M   

12. Preliminary title commitment w/ exceptions.

   M    M    M    M    M    M    Missing FATCO w/ backup docs

13. Architectural plans and specs

   M    R    R    R    R    R   

14. Zoning Certificate

   R             R    R   

15. Copies of all ALTA surveys in your possession

   BO    BO    R    M    M    BO    (BO=Boudary Only)

16. Current ALTA Survey.

   E    E    E    E    E    E   

17. Copies of any Phase I Environmental reports

   M    R    M    R    R    R   

18. Copies of any structural/engineering/PCR

   M    M    M    R    R    R   

19. Copies of any soils reports in your possession

   M    R    M    R    R    R   

20. Copies of any ADA related reports

   M    M    M    M    M    M   

21. Deferred maintenance schedule

   M    M    M    M    M    M   

22. Current ESA & PCR report

   E    E    E    E    E    E   

23. Tenant site map that reflects the current rent roll

   R    R    R    M    M    R    WBV almost current

24. UCC search on each of the selling entities

   M    M    M    M    M    M    Prior to closing

25. MAI appraisals (most recent in your possession)

   N/A    N/A    N/A    N/A    N/A    N/A   

26. service/vendor contracts w/ the contact info including any alarm or
sprinkler contracts

   R    M    M    M    M    M    Forthcoming

27. Building, roof, HVAC & equipment warranties

   R    R    R    R    R    M   

28. Current insurance policies on the property

   M    R    R    M    R    R   

29. Insurance loss report (liability & property) for the past 3 years for any
open or closed claims.

   N/A    N/A    N/A    N/A    N/A    N/A   

30. Physical addresses for any vacant space

         M    R    R    M   

31. Copies of any broker leasing contracts and contacts

   N/A    N/A    N/A    N/A    N/A    M   

32. Personal property list to be transferred at closing

   N/A    N/A    N/A    N/A    N/A    N/A   

33. Any current aerial and ground level photographs

   R    N/A    N/A    N/A    N/A    R   

34. Current demographics

   R    R    R    R    R    R   

35. Legal proceedings currently affecting the project

   N/A    N/A    N/A    N/A    N/A    R   

36. Copies of any existing licenses or permits

   N/A    N/A    N/A    N/A    N/A    N/A   

37. co’s and/or building permits for the property

   M    R    R    M    R    R   

38. Operating statements for the past 3 years

   R    R    R    R    R    M    Missing WBV III, VI and Apts

39. Expense ledgers, CAM recs & T billings for 2011

   M    M    M    M    M    M   

40. Tax reconciliation & tenant billings for 2011

   M    M    M    M    M    M   

41. utility bills, insurance bills & management fee bills for 2011

   R    R    R    R    R    M   

42. Last month’s tenant billing statements

   R    R    R    R    R    M   

43. Itemized property operating budget for 2012

   M    M    M    M    M    M   

44. Year-to-date operating statement

   R    R    R    R    R    M   

45. Year-to-date expense ledgers

   M    M    M    M    M    M   

46. Year-to-date accounting trial balance

   M    M    M    M    M    M   

47. ARGUS proforma

   E    E    E    E    E    E   

48. Rent Receivables Ledger

   R    R    R    R    R    M   

49. List of rent abatements, allowances & concessions

   M    M    M    R    R    M   

50. Current rent roll

   R    R    R    R    R    M    Missing WBV VI and Apts

51. Rent roll for the previous full calendar year

   R    R    R    R    R    R   

52. Details on any special assessments or improvement districts

   N/A    N/A    N/A    N/A    N/A    N/A   

53. List of all security deposits and prepaid rents

   R    R    R    R    R    M    WBV VI and Apts

54. List of all outstanding leasing commissions

   M    M    M    M    M    M   

55. RE tax bills for the current & past 3 years

   R    R    R    R    R    M   

56. Year-end trial balance for the 2011

   M    M    M    M    M    M   

57. MRI data disks, if available

   N/A    N/A    N/A    N/A    N/A    N/A       R=Received; Not Reviewed


M=Missing

E=Excel is obligated to obtain

     



--------------------------------------------------------------------------------

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[DELLAGIO]

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [BAY HILL] (the “First Amendment”), dated for reference purposes as
of the 16th day of October, 2012 (the “Effective Date”), by and between DELLA
ROAD DEVELOPMENT, LLC, a Florida limited liability company (the “Seller”), and
EXCEL TRUST, L.P., a Delaware limited partnership (“Buyer”), constitutes an
amendment to that certain Purchase and Sale Agreement and Joint Escrow
Instructions, entered into as of October 9, 2012 and dated effective as of
May 31, 2012 (the “Purchase Agreement”). Capitalized terms used herein without
definition shall have the meaning ascribed to such terms in the Purchase
Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on October 18, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

2. Closing. Section 8.4 of the Purchase Agreement is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:

“The closing of the transaction contemplated by this Agreement (“Closing”) shall
take place at the offices of Escrow Agent, or at such other location as may be
mutually agreed upon in writing by Seller and Buyer, on October 18, 2012 or such
earlier date as may be mutually agreed upon by Seller and Buyer (the “Closing
Date”).”

3. Full Force and Effect. Except as expressly provided in this First Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect.

4. Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.

5. Counterparts. This First Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first set forth above.

 

SELLER:

DELLA ROAD DEVELOPMENT, LLC, a Florida limited liability company By:   Della
Road Development, Inc., a Florida corporation, its Managing Member   By:  
/s/Charles Whittall     Charles Whittall, its President

 

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:   /s/ Mark T. Burton    
Mark T. Burton   Title:   Chief Investment Officer

 

2